 



EXHIBIT 10.1
EXECUTION COPY
PURCHASE AND SALE AGREEMENT
BETWEEN
THE GOODYEAR TIRE & RUBBER COMPANY
AND
EPD, INC.
 
Dated as of March 23, 2007

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
TABLE OF CONTENTS

         
ARTICLE 1. DEFINITIONS
    1  
 
       
Section 1.01. Terms and Definitions
    1  
 
       
ARTICLE 2. PURCHASE AND SALE
    17  
 
       
Section 2.01. Assets Purchased
    17  
Section 2.02. Excluded Assets
    19  
Section 2.03. Assumption of Liabilities
    20  
Section 2.04. Retained Liabilities
    21  
Section 2.05. Purchase Price
    23  
Section 2.06. Purchase Price Adjustment
    23  
Section 2.07. Allocation of Purchase Price
    23  
Section 2.08. Closing
    26  
Section 2.09. Non-Assignable Contracts
    29  
Section 2.10. Withholding
    30  
Section 2.11. Termination of Intergroup Liabilities
    30  
 
       
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF BUYER
    30  
 
       
Section 3.01. Corporate Organization and Qualification
    30  
Section 3.02. Authorization of Transaction
    31  
Section 3.03. No-Conflict; Consents
    31  
Section 3.04. Finders, Brokers
    31  
Section 3.05. Financing
    31  
Section 3.06. Litigation
    32  
Section 3.07. Solvency
    32  
Section 3.08. Inspections
    33  
Section 3.09. Purchase for Investment
    33  
 
       
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF PARENT
    33  
 
       
Section 4.01. Corporate Organization and Qualification
    33  
Section 4.02. Authorization of Transaction
    33  
Section 4.03. No-Conflict; Consents
    34  
Section 4.04. Capitalization of the Acquired Entities
    34  
Section 4.05. Financial Statements
    35  
Section 4.06. Absence of Undisclosed Liabilities
    35  
Section 4.07. Taxes
    35  
Section 4.08. Legal Proceedings
    37  
Section 4.09. Compliance with Laws and Permits
    38  
Section 4.10. Title to Tangible Personal Property; Sufficiency and Condition of
Assets
    38  
Section 4.11. Real Property
    39  
Section 4.12. Intellectual Property
    40  
Section 4.13. Labor Relations
    41  
Section 4.14. Employee Benefits
    41  
Section 4.15. Contracts and Commitments; Government Contracts
    44  

(i)



--------------------------------------------------------------------------------



 



         
Section 4.16. Finders, Brokers
    45  
Section 4.17. Trade Relations
    46  
Section 4.18. Insurance
    46  
Section 4.19. Absence of Certain Changes
    46  
Section 4.20. Asbestos Matters
    46  
Section 4.21. Business Relationships
    46  
Section 4.22. Business Practices
    47  
Section 4.23. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES
    47  
 
       
ARTICLE 5. PRE-CLOSING COVENANTS; OTHER COVENANTS
    47  
 
       
Section 5.01. Efforts to Close; Finalize Ancillary Documents
    47  
Section 5.02. Regulatory Matters; Notices and Consents
    48  
Section 5.03. Conduct of Business Prior to the Closing; Maintenance of Assets
    49  
Section 5.04. Public Announcements
    51  
Section 5.05. Right of Inspection; Access; Financial Information; Environmental
Reports
    51  
Section 5.06. Solvency Opinions
    52  
Section 5.07. Financing; Cooperation with Financing
    52  
Section 5.08. Environmental Permits; Permits
    54  
Section 5.09. Title and Survey
    54  
Section 5.10. Collective Bargaining Agreements
    54  
Section 5.11. Privacy
    54  
Section 5.12. Notification of Certain Matters
    55  
Section 5.13. No Solicitation
    55  
Section 5.14. Third-Party Software
    55  
Section 5.15. Affiliate Agreements; Guarantees; Letters of Credit
    56  
Section 5.16. VEBA Funding
    56  
Section 5.17. Works Council Meetings
    57  
Section 5.18. Pre-Closing Reorganization
    57  
Section 5.19. Payoff Letters
    57  
 
       
ARTICLE 6. POST-CLOSING COVENANTS
    57  
 
       
Section 6.01. Confidentiality
    57  
Section 6.02. Cooperation
    58  
Section 6.03. Taxes
    60  
Section 6.04. Fees and Expenses
    66  
Section 6.05. Administration of Accounts
    66  
Section 6.06. Access to Records
    67  
Section 6.07. Corporate Names and Trademarks
    68  
Section 6.08. Privacy
    68  
Section 6.09. Non-Compete and Non-Solicitation
    68  
Section 6.10. Dividends of Excess Encumbered Cash
    70  
 
       
ARTICLE 7. EMPLOYMENT MATTERS
    70  
 
       
Section 7.01. Employment
    70  
Section 7.02. U.S. Employment Matters
    71  
Section 7.03. Treatment of Employee Benefit Plans
    71  
Section 7.04. Treatment of Specific U.S.-Based Employee Benefit Plans
    73  
Section 7.05. Treatment of Specific Canadian Pension Plans
    74  

(ii)



--------------------------------------------------------------------------------



 



         
Section 7.06. Non-Canadian Pension Plans
    75  
Section 7.07. Post-Closing Matters
    75  
Section 7.08. Limitation
    75  
 
       
ARTICLE 8. ENVIRONMENTAL MATTERS
    76  
 
       
Section 8.01. Representations and Warranties
    76  
Section 8.02. Environmental Indemnification Under Section 10.02
    76  
Section 8.03. Indemnification
    78  
 
       
ARTICLE 9. CONDITIONS PRECEDENT TO OBLIGATIONS
    78  
 
       
Section 9.01. Conditions to Obligations of Buyer
    78  
Section 9.02. Conditions to Obligations of Parent
    79  
 
       
ARTICLE 10. REMEDIES
    80  
 
       
Section 10.01. Survival
    80  
Section 10.02. Indemnification by Parent
    80  
Section 10.03. Indemnification by Buyer
    81  
Section 10.04. Procedure for Establishment of Claim
    81  
Section 10.05. Limitations and Remedies
    83  
Section 10.06. Exclusive Remedy
    84  
Section 10.07. Allocation of Certain Matters
    84  
Section 10.08. Waiver and Release by Parent
    84  
 
       
ARTICLE 11. TERMINATION
    85  
 
       
Section 11.01. Termination by Either Party
    85  
Section 11.02. Termination by Parent
    85  
Section 11.03. Termination by Buyer
    85  
Section 11.04. Effect of Termination
    86  
 
       
ARTICLE 12. MISCELLANEOUS PROVISIONS
    87  
 
       
Section 12.01. Notices
    87  
Section 12.02. Entire Agreement
    88  
Section 12.03. Captions
    88  
Section 12.04. Amendment, Waiver; Consent
    88  
Section 12.05. No Third Party Beneficiaries
    88  
Section 12.06. Counterparts
    88  
Section 12.07. Gender Plurals
    88  
Section 12.08. Governing Law; Waiver of Jury Trial
    89  
Section 12.09. Interpretation
    89  
Section 12.10. Invalidity; Unenforceability
    89  
Section 12.11. Assignment
    90  
Section 12.12. No Partnership
    90  
Section 12.13. Limitation on Certain Remedies
    90  
Section 12.14. Respecting Affiliate Transfer Agreements
    90  
Section 12.15. Specific Performance
    90  

(iii)



--------------------------------------------------------------------------------



 



     
Exhibit A:
  Acquired Entities
Exhibit B:
  [Intentionally Omitted]
Exhibit C:
  Affiliated Sellers
Exhibit D:
  Knowledge of Parent
Exhibit E:
  [Intentionally Omitted]
Exhibit F:
  Manufacturing Facilities
Exhibit G:
  Form of Plant Services Agreement
Exhibit H:
  Pre-Closing Reorganization
Exhibit I:
  Form of Raw Materials Agreement
Exhibit J:
  Form of Supply Agreement
Exhibit K:
  Form of Trademark License Agreement
Exhibit L:
  Form of Transition Services Agreement

(iv)



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated March 23, 2007,
is entered into by and between THE GOODYEAR TIRE & RUBBER COMPANY, an Ohio
corporation (“Parent”), and EPD, Inc., a Delaware corporation (“Buyer”).
     WHEREAS, Parent, either directly or by virtue of its direct or indirect
ownership interests in the Affiliated Sellers (as defined below), owns and
operates the Business (as hereinafter defined);
     WHEREAS, certain assets, rights and properties of the Business are owned by
the respective Affiliated Sellers;
     WHEREAS, Buyer, directly and indirectly through the Affiliated Buyers,
desires to purchase the Business by purchasing substantially all of the assets
of the Business from Parent and the Affiliated Sellers and assuming certain
related liabilities as more fully described in this Agreement;
     WHEREAS, on and subject to the terms and conditions set forth in this
Agreement, Parent agrees to sell and cause the Affiliated Sellers to sell to
Buyer and/or the Affiliated Buyers, and Buyer agrees to purchase and cause the
Affiliated Buyers to purchase, for the Purchase Price, from Parent and the
Affiliated Sellers substantially all of the assets of the Business, and, in
connection therewith, Buyer is willing to assume and to cause the Affiliated
Buyers to assume certain liabilities of Parent and the Affiliated Sellers
relating thereto (the “Acquisition”); and
     WHEREAS, in connection with the purchase and sale of the Business, Buyer
and Parent desire to enter into and cause their respective Affiliates to enter
into each of the Other Agreements (as defined below).
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties, covenants and provisions hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Buyer and Parent, intending to be legally bound,
hereby agree as follows:
ARTICLE 1. DEFINITIONS
     Section 1.01. Terms and Definitions. Terms used in the Agreement shall have
the following meanings:
“Accounts Receivable” means all of the trade and other accounts receivable
attributable exclusively to the Business, excluding all Intergroup Receivables.
“Acquired Equity Interests” means the shares of capital stock, partnership
interests, limited liability company membership interests or other ownership
interests in the Acquired Entities, as the case may be.
“Acquired Entities” means the EPD Group Members listed on Exhibit A.
“Acquired Entity Benefit Plan” has the meaning set forth in Section 4.14(a).
“Acquisition” has the meaning set forth in the recitals.
“Adjustment” has the meaning set forth in Section 6.03 (k)(i).

1



--------------------------------------------------------------------------------



 



“Affiliate” means, as to any specified Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with, such
specified party through one or more intermediaries or otherwise. For purposes of
this definition, “control” means the possession of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Affiliate Transfer Agreement” means one or more agreements in such form and
having such terms consistent with this Agreement and customary for such
agreements as Parent and Buyer deem reasonably necessary to consummate the sale,
assignment or transfer of Other Acquired Assets and the Acquired Equity
Interests and the assumption of the Other Assumed Liabilities as contemplated by
this Agreement.
“Affiliated Buyer” means each of the Affiliates of Buyer that acquires any
Purchased Assets at the Closing and “Affiliated Buyers” means all of such
Affiliates.
“Affiliated Seller” means each of the Affiliates of Parent that have any right,
title or interest in (i) any assets used in the Business or (ii) any equity
interest in the Acquired Entities, including such Affiliates as are listed on
Exhibit C, and “Affiliated Sellers” means all of such Affiliates.
“Agreed Pre-Closing Period Income Tax Liability Amount” has the meaning set
forth in Section 6.03(c)(iii).
“Agreements” means all contracts, agreements, leases, licenses, guarantees,
notes, instruments and other binding commitments (whether written or oral). A
purchase order under an Agreement shall not constitute a separate Agreement, but
shall be a part of the Agreement to which it relates.
“This Agreement” has the meaning set forth in the recitals.
“Antitrust Laws” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (“HSR”), Council Regulation No. 139/2004 and implementing regulations
of the European Community (the “EC Regulation”), and any other domestic or
foreign antitrust law, merger regulation, competition law or other Applicable
Legal Requirement designed to prohibit, restrict or regulate actions for the
purpose or effect of monopolization or restraint of trade.
“Applicable Condition” has the meaning set forth in Section 7.03(b).
“Applicable Legal Requirements” means all applicable international, federal,
national, regional, state, provincial, or local laws, including common law,
statutes, regulations, rules, ordinances, codes, permits, Judgments, directives
and other requirements imposed by any Governmental Authority having jurisdiction
over Parent, Buyer, their respective Affiliates, the Business, the Purchased
Assets, the Excluded Assets, or any operations thereof.
“Assigned Contracts” has the meaning set forth in Section 2.01(f).
“Assigned Purchase Orders” has the meaning set forth in Section 2.01(g).
“Assumed Liabilities” has the meaning set forth in Section 2.03.
“Audited Financial Statements” has the meaning set forth in Section 4.05(a).
“Bank Rate” means the prime lending rate of JPMorgan Chase Bank, N.A. at its
principal office in New York City, as in effect from time to time.

2



--------------------------------------------------------------------------------



 



“Basket Amount” has the meaning set forth in Section 10.05(a).
“Benchmark Net Working Capital” means $250,000,000 (Two-Hundred Fifty Million
Dollars), but if the ISF Business is acquired prior to Closing, the Benchmark
Net Working Capital means $251,800,000.
“Bill of Sale” has the meaning set forth in Section 2.08(a)(xii).
“Books and Records” means all books, records, files, plans, studies, reports,
manuals, handbooks, catalogs, brochures, ledgers, drawings and other similar
materials related to the Business, including (i) all lists, including lists of
customers, suppliers or personnel, (ii) all product, business and marketing
plans, (iii) operating and personnel records, and (iv) all Tax-related records
and receipts, but limited, in the case of any of the foregoing that are not
exclusively related to the Business, Purchased Assets or Assumed Liabilities, to
the portion thereof related to the Business, Purchased Assets or Assumed
Liabilities.
“Business” means the business activities and operations of the engineered
products division of Parent and/or its Affiliates, including the business of
researching, patenting, developing, designing, testing, processing,
manufacturing, packaging, marketing, selling and distributing engineered
products for industrial, consumer, transportation original equipment and
military end-markets, including hoses, conveyor belts, power transmission
products, molded rubber products and air springs, and, so long as a definitive
agreement with respect to such acquisition is entered into prior to the Closing
Date, shall include the ISF Business from the date Specialty Fabrics acquires
the ISF Business (retroactively to the Closing for purposes of Sections 2.01 and
2.04 if such acquisition occurs following the Closing) for purposes of this
Agreement (other than Sections 2.05 through 2.11 and Articles 4, 5 and 9) and,
if the closing of the acquisition of the ISF Business occurs prior to the
Closing, all sections of this Agreement other than Article 4. For the avoidance
of doubt, the Business does not include (i) Parent’s and its Affiliates’
trademark licensing (except for rights granted under the Trademark License
Agreement) and (ii) the PVC, Wingfoot, Reneer and other films businesses of
Parent and/or its Affiliates.
“Business Day” means any day other than Saturday or Sunday on which commercial
banks are not required or authorized by law to close in the City of New York,
State of New York, USA.
“Business Employees” means (A) employees of the Business employed by any EPD
Group Member on the date hereof, and (B) persons whose employment with the
Business commences after the date of this Agreement but prior to the Closing
Date excluding, in each case in clause (A) and (B), (i) consultants and other
contract laborers not deemed “employees” of the EPD Group Member under the law
of the jurisdiction in which they perform their services and (ii) persons whose
employment is terminated prior to the Closing Date other than (X) any such
person with a right to recall or to reinstatement under any applicable
collective bargaining Agreement, and (Y) any such person whose continuous
service with all EPD Group Members has not ended.
“Business Financial Statements” has the meaning set forth in Section 4.05(b).
“Business Intellectual Property” means the Intellectual Property (i) owned by
any EPD Group Member on the date hereof or acquired by such party prior to
Closing, in each case, used or held for use primarily or exclusively in the
Business; or (ii) owned by third parties, certain rights of which are used or
held for use by an EPD Group Member primarily or exclusively in the Business, to
the extent of such rights.
“Buyer” has the meaning set forth in the recitals.
“Buyer Consents” has the meaning set forth in Section 3.03(b)(ii).

3



--------------------------------------------------------------------------------



 



“Buyer EPD VEBA Contribution Amount” has the meaning set forth in
Section 2.06(c).
“Buyer Group” means Buyer and the Affiliated Buyers, and, from and after the
Closing, the Acquired Entities.
“Buyer Group Member” means any Person in the Buyer Group.
“Buyer Indemnified Parties” has the meaning set forth in Section 10.02.
“Buyer’s 401(k) Plan” has the meaning set forth in Section 7.04(e).
“Cash” has the meaning set forth in Section 2.06(a).
“Cash Purchase Price” has the meaning set forth in Section 2.05.
“Closing” has the meaning set forth in Section 2.08.
“Closing Date” has the meaning set forth in Section 2.08.
“Closing Balance Sheet” has the meaning set forth in 2.06(b).
“Closing Net Working Capital” means Net Working Capital as reflected on the
Closing Schedule.
“Closing Schedule” has the meaning set forth in Section 2.06(b).
“COBRA” has the meaning set forth in Section 7.04(b).
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” means, with respect to Parent and its Affiliates, any
information concerning their business and affairs (including with respect to the
Business) that is not already generally available to the public; provided,
however, that Confidential Information does not include information that
(i) becomes generally available to the public other than in violation of the
confidentiality provisions of this Agreement or the Confidentiality Agreement,
(ii) was or becomes available to one party on a non-confidential basis from a
third party, provided that such third party is not (at the time of transmission
from such third party) bound by a confidentiality agreement relating to such
information or otherwise known to such party to be prohibited from transmitting
the information by a contractual, legal or fiduciary obligation, or (iii) was or
is independently developed by a party without reference to Confidential
Information of the other party.
“Confidentiality Agreement” has the meaning set forth in Section 5.05(a).
“Consent” means any consent, approval, authorization, waiver, Permit, or
exemption.
“Contest Notice” has the meaning set forth in Section 10.04(a).
“Continuing Matter” has the meaning set forth in Section 10.07.
“Counsel to Parent” has the meaning set forth in Section 2.08.
“Damages” has the meaning set forth in Section 10.02.

4



--------------------------------------------------------------------------------



 



“Debt” has the meaning set forth in Section 2.06(a).
“Debt Commitment Letters” has the meaning set forth in Section 3.05.
“Deeds” has the meaning set forth in Section 2.08(a)(xi).
“Disclosed Personal Information” has the meaning set forth in Section 5.11.
“Dollars” or “$” means United States dollars.
“Domain Name Transfer Agreement” means an agreement in such form and having such
terms consistent with this Agreement and customary for such agreements as Parent
and Buyer deem reasonably necessary to effect the transfer of the domain names
included in the Purchased Assets as contemplated by this Agreement.
“Downward Adjustment for Working Capital” has the meaning set forth in
Section 2.06(c).
“EC Regulation” has the meaning set forth in the definition of Antitrust Laws.
“Embedded Manufacturing Campuses” means those Manufacturing Facilities embedded
within the manufacturing operations of other businesses conducted by Parent or
its Affiliates as set forth on Schedule 4.11(a)(i) under the heading “Embedded
Manufacturing Campuses”.
“Employee Benefit Plan” means (i) any “employee benefit plan” within the meaning
of Section 3(3) of ERISA, whether or not subject thereto, and (ii) any other
pension, profit-sharing, deferred compensation, stock option, stock purchase,
share appreciation right, fringe benefit, employment, change in control,
severance, group or individual health, dental, medical, life insurance,
post-retirement, scholarship, disability, sick leave, vacation, retention,
survivor benefit, compensation, or similar plan, policy, agreement or
arrangement (whether written or unwritten), for the benefit of any employee,
consultant or independent contractor of the Business, whether active or
terminated, maintained or contributed to by an EPD Group Member or an Affiliate
of such EPD Group Member or with respect to which Buyer, any Buyer Affiliate or
any Acquired Entity may have any liability or obligation.
“Employees on Protected Leave” has the meaning set forth in Section 7.01(b).
“Encumbered Cash” means Cash that cannot be dividended or otherwise distributed
by an Acquired Entity due to Applicable Legal Requirements or that is subject to
Tax (including withholding or other similar Tax) or any other adverse Tax
consequences on the Buyer Group (including, in the case of any Acquired Entity
that is owned directly or indirectly by any other Acquired Entity, any such
Applicable Legal Requirements, Tax or other adverse Tax consequences resulting
from distributions or dividends by such other Acquired Entity).
“End Date” has the meaning set forth in Section 11.01(b).
“Environment” means all air (including indoor air and ambient air), surface
water, groundwater, soil, surface or subsurface land, river sediment, plant or
animal life, and natural resources.
“Environmental Law” means, as of the Closing Date, any applicable international,
federal, national, regional, state, provincial or local laws, including common
law, order, consent order, consent decree, Environmental Permit, statute,
ordinance, code, judgment, decree, injunction, rule or regulation relating to
(i) pollution control, protection of the Environment, and pollution,
contamination, cleanup, preservation,

5



--------------------------------------------------------------------------------



 



protection, and reclamation of the Environment; (ii) any Release or threatened
Release of any Substance, including investigation, monitoring, clean up,
removal, treatment, or any other action to address such Release or threatened
Release; and (iii) the Handling of Substances, in each case, as in effect on the
date hereof or on the Closing Date.
“Environmental Permit” means any and all federal, state or local, licenses,
permits, certificates, registrations and other authorizations and approvals
required under any and all applicable Environmental Laws to carry on the
Business as it is currently conducted.
“EPD Group” means collectively, Parent, the Affiliated Sellers and the Acquired
Entities; and “EPD Group Member” means any of Parent, the Affiliated Sellers and
the Acquired Entities.
“EPD VEBA” means the voluntary employee beneficiary association trust that may
be established by Parent, Buyer or another Person for the benefit of certain
retirees of the Business pursuant to the terms described in the Memorandum of
Understanding dated December 22, 2006, which was reached in connection with
entering into the Master CBA (the “MOU”).
“Equity Commitment Letter” has the meaning set forth in Section 3.05.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Estimated Cash Amount” has the meaning set forth in Section 2.06(a).
“Estimated Debt Amount” has the meaning set forth in Section 2.06(a).
“Excess Encumbered Cash” shall mean the excess, if any, of the aggregate amount
of Encumbered Cash as of the Closing over $8,000,000.
“Excluded Agreements” has the meaning set forth in Section 2.02(g).
“Excluded Assets” has the meaning set forth in Section 2.02.
“Excluded Intellectual Property” has the meaning set forth in Section 2.02(c).
“Facility” means any real property or facility owned, leased or operated by the
Business or any EPD Group Member.
“Final Determination” shall mean a final settlement, compromise, or other
agreement by or on behalf of an Acquired Entity with the relevant Governmental
Authority, or the issuance of a notice of deficiency (or other comparable notice
or document under state or local law) with respect to which the period for
filing a petition with the United States Tax Court (or the relevant state or
local tribunal) has expired, or a decision of any court of competent
jurisdiction that is not subject to appeal or as to which the time for appeal
has expired.
“Final Net Working Capital” means Net Working Capital as reflected on the Final
Schedule.
“Final Schedule” has the meaning set forth in Section 2.06(a).
“Final Tax Liability Amount” has the meaning set forth in Section 2.04(b).
“Financing” means the debt and equity financing arrangements contemplated by the
Financing Commitments.

6



--------------------------------------------------------------------------------



 



“Financing Commitments” means, collectively, the Debt Commitment Letters and the
Equity Commitment Letter.
“Future Acquired Business” has the meaning set forth in Section 6.09(b).
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Goodyear Name and Marks” has the meaning set forth in Section 6.07.
“Governmental Authority” means: (i) the United States of America, any State,
municipality or other political subdivision thereof, or any court, department,
committee, commission, board, official, agency or instrumentality of any of
them, or (ii) any transnational or foreign government or governmental authority
comparable to any of the foregoing.
“Government Contract” means any Agreement (whether prime contract, subcontract,
grant, subgrant, cooperative agreement, teaming agreement or arrangement, joint
venture, basic ordering agreement, pricing agreement, letter contract or other
similar arrangement) between any EPD Group Member, on the one hand, and (i) any
Governmental Authority, (ii) any prime contractor of a Governmental Authority in
its capacity as a prime contractor, or (iii) any subcontractor with respect to
any contract of a type described in clauses (i) or (ii) above, on the other
hand. A task, purchase or delivery order under a Government Contract shall not
constitute a separate Government Contract, for purposes of this definition, but
shall be part of the Government Contract to which it relates.
“Guarantee” means the guarantee of Guarantor in favor of Parent, executed and
delivered by Guarantor to Parent as of the date hereof.
“Guarantor” means Carlyle Partners IV, L.P. a Delaware limited partnership.
“Handling of Hazardous Substances” means the production, use, generation,
Release, storage, treatment, formulation, processing, labeling, distribution,
introduction into commerce, registration, transportation, reclamation,
recycling, disposal, discharge, release or other handling or disposition of
Hazardous Substances.
“Hazardous Substance” means any material, chemical, pollutant, contaminant,
waste or otherwise toxic, hazardous, extremely hazardous, infectious, explosive,
corrosive, flammable, carcinogenic, mutagenic, sanitary, solid or radioactive
waste, or otherwise hazardous substance, waste or material, that, in each case,
is regulated under any Environmental Law, including petroleum, petroleum
derivatives, petroleum by-products or other hydrocarbons, asbestos-containing
materials, polychlorinated biphenyls and urea formaldehyde, and also including
any hazardous material or substance within the meaning of Section 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
USC Section 9601(14) (“CERCLA”).
“HSR” has the meaning set forth in the definition of Antitrust Laws.
“Inactive Business Employees” has the meaning set forth in Section 7.01(b).
“Indebtedness” means, with respect to any Person, (i) all indebtedness for
borrowed funds of such Person including all obligations evidenced by notes,
loans, mortgages, bonds, debentures or other similar instruments or agreements,
including any prepayment penalty and similar amounts in connection with the
repayment thereof on the Closing Date, (ii) reimbursement obligations with
respect to letters of credit that are drawn prior to the Closing,
(iii) obligations in respect of the deferred purchase price of property or
services (other than current trade payables incurred in the Ordinary Course of
Business), (iv) obligations

7



--------------------------------------------------------------------------------



 



under conditional sale or other title retention agreements, (v) obligations
under capital leases (which obligations are required to be classified and
accounted for as capital lease obligations on a balance sheet of such Person
under GAAP), (vi) obligations (including, without limitation, breakage costs)
under interest rate cap agreements, interest rate swap agreements, foreign
currency exchange contracts or other hedging contracts and (vii) any guarantee
of the obligations of another Person with respect to any of the foregoing.
“Indemnifiable Claim” has the meaning set forth in Section 10.04(a).
“Indemnified Party” has the meaning set forth in Section 10.04(a).
“Indemnifying Party” has the meaning set forth in Section 10.04(a).
“Indemnity Cap” has the meaning set forth in Section 10.05(c).
“Indemnity Notice” has the meaning set forth in Section 10.04(a).
“Independent Auditor” has the meaning set forth in Section 2.06(a).
“Intellectual Property” means any U.S. or foreign patents and patent
applications; trademarks, trademark registrations and applications; trade names
(registered and unregistered); service marks (registered and unregistered);
logos; registered and unregistered copyrights; trade secrets; domain names;
data-including materials, notes, designs, technical data, ideas, research
reports, testing and development results, and documentation; know-how; products,
compounds, processes, and quality control procedures; inventions; improvements
and discoveries patentable or unpatentable; and any other intellectual property
rights, which are conceived and/or reduced to practice.
“Intergroup Payables” means all amounts owed by (x) any Acquired Entity or
(y) Parent or any of its other Affiliates with respect to the Business, on the
one hand, to Parent or any Affiliate of Parent (other than an Acquired Entity)
other than on behalf of the Business, on the other hand.
“Intergroup Receivables” means all amounts owed by Parent or any of its
Affiliates (other than an Acquired Entity) other than on behalf of the Business,
on the one hand, to (x) any Acquired Entity or (y) Parent or any of its other
Affiliates on behalf of the Business, on the other hand.
“Inventory” means all of the inventory of raw materials, work-in-process,
finished goods, packaging, supplies and spare parts, used or held for use
exclusively in connection with the Business, whether in possession of the
Business, in transit to or from the Business or held by any third party,
provided, however, that “Inventory” shall not include the inventory described in
Section 2.02(j).
“IRS” has the meaning set forth in Section 4.14(a).
“ISF Business” means the business of the manufacture and sale of wide, treated
fabrics for use in the production of conveyor belts or other industrial products
at the Industrial Specialty Fabrics, Inc. facilities, certain assets of which
Parent may cause to be acquired or leased by Specialty Fabrics after the date
hereof on substantially the terms disclosed to Buyer prior to the date hereof.
“ISF Note” means a note to be held by Industrial Specialty Fabrics, Inc. or its
Affiliate in an original principal amount not to exceed $1,800,000 expected to
be issued by Specialty Fabrics as part of the consideration paid in connection
with the acquisition of certain assets of the ISF Business.

8



--------------------------------------------------------------------------------



 



“ISF Real Property” means the real property in Hogansville, Georgia and
Porterdale, Georgia used as of the date hereof by the ISF Business and to be
leased by Specialty Fabrics in connection with the acquisition of the ISF
Business.
“Judgments” means any judgments, orders, rulings, awards, decrees, directives,
writs, injunctions or administrative acts of any Governmental Authority.
“Knowledge” means a fact, event, circumstance or occurrence actually known,
after due inquiry (i) in the case of Parent, by any of the individuals set forth
on Exhibit D, or any other Person succeeding to any of the positions named on
Exhibit D after the date of this Agreement and prior to the Closing and (ii), in
the case of Buyer, by Daniel Pryor or Sameer Bhargava as of the date hereof.
“Lease” means any of the leases to be entered into in connection with the
transactions contemplated hereby having such economic terms as have been agreed
by the parties prior to the date hereof and having such other terms consistent
with this Agreement and customary for such leases as Parent, Buyer and/or the
parties thereto deem reasonably necessary to effect the lease of certain areas
of the Embedded Manufacturing Campuses by Parent or one of its Affiliates to
Buyer or one of its Affiliates.
“Lease Assignments” has the meaning set forth in Section 2.08(a)(xiv).
“Leased Real Property” has the meaning set forth in Section 4.11(a)(ii).
“Lien” means any lien, mortgage, security interest, pledge, deed of trust,
option, restriction on transfer on voting, easement, right of first refusal,
building or use restriction, right of way, adverse claim or other charge or
encumbrance upon or with respect to any real or personal, tangible or
intangible, right or property (including any lien imposed under ERISA or the
Code).
“Manufacturing Facilities” means the facilities of the EPD Group listed on
Exhibit F.
“Master CBA” means the master collective bargaining agreement between The
Goodyear Tire & Rubber Company and the United Steel, Paper and Forestry, Rubber
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, AFL-CIO CLC and the local unions thereof dated December 22, 2006.
“Material Adverse Effect” means a change, event or occurrence which has had, or
would reasonably be expected to have, a material adverse effect on the assets,
business, financial condition or results of operations of the Business taken as
a whole, other than any change, event or occurrence to the extent relating to
(A) changes, events, conditions, or occurrences in economic, regulatory or
political conditions or financial markets generally, except if such changes,
events, conditions or occurrences disproportionately impact the Business
relative to other engineered rubber products participants, (B) changes, events,
conditions, or occurrences in the engineered rubber products industry generally,
except to the extent such changes, events, conditions or occurrences
disproportionately impact the Business relative to other engineered rubber
products participants, (C) the transactions contemplated by this Agreement and
the Other Agreements, including the public announcement thereof, (D) any change
in Applicable Legal Requirements or GAAP, (E) the announcement, declaration,
commencement, occurrence, continuation or threat of any war or armed hostility,
act of terrorism or public health or other public emergency, (F) the failure of
the Business to meet any analyst estimates or internal budgets, plans or
forecasts of its revenues, earnings or other financial performance or results of
operations, in and of itself (it being understood that the reason or matter that
caused such failure shall not be disregarded), (G) any actions taken, or failure
to take action, or such other changes, in each case which Buyer has requested or
(H) solely for the purposes of Section 4.19, Section 9.01(f) and references to
“Material Adverse Effect”

9



--------------------------------------------------------------------------------



 



in the Debt Commitment Letters, the strike by the United Steel Workers against
Parent that commenced in October 2006, or any event, occurrence, or change to
the extent arising out of or relating to such strike, its settlement and
termination and the Master CBA.
“Material Contracts” has the meaning set forth in Section 4.15(b).
“MOU” has the meaning set forth in the definition of EPD VEBA.
“Multiemployer Plan” means a plan that is a multiemployer plan within the
meaning of Section 3(37) of ERISA.
“Net Cash Schedule” has the meaning as set forth in Section 2.06.
“Net Working Capital” means current Purchased Assets (other than (i) Cash and
deferred Tax assets, (ii) current Tax assets of the EPD Group Members other than
Acquired Entities, and (iii) any current asset with respect to any Indebtedness
owed by any Buyer Group Member to any other Buyer Group Member immediately
following the Closing) less current Assumed Liabilities (other than
(i) Indebtedness and deferred Tax liabilities, (ii) current Tax liabilities of
the EPD Group Members other than Acquired Entities and (iii) current liabilities
for any declared and unpaid dividend payable by any Acquired Entity to Parent or
any Affiliated Seller)). Net Working Capital shall be determined in accordance
with the Specified Accounting Policies on a combined basis for the Business.
“Notice” has the meaning set forth in Section 12.01.
“OPEB Liability” means the “accumulated postretirement benefit obligations” (as
defined in Paragraph 4.a of Financial Accounting Standards Board Statement
No. 158), as of the Closing Date, associated with the obligation of the Acquired
Entities set forth on Schedule 7.03(c) to provide Retiree Benefits to (i) any
present or former employee of such Acquired Entity (or any eligible spouse,
surviving spouse or dependent thereof) who does not become a Transferred
Employee on the Closing Date and (ii) any Transferred Employee of such Acquired
Entity eligible to retire on the Closing Date (or any eligible spouse, surviving
spouse or dependent thereof); provided, that with respect to the Acquired
Entities located outside of Canada, such accumulated postretirement benefit
obligations shall be reduced by the accumulated postretirement benefit
obligations for such non-Canadian Acquired Entities reflected on the most recent
balance sheet included in the Business Financial Statements.
“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of business consistent with such Person’s past practice.
“Other Acquired Assets” means the Purchased Assets that, immediately prior to
the Closing, are owned by the Affiliated Sellers (or any other subsidiary of
Parent other than the Acquired Entities).
“Other Agreements” means collectively, the Affiliate Transfer Agreements, the
Patent Assignment Agreement, the Plant Services Agreement, the Domain Name
Transfer Agreement, the Raw Materials Agreement, the Reciprocal Easement
Agreement, the Supply Agreement, the Trademark License Agreement, the Trademark
Transfer Agreement, the Deeds, the Bills of Sale, the Parent Assignment and
Assumption Agreement, the Lease Assignments, the Transition Services Agreement,
the Leases, the Guarantee, the Software License Agreement, and the respective
exhibits and schedules attached thereto.
“Other Assumed Liabilities” means the Assumed Liabilities that, immediately
prior to the Closing, are liabilities or obligations of any of the Affiliated
Sellers.

10



--------------------------------------------------------------------------------



 



“Owned Real Property” has the meaning set forth in Section 4.11(a)(i).
“Parent” has the meaning set forth in the recitals.
“Parent Assignment and Assumption Agreement” has the meaning set forth in
Section 2.08(a)(xiii).
“Parent Consents” has the meaning set forth in Section 4.03.
“Parent Deferred Compensation Plans” has the meaning set forth in
Section 7.04(c).
“Parent Guarantees” has the meaning set forth in Section 5.15(b).
“Parent Hourly Plan” has the meaning set forth in Section 7.04(d)(i).
“Parent Indemnified Parties” has the meaning set forth in Section 10.03.
“Parent Pension Plans” has the meaning set forth in Section 7.04(d)(i).
“Parent Salaried Plan” has the meaning set forth in Section 7.04(d)(i).
“Parent’s 401(k) Plans” has the meaning set forth in Section 7.04(e).
“Parent’s Excess Pension Plan” means The Goodyear Tire & Rubber Company Excess
Benefit Plan.
“Parent’s SUCB Plan” means The Goodyear Tire & Rubber Company Supplemental
Unemployment Compensation Benefits Plan.
“Patent Assignment Agreement” means a patent assignment agreement in such form
and having such terms consistent with this Agreement and customary for such
agreements as Parent and Buyer deem reasonably necessary to effect the
assignment of the patents included in the Purchased Intellectual Property as
contemplated by this Agreement.
“PBGC” has the meaning set forth in Section 4.14(b)(i).
“Permit” means any permit, franchise, approval, registration, authorization,
license or certificate issued by any Governmental Authority.
“Permitted Liens” means (i) the items set forth under the heading “Permitted
Liens” in Schedule 4.10(a), (ii) Liens for Taxes and other similar charges and
assessments not yet due and payable, (iii) easements, licenses, covenants,
conditions, rights-of-way and other similar restrictions (including zoning or
building restrictions) that do not materially detract from the value of the
Transferred Real Property as now used, or materially interfere with the present
use thereof, (iv) those matters, if any, described on Schedule 4.11(b),
(v) matters noted on the title insurance commitments and surveys listed on
Schedule 5.09, (vi) Liens disclosed on the balance sheets contained in the
Audited Financial Statements or the Business Financial Statements or the notes
thereto or securing liabilities reflected thereon and Liens incurred in the
Ordinary Course of Business since December 31, 2006, in each case that are not
incurred in connection with the borrowing of money, (vii) mechanic’s,
materialman’s, carrier’s, repairer’s and other similar Liens arising or incurred
in the Ordinary Course of Business, in each case for sums that are not yet due
and payable or are being contested in good faith, (viii) Liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the Ordinary Course of Business and (ix) other
imperfections of title or encumbrances, if any, which do not, individually or in
the aggregate, materially impair the continued use and operation of the assets
to which they relate.

11



--------------------------------------------------------------------------------



 



“Person” means any individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, joint stock company, limited
liability company, estate, trust, organization, labor union, workers council,
Governmental Authority or other legal entity of any kind, foreign or domestic.
“Personal Information” means personal information as defined by the applicable
Privacy Laws of the relevant jurisdiction which is collected, used, disclosed,
retained or processed by Parent or an Affiliated Seller in connection with the
Business.
“Plant Services Agreement” means an agreement to be entered into in connection
with the transactions contemplated hereby for the Embedded Manufacturing
Campuses in substantially the form attached hereto as Exhibit G.
“Post-Closing Asbestos Matters” means any and all Damages (including but not
limited to, any actual or alleged personal injury (including death) or property
damage) to the extent relating to, incurred in connection with or arising out
of: (i) the actual or alleged manufacture, processing, marketing, distribution,
sale, assembly, transportation, installation, handling, use, treatment, storage,
removal or transport of any asbestos or asbestos-containing product (or any
component or ingredient thereof) or material by or on behalf of the Business or
the Buyer Group, their respective successors and assigns, after the Closing
Date; or (ii) the actual or alleged presence of or exposure to any asbestos or
asbestos-containing product (or any component or ingredient thereof) or material
at the Transferred Real Property after the Closing Date, in each case,
regardless of when any such Damages become known or manifest, or when any claim
accrues. Notwithstanding the foregoing, Post-Closing Asbestos Matters shall not
include Post-Closing Exposure Matters, Post-Closing Product Liability Matters or
Post-Closing Workers Compensation Matters and shall not include any Damages to
the extent such Damages arise out of the actual or alleged exposure on or prior
to the Closing Date to asbestos or asbestos-containing product (or any component
or ingredient thereof) or material at any Transferred Real Property.
“Post-Closing Exposure Matters” means any and all Damages (including, but not
limited to, any actual or alleged personal injury (including death)) relating
to, incurred in connection with or arising out of the actual or alleged exposure
of any Person to any Hazardous Substance, in each case, relating to or in
connection with: (i) the actual or alleged manufacture, processing, marketing,
distribution, sale, assembly, transportation, installation, handling, use,
treatment, storage, removal or transport of a Hazardous Substance or material or
product (or any component or ingredient thereof) containing any Hazardous
Substance by or on behalf of the Business or Buyer or its Affiliates in
connection with the Business after the Closing Date; or (ii) the actual or
alleged Release of any Hazardous Substance or material or product (or any
component or ingredient thereof) containing a Hazardous Substance at, in, on,
under, to or from the Transferred Real Property after the Closing Date.
Notwithstanding the foregoing, Post-Closing Exposure Matters shall not include
(x) Post-Closing Asbestos Matters, Post-Closing Product Liability Matters or
Post-Closing Workers Compensation Matters, (y) any Damages to the extent such
Damages arise out of the actual or alleged exposure on or prior to the Closing
Date to any Hazardous Substance located at any Transferred Real Property or
otherwise in connection with the Business, or (z) any Damages arising out of the
actual or alleged exposure, after the Closing, to any Hazardous Substance that
was first present at any Transferred Real Property prior to the Closing,
provided that any portion of Damages arising out of the exposure of any Person
to Hazardous Substances that first came to be located at the Transferred Real
Property after the Closing Date shall be deemed to be a Post-Closing Exposure
Matter.
“Post-Closing Period” means the portion of the Split Tax Period beginning on the
day following the Closing Date.

12



--------------------------------------------------------------------------------



 



“Post-Closing Product Liability Matters” means any and all Damages to the extent
relating to, in connection with or arising out of any actual or alleged, product
liability, personal injury (including death), property damage, diminution in
property value claims or other claims of any Person relating to, involving or
arising out of (i) the actual or alleged manufacture, processing or assembly of
any product (or any component or ingredient thereof) by the Buyer Group, its
successors and assigns, or (ii) the actual or alleged marketing, distribution,
transportation or sale of any product (or any component or ingredient thereof)
manufactured, processed or assembled after the Closing Date, in each case by or
on behalf of the Business, the Buyer Group, its successors or assigns in
connection with the Business after the Closing Date. Notwithstanding the
foregoing, Post-Closing Product Liability Matters do not include Post-Closing
Asbestos Matters, Post-Closing Exposure Matters, Post-Closing Workers
Compensation Matters or any other claims arising out of or relating to
Environmental Law.
“Post-Closing Workers Compensation Matters” means any and all Damages to the
extent relating to, in connection with or arising out of any actual or alleged
workers compensation claims (or similar claims in foreign jurisdictions),
incurred with respect to events occurring or conditions arising after the
Closing Date. Notwithstanding the foregoing, Post-Closing Workers Compensation
Matters do not include Post-Closing Product Liability Matters, Post-Closing
Asbestos Matters, Post-Closing Exposure Matters or any other claims arising out
of or relating to Environmental Law.
“Pre-Closing Asbestos Matters” means any and all Damages (including but not
limited to, any actual or alleged personal injury (including death) or property
damage) to the extent relating to, incurred in connection with or arising out
of: (i) the actual or alleged manufacture, processing, marketing, distribution,
sale, assembly, transportation, installation, handling, use, treatment, storage,
removal or transport of any asbestos or asbestos-containing product (or any
component or ingredient thereof) or material by or on behalf of the Business or
any predecessor thereof on or prior to the Closing Date, regardless of when any
such actual or alleged Damages become known or manifest, or when any claim
accrues; or (ii) the actual or alleged presence of or exposure to any asbestos
or asbestos-containing product (or any component or ingredient thereof) or
material at any location or facility currently or previously owned, leased,
operated or used by or on behalf of the Business, any Acquired Entity or any
predecessor thereof, including the Transferred Real Property, on or prior to the
Closing Date, in each case, regardless of when any such actual or alleged
Damages become known or manifest, or when any claim accrues. Notwithstanding the
foregoing, Pre-Closing Asbestos Matters shall not include Pre-Closing Exposure
Matters, Pre-Closing Product Liability Matters, or Pre-Closing Workers
Compensation Matters and shall not include any Damages to the extent such
Damages arise out of the actual or alleged presence of or exposure after the
Closing Date to asbestos or asbestos-containing product (or any component or
ingredient thereof) or material located at any Transferred Real Property.
“Pre-Closing Environmental Matters” means (i) the Handling of Hazardous
Substances on or prior to the Closing Date either in, on, under or from any
Facility including the effects of such Handling of Hazardous Substances on
resources, Persons or real or personal property within or outside the boundaries
of any Facility, (ii) the presence or Release as of or prior to the Closing Date
of Hazardous Substances in, on or under any Facility regardless of how the
Hazardous Substances came to rest at, on or under such Facility, (iii) the
failure on or prior to the Closing Date of any Facility or any operations of the
Business or any EPD Group Member or their Affiliates to be in compliance with
any Environmental Laws, (iv) any actual or potential liability pursuant to
CERCLA or any similar Environmental Laws related to any Release of Hazardous
Substances or any other act or omission on or prior to the Closing Date with
respect to the Business, (v) the presence or Release as of or prior to the
Closing Date of Hazardous Substances at any off-site locations where any EPD
Group Member, the Business, their predecessors and Affiliates transported,
disposed of or arranged for the treatment, storage, disposal or handling of
Hazardous Substances on or prior to the Closing Date, (vi) the presence or
Release as of or prior to the Closing Date of Hazardous Substances at any
location previously owned, leased or operated by the Business, any EPD

13



--------------------------------------------------------------------------------



 



Group Member, their predecessors or Affiliates in connection with the Business
other than the Transferred Real Property, or (vii) any other act, omission or
condition existing with respect to any Purchased Assets or other assets of the
Business or any EPD Group Member or their Affiliates, or any Facility, existing
or occurring on or prior to the Closing Date which give rise to liability under
any Environmental Laws. Notwithstanding the foregoing, Pre-Closing Environmental
Matters shall not include Pre-Closing Asbestos Matters or Pre-Closing Exposure
Matters.
“Pre-Closing Exposure Matters” means any and all Damages (including but not
limited to any actual or alleged personal injury (including death)) to the
extent relating to, incurred in connection with or arising out of the actual or
alleged exposure of any Person to any Hazardous Substance, in each case,
relating to or in connection with: (i) the actual or alleged manufacture,
processing, marketing, distribution, sale, assembly, transportation,
installation, handling, use, treatment, storage, removal or transport of a
Hazardous Substance or material or product (or any component or ingredient
thereof) containing any Hazardous Substance by or on behalf of the Business, or
any predecessors thereof on or prior to the Closing Date, in each case
regardless of when the actual or alleged exposure or injury of such Person
occurs or occurred, when any such actual or alleged Damages become known or
manifest, or when any claim accrues; or (ii) the actual or alleged presence or
Release, in both cases either on, prior to or after the Closing Date, of any
Hazardous Substance or material or product (or any component or ingredient
thereof) containing a Hazardous Substance at, in, on, under, to or from any
location or facility currently or previously owned, leased, operated or used by
or on behalf of the Business, any Acquired Entity or any predecessor thereof,
including the Transferred Real Property, to the extent such Hazardous Substance
was present at such location or facility on or prior to the Closing Date, in
each case, regardless of when the actual or alleged injury of such Person or
alleged Damages become known or manifest, or when any claim accrues.
Notwithstanding the foregoing, Pre-Closing Exposure Matters shall not include
Pre-Closing Product Liability Matters, Pre-Closing Asbestos Matters or
Pre-Closing Workers Compensation Matters and shall not include any Damages to
the extent such Damages arise out of the actual or alleged exposure after the
Closing Date to any Hazardous Substances located at any Transferred Real
Property (except with respect to, and to the extent of, any such Hazardous
Substances that first came to be located at the Transferred Real Property prior
to the Closing Date, provided that any portion of Damages arising out of the
exposure of any Person to Hazardous Substances that first came to be located at
the Transferred Real Property after the Closing Date shall be deemed to be a
Post-Closing Exposure Matter), and, for purposes of this definition Hazardous
Substances, shall not include Asbestos.
“Pre-Closing Period” means the portion of the Split Tax Period ending on the
Closing Date.
“Pre-Closing Product Liability Matters” means any and all Damages to the extent
relating to, in connection with or arising out of any actual or alleged product
liability, personal injury (including death), property damage, diminution in
property value claims or other claims of any Person relating to, involving or
arising out of the actual or alleged manufacture, processing, assembly,
marketing, distribution, transportation or sale of any product (or any component
or ingredient thereof) by or on behalf of the Business or any Acquired Entity,
or any predecessors thereof, on or prior to the Closing Date, regardless of when
the actual or alleged exposure, Damages or injury occurs or occurred, when any
such actual or alleged Damages become known or manifest, or when any claim
accrues. Notwithstanding the foregoing, Pre-Closing Product Liability Matters do
not include Pre-Closing Asbestos Matters, Pre-Closing Exposure Matters,
Pre-Closing Workers Compensation Matters or any other claims arising out of or
relating to Environmental Law.
“Pre-Closing Reorganization” means, collectively, the transactions set forth on
Exhibit H.
“Pre-Closing Workers Compensation Matters” means any and all Damages to the
extent relating to, in connection with or arising out of any actual or alleged
workers compensation claims (or similar claims in

14



--------------------------------------------------------------------------------



 



foreign jurisdictions) incurred with respect to events occurring or conditions
arising on or before the Closing Date. Notwithstanding the foregoing,
Pre-Closing Workers Compensation Matters do not include Pre-Closing Product
Liability Matters, Pre-Closing Asbestos Matters, Pre-Closing Exposure Matters or
any other claims arising out of or relating to Environmental Law
“Pre-Judgment Transition Period” has the meaning set forth in the MOU.
“Privacy Laws” means all applicable international, federal, national, regional,
state, provincial or local laws governing the collection, use, disclosure,
retention and processing of Personal Information.
“Proceeding” means any claim, charge, action, suit or other proceeding of or
before any Governmental Authority or arbitration body.
“Pro Forma Adjustments” has the meaning set forth in Section 4.05(b).
“Prohibited Activities” shall have the meaning set forth in Section 6.09(c).
“Pro Rata Share” of a party means, as to each payment of Damages to a claimant
in respect of a particular Continuing Matter, the product of (i) the amount of
such Damages multiplied by (ii) a fraction (x) the numerator of which is the
number of months (rounded up to the nearest whole month) that such claimant was
exposed or subject to the circumstances giving rise to such Continuing Matter on
or prior to the Closing Date (in the case of Parent or its Affiliates) or after
the Closing Date (in the case of Buyer or its Affiliates) and (y) the
denominator of which is the total number of months (rounded up to the nearest
whole month) that such claimant was exposed or subject to the circumstances
giving rise to such Continuing Matter, on, prior to, and after the Closing Date.
“Purchase Price” has the meaning set forth in Section 2.05.
“Purchased Assets” has the meaning set forth in Section 2.01.
“Purchased Intellectual Property” has the meaning set forth in Section 2.01(e).
“Raw Materials Agreement” means an agreement in substantially the form attached
hereto as Exhibit I.
“Real Property Leases” has the meaning set forth in Section 4.11(a)(ii).
“Reciprocal Easement Agreement” means an agreement to be entered into in such
form and having such terms consistent with this Agreement and customary for such
agreements as Parent and Buyer deem reasonably necessary to consummate the
granting of reciprocal easements and related matters in connection with the
transactions contemplated hereby with respect to certain areas of the Embedded
Manufacturing Campus in Slovenia.
“Related Persons” has the meaning set forth in Section 10.08.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration at, into or onto
the Environment, including movement or migration through or in the Environment,
whether sudden or non-sudden and whether accidental or non-accidental.
“Remedial Action” means any action to investigate, evaluate, assess, including
risk assessment of, test, monitor, remove, respond to, treat, abate, remedy,
correct, clean-up or otherwise remediate the Release or

15



--------------------------------------------------------------------------------



 



presence of any Hazardous Substance under this Agreement and includes any period
of post-closure or remediation monitoring and any operation and maintenance
relating to such remedial activities.
“Retained Liabilities” has the meaning set forth in Section 2.04.
“Retired Employee” means any employee of the Business who retired or retires
from any EPD Group Member prior to the Closing Date, who is entitled to Retiree
Benefits.
“Retiree Benefits” has the meaning set forth in Section 7.03(c).
“Retirees” means present and former employees of the Business who have retired
or will retire from a USW-represented bargaining unit at any time and their
eligible spouses, dependents and surviving spouses.
“Schedules” means the disclosure schedules and related exhibits attached thereto
of Parent or Buyer, as the case may be, delivered with this Agreement.
“Software License Agreement” means a software license agreement, in such form
and having such terms consistent with this Agreement and customary for such
agreements as Parent and Buyer deem reasonably necessary to effect the license
by Parent and its Affiliates party thereto to the Buyer Group Members of certain
of Parent’s or its Affiliates’ rights in the proprietary computer software
listed on Schedule 2.01(e) as “Proprietary Software.”
“Specified Accounting Policies” means GAAP applied consistent with the
preparation of the Business Financial Statements but in any event in accordance
with the principles and practices described in Schedule 4.05(b).
“Specified Representations” has the meaning set forth in Section 10.05(a).
“Specialty Fabrics” means Specialty Fabrics and Converting Inc., a Delaware
corporation, formed by Parent to acquire the ISF Business.
“Split Tax Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.
“Supply Agreement” means the Supply Agreement, substantially in the form of
Exhibit J, pursuant to which Parent and its Affiliates party thereto will agree
to supply certain products to the Buyer Group Members party thereto and such
Buyer Group Members will agree to purchase such products from Parent and such
Affiliates.
“Tax or Taxes” means all taxes, levies, imposts, fees, duties and other like
charges of any nature whatsoever imposed by a Governmental Authority responsible
for the imposition of any such Tax (“Taxing Authority”), including, without
limiting the generality of the foregoing, all income, gross receipts, commercial
activity, sales, use, ad valorem, value-added, stamp, transfer, payroll,
franchise, withholding, social security and intangible taxes and fees of any
nature upon properties or assets, whether tangible or intangible, or upon the
income, receipts, payrolls, transactions, net worth, capital, investment or
franchise of a Person (including all sales, use, withholding and other taxes
which a Person is required by law to collect and pay over to, or to pay to, any
Taxing Authority), together with any and all additions thereto and penalties and
interest payable with respect thereto or to any assessment or collection
thereof.
“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or

16



--------------------------------------------------------------------------------



 



submitted to, any Governmental Authority in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any
Applicable Legal Requirement relating to any Tax.
“Taxing Authority” has the meaning set forth in the definition of Taxes.
“Termination Fee” has the meaning set forth in Section 11.04(b).
“Territory” has the meaning set forth in Section 6.09(c).
“Third Party Claim” has the meaning set forth in Section 10.04(b).
“Trademark License Agreement” means the Trademark License Agreement in
substantially the form attached hereto as Exhibit K.
“Trademark Transfer Agreement” means a trademark transfer agreement in such form
and having such terms consistent with this Agreement and customary for such
agreements as Parent and Buyer deem reasonably necessary to effect the transfer
to Buyer or the appropriate Buyer Group Member(s) of the trademarks and
tradenames included in the Purchased Intellectual Property as contemplated by
this Agreement.
“Transfer Taxes” has the meaning set forth in Section 6.03(a).
“Transferred Employee” has the meaning set forth in Section 7.01(a).
“Transferred Real Property” has the meaning set forth in Section 2.01(a).
“Transition Services Agreement” has the meaning set forth in
Section 2.08(a)(xv).
“Treasury Regulations” means final or temporary regulations promulgated under
the Code.
“Unencumbered Cash” means all Cash other than Encumbered Cash.
“U.S. Subsidiaries” means Belt Concepts of America, Inc., Cosmoflex, Inc.,
Goodyear Engineered Products International Inc., Goodyear Engineered Products
Thailand, Inc and Specialty Fabrics and Converting Inc.
“USW” means United Steelworkers of America.
“Upward Adjustment for Working Capital” has the meaning set forth in
Section 2.06(c).
“WARN” has the meaning set forth in Section 7.02(a).
ARTICLE 2. PURCHASE AND SALE
     Section 2.01. Assets Purchased. Except as otherwise set forth herein, upon
the terms and subject to the conditions set forth in this Agreement, at the
Closing, Buyer shall purchase or cause an Affiliated Buyer to purchase from
Parent or an Affiliated Seller, and Parent shall sell, convey, transfer, assign
and deliver (in the case of the Purchased Assets (as defined below) that are
held by Parent), or shall cause an Affiliated Seller to sell, convey, transfer,
assign and deliver (in the case of the Purchased Assets that are held by the
Affiliated Sellers), to Buyer or an Affiliated Buyer, free and clear of all
Liens other than Permitted Liens, all of the respective right, title and
interest of the EPD Group Members in and to the

17



--------------------------------------------------------------------------------



 



following assets, properties and rights used or held for use by any EPD Group
Member in the Business (collectively, the “Purchased Assets”) (provided that
neither Buyer nor Affiliated Buyers will be required to purchase Purchased
Assets to the extent held by Acquired Entities, but such Purchased Assets will
or shall constitute Purchased Assets for all other purposes of this Agreement),
including:
     (a) (i) Other than the Embedded Manufacturing Campuses, the Owned Real
Property, (ii) the Leased Real Property, (iii) all rights, easements and
privileges appurtenant or relating to the Owned Real Property and the Leased
Real Property, and all buildings, fixtures and improvements located thereon and
all such items under construction thereon, and (iv) with respect to the Embedded
Manufacturing Campuses, certain rights and interests as more fully described on
Schedule 4.11(a)(i) under the heading “Transferred Interests In Embedded
Manufacturing Campuses” (collectively, the “Transferred Real Property”);
     (b) All machinery, tools, equipment, computers, hardware, gauges, parts,
furniture, office equipment, supplies, vehicles and other tangible personal
property (other than as specifically set forth below with respect to Inventory
and Books and Records) owned or leased by any EPD Group Member, that is
(i) located on the Transferred Real Property (other than the Embedded
Manufacturing Campuses) as of the date hereof or any subsequent time prior to
Closing, other than any such tangible personal property described on
Schedule 2.01(b); (ii) used or held for use by any EPD Group Member primarily in
connection with the Business or (iii) reflected on the most recent balance sheet
included in the Business Financial Statements, except for items sold,
transferred or disposed of in the Ordinary Course of Business since December 31,
2006;
     (c) The Inventory;
     (d) To the extent transferable, all rights under Permits (including
Environmental Permits), used or held for use by any EPD Group Member pertaining
primarily to the Business or the Purchased Assets and all applications and
renewals for any of the same;
     (e) (i) The Business Intellectual Property (including the Intellectual
Property listed or described on Schedule 2.01(e)) (collectively, the “Purchased
Intellectual Property”) including the rights to use the Goodyear Name and Marks
and other names and marks as provided in Section 6.07 and in the Trademark
License Agreement, and (ii) the right to use certain software developed
internally by Parent and/or its Affiliates used or held for use primarily or
exclusively in the Business as described on Schedule 2.01(e) under the heading
“Proprietary Software”, in addition to any rights provided to the Buyer Group
pursuant to the Other Agreements; provided, however, that all Business
Intellectual Property, including the rights to use the Goodyear Names and Marks,
held as of the date hereof or as of the Closing Date (x) by Parent or any of the
Affiliated Sellers that is organized in any state of the United States shall be
acquired by or licensed to a Buyer Group Member that is organized in any state
of the United States and (y) by Goodyear Canada Inc. shall be acquired by or
licensed to a Buyer Group Member that is organized in Canada;
     (f) All rights of any EPD Group Member under (A) except as set forth on
Schedule 2.02(g), the Material Contracts, (B) any other Agreements relating
primarily or exclusively to the Business and (C) any confidentiality Agreements
entered into by Parent or any of its Affiliates with third Persons regarding the
sale of the Business (collectively, the “Assigned Contracts”); provided,
however, notwithstanding any other provision contained herein, in no event shall
Parent be required to provide copies of any Agreements described in clause
(C) prior to the Closing Date;

18



--------------------------------------------------------------------------------



 



     (g) All rights under purchase orders pertaining to the Business for
deliveries of products or services sold by or to the Business scheduled to take
place after the Closing Date (the “Assigned Purchase Orders”);
     (h) All prepayments (including security deposits) of any EPD Group Member
to the extent pertaining to the Business or the Purchased Assets;
     (i) In the manner described in Section 6.06, (A) the Books and Records
pertaining solely to the Business or the Purchased Assets in the possession,
custody or control of Parent or any of its Affiliates, and (B) copies of all
other Books and Records to the extent relating to the Business in the
possession, custody or control of Parent or any of its Affiliates;
     (j) The Accounts Receivable;
     (k) The applicable portion of all rights under warranties, guarantees, and
indemnities, to the extent pertaining to the Business, the Purchased Assets or
the Assumed Liabilities;
     (l) Except as provided in Section 2.02(e), any foreign, federal, state or
local Tax refunds and duty draw backs on export sales;
     (m) The goodwill of Parent or the Affiliated Sellers pertaining to (i) the
Business and (ii) the Purchased Intellectual Property;
     (n) All assets and rights under and relating to the Acquired Entity Benefit
Plans and the Canadian pension plans described on Schedule 2.03(d) and all
assets and rights transferring to Buyer as provided for in Article 7;
     (o) Cash;
     (p) All claims, causes of action, choses in action, rights of recovery and
rights of setoff of any kind to the extent pertaining to or arising out of the
Business or the Purchased Assets;
     (q) The Acquired Equity Interests; and
     (r) All assets, properties and rights used or held for use exclusively or
primarily in the Business of a type and class that are not covered in clauses
(a) through (q) above.
     Section 2.02. Excluded Assets. All assets of Parent or any of its
Affiliates that are not included in the Purchased Assets as described under
Section 2.01 and that are not assets of an Acquired Entity as of the Closing,
shall be retained by Parent or such Affiliate, and are referred to herein
collectively, as the “Excluded Assets.” Notwithstanding Section 2.01, “Excluded
Assets” shall include:
     (a) All cash or cash equivalents in hand or in bank accounts held by Parent
or any Affiliate (other than Cash);
     (b) Other than as provided in Article 7 and other than pursuant to
Section 2.01(n), all rights under Employee Benefit Plans of any EPD Group Member
that is not an Acquired Entity and all assets, records and vendor arrangements
associated with such Employee Benefit Plans, whether held by Parent or any of
its Affiliates (other than an Acquired Entity) in trust or otherwise;

19



--------------------------------------------------------------------------------



 



     (c) Any and all Intellectual Property of Parent and its Affiliates not
described in clause (i) or (ii) of Section 2.01(e) and all trademarks licensed
to Buyer under the Trademark License Agreement except for such rights as are
licensed pursuant thereto (collectively, the “Excluded Intellectual Property”);
     (d) All casualty, liability or other insurance policies related to the
Business and all claims or rights under any such insurance policies (other than
those relating to any Employee Benefit Plan of an Acquired Entity);
     (e) Any foreign, federal, state or local Tax refunds or credits and duty
draw backs on export sales for Taxes and duties originally paid by Parent or any
of its Affiliates (including Acquired Entities) and any foreign, federal, state
or local anti-dumping duty claims, to the extent attributable to any Tax period
ending on or prior to the Closing Date or to any Pre-Closing Period, but only to
the extent a Tax refund or credit, duty draw back, or anti-dumping duty claim is
not included in the calculation of Closing Net Working Capital on the Final
Schedule; provided, however, that any refund or credit of a Mexican “asset tax”
attributable to any Tax period ending on or prior to the Closing Date or to any
Pre-Closing Period shall be an Excluded Asset, but only to the extent such
credit is not included in the calculation of Closing Net Working Capital on the
Final Schedule;
     (f) All real property interests of Parent or any of its Affiliates other
than the Transferred Real Property;
     (g) All rights (other than rights of the Buyer Group, including the
Acquired Entities) under this Agreement, the Other Agreements, the Agreements
listed or described on Schedule 2.02(g) (collectively, all such excluded
Agreements, the “Excluded Agreements”);
     (h) All computer software related to the Business, except to the extent
included among the Purchased Assets described in Section 2.01(e) or
Section 2.01(f);
     (i) Any Intergroup Receivables;
     (j) Any Purchased Assets sold or otherwise disposed of in the Ordinary
Course of Business and in compliance with Section 5.03 hereof from the date
hereof to the Closing Date;
     (k) All books, records, files and papers prepared in connection with this
Agreement or the Other Agreements and the transactions contemplated hereby and
thereby and all minute books and corporate records of Parent or its Affiliates
(other than the Acquired Entities); and
     (l) Any and all claims or causes of action under Antitrust Laws to the
extent arising and attributable to the period before the Closing Date, whether
or not currently pending.
     Section 2.03. Assumption of Liabilities. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Buyer will assume (or will cause
an Affiliated Buyer to assume) and thereafter pay, discharge or perform when due
all of the EPD Group Members’ liabilities and obligations of any kind, character
or description (whether known or unknown, accrued, absolute, contingent or
otherwise), to the extent arising out of or pertaining to the Business (as
currently or formerly conducted) or the Purchased Assets other than the Retained
Liabilities (the “Assumed Liabilities”) (provided that neither Buyer nor any
Affiliated Buyer will be required to assume, pay, discharge or perform the
Assumed Liabilities of the Acquired Entities, but such Assumed Liabilities will
constitute Assumed Liabilities for all other purposes of this Agreement,
including Section 10.03(b)), including the following:

20



--------------------------------------------------------------------------------



 



     (a) All obligations and liabilities of any EPD Group Member under the
Assigned Contracts (to the extent they relate to the Business) and Assigned
Purchase Orders;
     (b) Subject to any indemnification obligations and covenants of Parent
pursuant to Article 8, any and all liabilities, whether accrued, contingent,
absolute, determined, determinable, known, unknown or otherwise, arising under
or relating to Environmental Laws or relating to Hazardous Substances and
arising from events occurring or conditions existing after the Closing Date in
connection with the Business, except with respect to, and to the extent of
(i) any Hazardous Substance that first came to be located at the Transferred
Real Property prior to the Closing Date and (ii) any actual or alleged
violations of Environmental Law arising from events occuring or conditions
existing prior to the Closing Date;
     (c) All liabilities and obligations arising after Closing that relate to a
Buyer Group Member’s employment or termination of Transferred Employees or
compensation or employee benefits provided by a Buyer Group Member to
Transferred Employees, but excluding any liabilities and obligations arising
from an EPD Group Member’s (other than an Acquired Entity) employment or
termination of a Transferred Employee and except as provided in Article 7;
     (d) All liabilities and obligations relating to or arising under the
Employee Benefit Plans of each Acquired Entity and the liabilities under the
Canadian pension plans described on Schedule 2.03(d), except as provided in
Article 7;
     (e) Liabilities for all Taxes of the Acquired Entities other than those
Taxes included in Retained Liabilities pursuant to Section 2.04(b);
     (f) All obligations and liabilities of the Business to the extent included
or reflected in Final Net Working Capital;
     (g) Up to $6.0 million of Indebtedness described on Schedule 2.03(g); and
     (h) All Post-Closing Asbestos Matters, Post-Closing Exposure Matters,
Post-Closing Product Liability Matters, and Post-Closing Workers Compensation
Matters.
     Section 2.04. Retained Liabilities. All liabilities of Parent or any
Affiliate of Parent, whether contingent, accrued or absolute, known or unknown,
that are not included in the Assumed Liabilities are referred to herein as the
“Retained Liabilities”. Retained Liabilities shall not be assumed hereunder and
shall include, notwithstanding Section 2.03:
     (a) Intergroup Payables (other than the Purchased Intergroup Notes) and any
other obligations or liabilities of the Business to Parent or any Affiliate of
Parent that is not an Acquired Entity;
     (b) (i) Any Tax liabilities for taxable periods ending on or prior to the
Closing Date or for Pre-Closing Periods other than Tax liabilities for which an
Acquired Entity is legally responsible and (ii) any Tax liabilities for which an
Acquired Entity is legally responsible that concern taxable periods ending on or
prior to the Closing Date or for Pre-Closing Periods, but only to the extent
that the aggregate amount of all such Tax liabilities described in this
Section 2.04(b)(ii) exceeds the Tax liability amount included or reflected in
Final Net Working Capital on the Final Schedule (such amount included in such
calculation, the “Final Tax Liability Amount”);
     (c) Any liabilities for checks written by the Business but not cleared as
of the Closing Date;
     (d) Any obligations and liabilities for Pre-Closing Workers Compensation
Matters;

21



--------------------------------------------------------------------------------



 



     (e) Any liabilities for third-party Indebtedness, other than such
Indebtedness that may result from Agreements specified on Schedule 2.03(g)
assumed by any Buyer Group Member pursuant to Section 2.03(g);
     (f) Any liabilities retained pursuant to Article 7 and any liabilities
related to obligations under Employee Benefit Plans of any EPD Group Member that
is not an Acquired Entity (whether pursuant to the terms of any Employee Benefit
Plan or ERISA (including Title IV of ERISA));
     (g) Except as described in Section 2.03(c) or as otherwise provided in
Article 7, all liabilities and obligations relating to the employment, employee
benefits, compensation or termination of employment of (i) any present of former
employee other than a Business Employee, and (ii) subject to compliance by Buyer
with its obligations under Article 7, each non-union Business Employee who does
not accept employment with a Buyer Group Member upon the Closing;
     (h) Any other liabilities of Parent or its Affiliates that are related to
Excluded Assets or any business, activity or operation (other than the Business)
of Parent or any of its Affiliates, including any business, operations or
facilities divested by Parent or any of its Affiliates prior to Closing;
     (i) All obligations and liabilities relating to Pre-Closing Asbestos
Matters;
     (j) All obligations and liabilities relating to Pre-Closing Product
Liability Matters;
     (k) All obligations and liabilities relating to Pre-Closing Exposure
Matters;
     (l) Any and all liabilities, whether accrued, contingent, absolute,
determined, determinable, known, unknown or otherwise, arising on or prior to
the Closing Date under or relating to Environmental Laws or relating to
Hazardous Substances and arising from events occurring or conditions arising at
any location other than the Transferred Real Property, including (i) any
off-site locations where any EPD Group Member, the Business, their predecessors
and Affiliates transported, disposed of or arranged for the treatment, storage,
disposal or handling of Hazardous Substances prior to the Closing Date; and
(ii) any location previously owned, leased or operated by the Business, any EPD
Group Member, their predecessors or Affiliates in connection with the Business
other than the Transferred Real Property and the Leased Real Property;
     (m) All obligations and liabilities of Parent and its Affiliates under
Agreements and purchase orders other than the Assigned Agreements and Assigned
Purchase Orders;
     (n) All obligations and liabilities for which Parent or any of its
Affiliates is responsible under Article 7;
     (o) All obligations and liabilities resulting from or arising out of the
retained Proceedings included on Schedule 2.04(o) and, in all cases, any
additional Proceedings to the extent resulting from or arising out of the
subject matter of any retained Proceedings or (to the extent arising out of the
operation of the Business or ownership of Purchased Assets prior to the Closing)
any claim based on substantially similar or related factual or legal allegations
or claims;
     (p) All obligations and liabilities to the extent related to, resulting
from or arising out of alleged or actual violation of or any liability
(including civil liability) under Antitrust Laws in connection with the Business
to the extent arising and attributable to the period before the Closing Date
including any such obligations and liabilities in connection with the matters
described in Schedule 2.04(p);

22



--------------------------------------------------------------------------------



 



     (q) All liabilities and obligations resulting from or arising out of the
operation of the Business in Brazil prior to the Closing Date, including any
liabilities and obligations of Goodyear do Brasil Produtos de Borracha Ltda.,
other than (i) any liabilities under any Assigned Contract or Assigned Purchase
Order to which such entity is a party to the extent such liability or obligation
is to be performed after the Closing Date and (ii) liabilities to the extent
included or reflected in Final Net Working Capital; and
     (r) All liabilities and obligations under any Agreement relating to
Parent’s first, second and third lien credit facilities.
     Section 2.05. Purchase Price. Buyer (on its own behalf and as agent for
Affiliated Buyers) agrees to pay to Parent (for its benefit and as agent for the
benefit of Affiliated Sellers) for the Purchased Assets $1,475,000,000 (One
Billion Four Hundred Seventy Five Million Dollars) (the “Cash Purchase Price”
and, including the assumption of the Assumed Liabilities, collectively, the
“Purchase Price”), subject to any adjustment pursuant to Section 2.06. The Cash
Purchase Price (excluding any adjustment pursuant to Section 2.06) shall be paid
to Parent at Closing in immediately available funds by wire transfer to an
account or accounts designated by Parent prior to the Closing.
     Section 2.06. Purchase Price Adjustment.
     (a) Estimated Net Cash Adjustment. On or before the date that is sixty
(60) days after the Closing Date, Buyer shall prepare and deliver to Parent a
statement (the “Net Cash Schedule”) setting forth Buyer’s best estimate as of
the Closing with respect to (i) the amount (the “Estimated Cash Amount”) of cash
and cash equivalents of the Acquired Entities as of the Closing (“Cash”) other
than (x) any Excess Encumbered Cash (other than any such Cash with respect to
which a dividend has been declared but not paid at Closing) and (y) the amount
of any declared but unpaid dividend by any Acquired Entity that was not paid as
of the Closing Date or any other payment by an Acquired Entity to Parent or any
of its Affiliates in accordance with Section 6.10, in each case that has been,
or will be paid to Parent or any of its Affiliates in accordance with
Section 6.10, and (ii) the amount (the “Estimated Debt Amount”) of Indebtedness
of the Acquired Entities as of the Closing (“Debt”) other than (A) up to
$1,800,000 of Indebtedness outstanding under the ISF Note and (B) any
Indebtedness owed by any Acquired Entity to (1) any other Acquired Entity or
(2) any Buyer Group Member immediately following the Closing. In the event the
Estimated Cash Amount exceeds the Estimated Debt Amount, Buyer (on its own
behalf and as agent for the Affiliated Buyers) shall, within five (5) Business
Days after its delivery of the Estimated Net Cash Schedule, make payment by wire
transfer of immediately available funds to an account designated by Parent (for
its benefit and as agent for the benefit of the Affiliated Sellers) in an amount
equal to the amount of such excess, together with interest thereon at a rate
equal to the Bank Rate in effect on the date of such payment for the period from
the Closing Date to the date of payment, calculated on the basis of a 365-day
year. In the event the Estimated Debt Amount exceeds the Estimated Cash Amount,
Parent (on its own behalf and as agent for the Affiliated Sellers) shall, within
five (5) Business Days after the receipt of the Estimated Net Cash Schedule,
make payment by wire transfer of immediately available funds to an account or
accounts designated by Buyer (for its benefit and as agent for the benefit of
the Affiliated Buyers) in an amount equal to the amount of such excess, together
with interest thereon at a rate equal to the Bank Rate from the Closing Date to
the date of payment, calculated on the basis of a 365-day year.
     (b) Closing Schedule. As promptly as practicable after the Closing Date
(but in no event later than ninety (90) days after the Closing Date), Parent
shall prepare and deliver to Buyer, and Buyer shall offer the full cooperation
of Buyer and its Affiliates and their personnel in connection with such
preparation, an unaudited combined balance sheet of the Business as of the
Closing (the “Closing Balance Sheet”) and a schedule (the “Closing Schedule”) of
(i) the amount of Debt other than (A) up to

23



--------------------------------------------------------------------------------



 



$1,800,000 of Indebtedness outstanding under the ISF Note and (B) any
Indebtedness owed by any Acquired Entity to (1) any other Acquired Entity or
(2) any Buyer Group Member immediately following the Closing, (ii) the amount of
Cash other than (x) any Excess Encumbered Cash (other than any such Cash with
respect to which a dividend has been declared but not paid at Closing) and
(y) the amount of any declared but unpaid dividend by any Acquired Entity that
was not paid as of the Closing Date or any other payment by an Acquired Entity
to Parent or any of its Affiliates in accordance with Section 6.10, in each
case, and that has been, or will be paid to Parent or any of its Affiliates in
accordance with Section 6.10, (iii) the OPEB Liability and (iv) Closing Net
Working Capital, in each case as reflected on the Closing Balance Sheet. The
Closing Balance Sheet shall be prepared in accordance with the Specified
Accounting Policies applied on a consistent basis with the preparation of the
Business Financial Statements. Buyer shall have forty-five (45) days after its
receipt of the Closing Schedule to notify Parent of any good faith dispute of
any item contained in the calculation of Debt, Cash or Closing Net Working
Capital as set forth in the Closing Schedule, which notice shall set forth in
reasonable detail the basis for such dispute and Buyer’s calculation of the
disputed amount. Buyer shall be deemed to have agreed with all other amounts
contained in the Closing Schedule. In the event that Buyer notifies Parent on or
before the last day of Buyer’s 45-day review period of any dispute regarding the
calculation of Debt, Cash, the OPEB Liability and Closing Net Working Capital as
set forth in the Closing Schedule (provided that such a dispute may allege only
that the calculation of Debt, Cash, the OPEB Liability or Closing Net Working
Capital involved mathematical error or was not performed in accordance with this
Section 2.06 or the definition of Debt, Cash, the OPEB Liability or Net Working
Capital, as applicable), Parent and Buyer and their respective accountants and
advisors shall cooperate in good faith to resolve such dispute as promptly as
possible. If Buyer fails to notify Parent of any such good faith dispute on or
before the last day of such 45 day period, the Closing Schedule shall be deemed
to be final and binding on the parties and shall be deemed the “Final Schedule”.
If Parent and Buyer shall fail to reach an agreement with respect to any matters
relating to the Debt, Cash, the OPEB Liability and Closing Net Working Capital
as set forth in the Closing Schedule within thirty (30) days from the date on
which Buyer provides written notice of a dispute (or such longer period as they
may mutually agree), then either Parent or Buyer may request in writing that
such unresolved disagreements shall be resolved by Deloitte & Touche or, if they
are unavailable, another jointly selected certified public accounting firm of
international standing (in either case, the “Independent Auditor”), which shall
be selected as promptly as practicable, but in no event later than ten (10) days
following the expiration of such 30 day period. The Independent Auditor shall
have up to thirty (30) days after its appointment to resolve the disputes
submitted to it by Parent and Buyer. The Independent Auditor shall, acting as an
expert and not as an arbitrator, determine on the basis of this Agreement, and
only with respect to the remaining differences so submitted, whether and to what
extent, if any, Debt, Cash, OPEB Liability or Closing Net Working Capital set
forth in the Closing Schedule requires adjustment in order to conform with this
Section 2.06(b) and the definitions of Debt, Cash, the OPEB Liability and Net
Working Capital. Any fees and expenses of or relating to the engagement of the
Independent Auditor shall be allocated between Parent and Buyer based on their
relative success with respect to the disputed items as determined by the
Independent Auditor. The Closing Schedule, as modified by resolution of any
disputes with respect to any matters relating to the Debt, Cash, the OPEB
Liability and Closing Net Working Capital by Parent and Buyer or by the
Independent Auditor, shall be the Final Schedule. The Final Schedule shall be
deemed final for this Section 2.06(b) on the earliest of (i) the failure of
Buyer to notify Parent of a dispute within forty-five (45) days after Buyer’s
receipt of the Closing Schedule from Parent, (ii) the resolution of all disputes
with respect to any matters relating to the Debt, Cash, the OPEB Liability and
Closing Net Working Capital set forth in the Closing Schedule by Parent and
Buyer and their respective accountants pursuant to this Section 2.06(b) or by
the Independent Auditor. The determinations of the Independent Auditor shall be
final and binding on the parties. The calculations and adjustment to be made
pursuant to this Section 2.06(b) are intended only to reflect Debt, Cash and the
OPEB Liability and changes in Net Working Capital from Benchmark Working Capital
to the Closing Date, and not to adjust for any other matters that may be found
with respect to the Audited Financial Statements, or the Business Financial
Statements. In

24



--------------------------------------------------------------------------------



 



addition to the covenants set forth in Section 6.02, Buyer shall and shall cause
its Affiliates and their respective personnel to cooperate in connection with
Parent’s preparation of the Closing Schedule, including (i) participation by the
relevant Transferred Employees in closing the financial books of the Business
and the preparation of financial data and financial statements of the Business
following the Closing and (ii) cooperation in furnishing access to the Books and
Records of the Business as may be reasonably requested by Parent and its
personnel and advisors in connection with the preparation of the Closing
Schedule. Furthermore, Buyer shall and shall cause its Affiliates and their
respective personnel to refrain from taking, directly or indirectly, any action
that would reasonably be expected to interfere with or delay Parent’s timely
preparation of the Closing Schedule. In addition to the covenants set forth in
Section 6.02, Parent shall and shall cause its Affiliates and their respective
personnel to cooperate in connection with Buyer’s review of the Closing Balance
Sheet and Closing Schedule, including providing access to the Books and Records
of the Business as may be reasonably requested by Buyer and its personnel and
advisors and providing Buyer with all data used by Parent and its personnel and
advisors to determine the OPEB Liability (including without limitation, the
complete data regarding all retirees and potential retirees used by Parent’s
actuary). Buyer and its personnel and advisors shall have a right to review the
OPEB Liability determination and data to determine whether the determination
made by Parent was reasonable, true and accurate (including without limitation
the assumptions and methodologies applicable thereto). Furthermore, Parent shall
and shall cause its Affiliates and their respective personnel to refrain from
taking, directly or indirectly, any action that would reasonably be expected to
interfere with or delay Buyer’s timely review of the Closing Balance Sheet and
Closing Schedule.
     (c) Working Capital Purchase Price Adjustment. Upon determination of the
Final Net Working Capital in accordance with the provisions of Section 2.06(b),
the Cash Purchase Price (and, consequently, the Purchase Price) shall be
adjusted upward by (i) the amount, if any, by which the amount of Cash set forth
on the Final Schedule exceeds the Estimated Cash Amount, (ii) the amount, if
any, by which the Estimated Debt Amount exceeds the amount of Debt set forth on
the Final Schedule, and (iii) the amount, if any, by which the Final Net Working
Capital exceeds the Benchmark Net Working Capital, (an “Upward Adjustment for
Working Capital”) and downward by (w) the amount of the OPEB Liability, (x) the
amount, if any, by which the Estimated Cash Amount exceeds the amount of Cash
set forth on the Final Schedule, (y) the amount, if any, by which the amount of
Debt set forth on the Final Schedule exceeds the Estimated Debt Amount, and
(z) the amount, if any, by which the Benchmark Net Working Capital exceeds the
Final Net Working Capital (a “Downward Adjustment for Working Capital”). The
amount of the Upward Adjustment for Working Capital and the Downward Adjustment
for Working Capital shall be netted so that only one such adjustment shall be
made under this Section 2.06(c). In the case of a net Downward Adjustment for
Working Capital, Parent (on its own behalf and as agent for the Affiliated
Sellers) shall, within five (5) Business Days after determination of the Final
Net Working Capital, make payment by wire transfer of immediately available
funds to an account or accounts designated by Buyer (for its benefit and as
agent for the benefit of the Affiliated Buyers) in an amount equal to the net
Downward Adjustment for Working Capital, together with interest thereon at a
rate equal to the Bank Rate from the Closing Date to the date of payment,
calculated on the basis of a 365-day year. In the case of a net Upward
Adjustment for Working Capital, Buyer (on its own behalf and as agent for the
Affiliated Buyers) shall, within five (5) Business Days after determination of
the Final Net Working Capital, make payment by wire transfer of immediately
available funds to an account designated by Parent (for its benefit and as agent
for the benefit of the Affiliated Sellers) in an amount or accounts equal to the
net Upward Adjustment for Working Capital, together with interest thereon at a
rate equal to the Bank Rate in effect on the date of such payment for the period
from the Closing Date to the date of payment, calculated on the basis of a
365-day year.
     (d) VEBA Purchase Price Adjustment. If the Judgment (as defined in the MOU)
permits the EPD VEBA to be funded by Buyer or another Buyer Group Member after
the Closing, if Parent gives its prior written consent to such funding by Buyer
or another Buyer Group Member, and if the EPD VEBA is

25



--------------------------------------------------------------------------------



 



so funded by Buyer or another Buyer Group Member, then the Cash Purchase Price
shall be adjusted downward in an amount equal to the amount of cash contributed
by Buyer or any Buyer Group Member to the EPD VEBA up to the amount required by
the MOU or the Judgment (as defined in the MOU). Buyer shall send Parent a
written notice of the funding of such EPD VEBA and Parent shall, within five
(5) Business Days from the date of such notice, make payment by wire transfer of
immediately available funds to an account or accounts designated by Buyer in an
amount equal to the amount so contributed.
     Section 2.07. Allocation of Purchase Price. The parties agree that the
Purchase Price shall be allocated as indicated on Schedule 2.07. With regard to
sales by Parent and by Affiliated Sellers organized in the U.S., Buyer and
Parent shall jointly prepare Forms 8594 under Section 1060 of the Code and Forms
8883 under Section 338 of the Code relating to this transaction based on this
agreed allocation and under the procedures described in Section 6.03(f) hereof.
Buyer and Parent agree to file such forms with each relevant Taxing Authority.
Buyer and Parent each agree to file (or cause the Affiliated Sellers, the
Affiliated Buyers or the Acquired Entities, as the case may be, to file) all
income, franchise and other Tax Returns, and execute such other documents as may
be required by any Taxing Authority, in a manner consistent with the agreed
allocation and such forms and to refrain from taking any position inconsistent
with such forms or agreed allocation with any Taxing Authority; provided,
however that nothing contained herein shall prevent the parties hereto from
settling any proposed deficiency or adjustment by any Taxing Authority based
upon or arising out of the allocation and none of the parties hereto shall be
required to litigate before any court, any proposed deficiency or adjustment by
any Taxing Authority challenging such allocation. If the Cash Purchase Price
(and, consequently, the Purchase Price) is adjusted pursuant to Section 2.06,
the allocation shall be adjusted in accordance with Sections 1060 and 338 of the
Code as mutually agreed by the parties.
     Section 2.08. Closing. The closing of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities (the “Closing”)
shall take place at the Cleveland offices of Thompson Hine LLP (“Counsel to
Parent”) located at 3900 Key Tower, 127 Public Square, Cleveland, Ohio, on the
later of (x) the third Business Day after the date on which all of the
conditions to the parties’ obligations hereunder (other than such conditions
that by their terms are satisfied at the Closing but subject to satisfaction or
waiver of such conditions) have been satisfied or waived by the appropriate
party, and (y) the date that is 45 days after the date hereof, or such other
place and date as shall be agreed upon by the parties (the “Closing Date”). The
Closing shall be effective at the close of business on the Closing Date or such
other time as agreed by the Parties.
     (a) Deliveries at the Closing by Parent. At or prior to the Closing Date,
Parent shall deliver or cause to be delivered to Buyer the following
certificates, instruments and documents which shall be duly executed by Parent
or an Affiliated Seller (or Acquired Entity), where appropriate:
     (i) The Affiliate Transfer Agreements and all documents ancillary thereto
or named therein as the parties shall deem reasonably necessary to consummate
the sale of Other Acquired Assets and the Acquired Equity Interests and the
assumption of the Other Assumed Liabilities;
     (ii) The Patent Assignment Agreement;
     (iii) The Trademark License Agreement;
     (iv) The Trademark Transfer Agreement;
     (v) The Software License Agreement;
     (vi) The Reciprocal Easement Agreement and the Leases;

26



--------------------------------------------------------------------------------



 



     (vii) The Plant Services Agreement;
     (viii) The Domain Name Transfer Agreement;
     (ix) The Raw Materials Agreement;
     (x) The Supply Agreement;
     (xi) Deeds for the Transferred Real Property, with limited or special
warranty and otherwise in such form and having such terms consistent with this
Agreement and customary for such documents as Parent and Buyer deem reasonably
necessary to vest title to the Transferred Real Property in the Buyer Group
Member designated by Buyer in the respective jurisdictions in which the
Transferred Real Property is located, subject only to the Permitted Liens
(collectively, the “Deeds”);
     (xii) One or more bills of sale in such form and having such terms
consistent with this Agreement and customary for such documents as Parent and
Buyer deem reasonably necessary in order to effect the transfer to the Buyer
Group Member designated by Buyer of the Purchased Assets (other than the
Transferred Real Property and other than Purchased Assets to the extent held by
Acquired Entities) (each a “Bill of Sale”);
     (xiii) One or more assignment and assumption agreements in such form and
having such terms consistent with this Agreement and customary for such
agreements as Parent and Buyer deem reasonably necessary in order to effect the
assignment to the Buyer Group Member designated by Buyer of the Assigned
Contracts and the Assigned Purchase Orders, and the assumption by the Buyer
Group Member designated by Buyer of the Assumed Liabilities (other than
Purchased Assets held by and Assumed Liabilities of the Acquired Entities) (the
“Parent Assignment and Assumption Agreement”);
     (xiv) One or more assignment and assumption agreements for the Leased Real
Property in such form and having such terms consistent with this Agreement and
customary for such agreements as Parent and Buyer deem reasonably necessary to
vest leasehold title to the Leased Real Property in the Buyer Group Member
designated by Buyer in the respective jurisdictions in which the Leased Real
Property is located, subject only to the Permitted Liens, and to effect the
assumption by the Buyer Group Member designated by Buyer of the corresponding
Assumed Liabilities (the “Lease Assignments”);
     (xv) The Transition Services Agreement, substantially in the form of
Exhibit L (the “Transition Services Agreement”);
     (xvi) A certificate of the Secretary or an Assistant Secretary of Parent
certifying: (A) the good standing of Parent in Ohio and (to the extent such
concept is recognized) the other EPD Group Members in their respective
jurisdictions of organization, (B) resolutions of the Board of Directors of
Parent authorizing the execution and delivery of this Agreement by it and the
performance of its obligations hereunder, and (C) the incumbency and signature
of the officer of Parent executing this Agreement;
     (xvii) A certificate executed by an officer of Parent certifying that the
conditions set forth in Sections 9.01(a) and (b) have been satisfied;
     (xviii) An affidavit of non-foreign ownership for the Transferred Real
Property in the United States;
     (xix) One or more assignments for the Purchased Intellectual Property, in
recordable form;

27



--------------------------------------------------------------------------------



 



     (xx) An executed affidavit in accordance with Section 1445(b)(2) of the
Code and Treasury Regulations Section 1.1445-2(b), certifying under penalty of
perjury that Parent is not a foreign Person and setting forth the Parent’s name,
tax identification number and address;
     (xxi) Resignations of all directors (or the equivalent) of each of the
Acquired Entities;
     (xxii) certificates (where applicable) representing the Acquired Equity
Interests, duly endorsed (or accompanied by a duly executed stock power) and in
form for transfer to the Buyer Group Member designated by Buyer;
     (xxiii) the stock books, stock ledgers, minute books and corporate seals of
the Acquired Entities as of the Closing Date; provided, however, that any of the
foregoing items shall be deemed to have been delivered pursuant to this Section
if such item is located at the offices of any of the Acquired Entities as of the
Closing Date;
     (xxiv) documentation of the cost of acquisition of the stock of EPD Brazil
Co. as registered before the Brazil Central Bank;
     (xxv) a receipt for the Cash Purchase Price paid in accordance with
Section 2.08(b); and
     (xxvi) Such additional certificates, receipts, documents and instruments as
shall be reasonably necessary or appropriate in order to perfect, confirm or
evidence title in accordance with this Agreement to all or any part of the
Purchased Assets.
     (b) Deliveries at the Closing by Buyer. At or prior to the Closing Date,
Buyer shall deliver or cause to be delivered to Parent the following
certificates, instruments and documents which shall be duly executed by Buyer or
an Affiliated Buyer, where appropriate:
     (i) The Cash Purchase Price in accordance with Section 2.05;
     (ii) The Affiliate Transfer Agreements and all documents ancillary thereto
or named therein as the parties shall deem reasonably necessary to consummate
the sale of Other Acquired Assets and the Acquired Equity Interests and the
assumption of the Other Assumed Liabilities;
     (iii) The Patent Assignment Agreement;
     (iv) The Trademark License Agreement;
     (v) The Trademark Transfer Agreement;
     (vi) The Software License Agreement;
     (vii) The Reciprocal Easement Agreement and the Leases;
     (viii) The Plant Services Agreement;
     (ix) The Domain Name Transfer Agreement;
     (x) The Raw Materials Agreement;
     (xi) The Supply Agreement;

28



--------------------------------------------------------------------------------



 



     (xii) The Parent Assignment and Assumption Agreement;
     (xiii) The Lease Assignments;
     (xiv) The Transition Services Agreement;
     (xv) A certificate of the Secretary of Buyer certifying: (A) the good
standing of Buyer and (to the extent such concept is recognized) the Affiliated
Buyers in their respective jurisdictions of organization, (B) resolutions of the
Board of Directors of Buyer authorizing the execution and delivery of this
Agreement by it and the performance of its obligations hereunder, and (C) the
incumbency and signature of the officer of Buyer executing this Agreement;
     (xvi) A certificate executed by an officer of Buyer certifying that the
conditions set forth in Sections 9.02(a) and (b) have been satisfied; and
     (xvii) Such additional certificates, receipts, documents and instruments as
shall be reasonably necessary or appropriate in order to transfer and evidence
the assignment and assumption of the Assumed Liabilities (other than Assumed
Liabilities of the Acquired Entities) in accordance with this Agreement.
     Section 2.09. Non-Assignable Contracts. To the extent that the assignment
by any EPD Group Member to any Buyer Group Member of its rights under any
Purchased Asset pursuant to this Agreement is not permitted without the Consent
of another party and such Consent shall not have been obtained, this Agreement
shall not be deemed to constitute an undertaking to assign such Purchased Asset
without such Consent if an attempted assignment would constitute a breach
thereof or adversely affect the rights of any EPD Group Member thereunder. Other
than with respect to any obligations expressly undertaken to be performed by
Parent pursuant to this Section 2.09, Buyer agrees that neither Parent nor any
Affiliated Seller shall have any liability whatsoever to Buyer arising out of or
relating to the failure to obtain any such Consent, and no representation,
warranty or covenant of Parent herein shall be breached or deemed breached, and
no condition shall be deemed not satisfied, as a result of such failure or any
Proceeding or investigation commenced or threatened by or on behalf of any
Person arising out of or relating to the failure to obtain any such Consent.
Parent shall use reasonable best efforts to secure such Consent (not including
the payment of any consideration) prior to the Closing and Buyer shall provide
or cause to be provided all commercially reasonable assistance to Parent (not
including the payment of any consideration) reasonably requested by Parent to
secure such Consent. If any such Consent is not obtained prior to the Closing,
subject to satisfaction of the conditions to Closing set forth in Article 9, the
Closing shall nonetheless take place on the terms set forth herein and,
thereafter, Buyer shall use commercially reasonable efforts to secure such
Consent as promptly as practicable after the Closing and Parent shall provide or
cause to be provided all commercially reasonable assistance to Buyer (not
including the payment of any consideration) reasonably requested by Buyer to
secure such Consent, and cooperate with Buyer in any lawful and commercially
reasonable arrangement reasonably proposed by Buyer under which Buyer would
obtain the benefits of and assume the obligations related to any such Purchased
Asset to which such Consent relates including (i) to the extent not prohibited
by law or contract, continuing to hold, and to the extent required by the terms
applicable to such Purchased Asset, operate such Purchased Asset, in the case of
real or personal property and be bound thereby in the case of Agreements, and
(ii) enforcing at Buyer’s request, or allowing Buyer and its Affiliates to
enforce in a commercially reasonable manner, any rights of Parent and its
Affiliates under such Purchased Asset against the issuer thereof or the other
party or parties thereto (including the right to elect to terminate such of the
foregoing in accordance with the terms thereof upon the request of Buyer);
provided, however, that the reasonable costs and expenses (including reasonable
professional fees and expenses) incurred by Parent or its Affiliates at Buyer’s
request, and incurred by Buyer or its Affiliates, in each case, with respect to
any of the actions contemplated under (ii) above, shall be borne equally by
Buyer and Parent,

29



--------------------------------------------------------------------------------



 



except to the extent such costs and expenses would have been Buyer’s obligation
had such Purchased Asset been properly transferred to the Buyer Group at
Closing, in which case such costs and expenses shall be borne solely by Buyer.
Parent shall, and shall cause its Affiliates to, without further consideration
therefor, and without right of set-off (other than against obligations of Buyer
and its Affiliates under this Section 2.09), pay and remit to Buyer promptly all
monies, rights and other considerations received in respect of such performance.
To the extent that Buyer or any of its Affiliates (including the Acquired
Entities) are provided the benefits of any Purchased Asset pursuant to this
Section 2.09, Buyer or such Affiliate shall pay, perform and discharge fully,
promptly when due, for the benefit of the issuer thereof, or the other party or
parties thereto, the obligations of Parent or its relevant Affiliate, as the
case may be, thereunder or in connection therewith or, if more advantageous to
the parties, to take actions to enable Parent or its Affiliates to pay, perform
and discharge fully such obligations, but only to the extent that (i) such
action by Buyer would not result in any default thereunder or in connection
therewith and (ii) such performance pertains to, or is related to, the providing
(past, present or future) of benefits to Buyer or its Affiliates (including the
Acquired Entities). Nothing in this Section 2.09 shall be deemed to constitute
an agreement to exclude from the Purchased Assets any Agreement or any other
right, title or interest in or to any asset or property.
     Section 2.10. Withholding. Except as otherwise provided in Section 6.03(a),
Buyer and its Affiliates shall be entitled to deduct and withhold from the
consideration otherwise deliverable under this Agreement and in connection with
the transactions contemplated herein to any of Parent or the Affiliated Sellers
such amounts that any of Buyer or its Affiliates is required to deduct or
withhold with respect to any such deliveries and payments under the Code or any
provision of state, local, provincial or foreign Tax law; provided, however,
that Buyer shall take such actions as may be reasonably requested by Parent to
avoid the need for such deduction and withholding subject to Buyer consent not
to be unreasonably withheld. Buyer shall promptly remit any refunds of such
Taxes that it may receive to Parent within seven (7) days of receipt.
     Section 2.11. Termination of Intergroup Liabilities. Except for Intergroup
Payables set forth on Schedule 2.11 (the “Purchased Intergroup Notes”) as
outstanding immediately after Closing, on or prior to the Closing Date, all
Intergroup Payables and all Intergroup Receivables shall in each case be paid in
full or otherwise extinguished in a manner that does not increase any Tax
liability or decrease any Tax asset of any Acquired Entity, such that
immediately prior to the Closing all such liabilities shall have been
extinguished. For the avoidance of doubt, if (i) the payment of dividends by an
Acquired Entity to satisfy an Intergroup Payable owed by such Acquired Entity or
(ii) the cancellation without receipt of payment by an Acquired Entity of an
Intergroup Receivable held by such Acquired Entity (which cancellation is
treated as a deemed dividend for U.S. federal income tax purposes) were to
create a deemed paid tax credit, the creation of such deemed paid tax credit
will not result in the decrease of a Tax asset of any such Acquired Entity for
purposes of this Section 2.11. Schedule 2.11 sets forth any Intergroup Payable
and Intergroup Receivables that shall be extinguished other than through payment
in full and reasonable detail of the method by which it shall be extinguished.
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF BUYER
     Except as set forth in the Schedules, Buyer hereby represents and warrants
to Parent as follows:
     Section 3.01. Corporate Organization and Qualification. Each Buyer Group
Member is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
requisite corporate or other power and authority to own, lease and operate its
property and otherwise conduct its business as now being conducted. Each Buyer
Group Member is duly qualified to do business and in good standing in each
jurisdiction where failure to be so

30



--------------------------------------------------------------------------------



 



qualified or in good standing could reasonably be expected to, individually or
in the aggregate, have a material adverse effect on Buyer’s ability to
consummate the transaction.
     Section 3.02. Authorization of Transaction. Buyer has all requisite
corporate or other power and authority to enter into this Agreement, and each
Buyer Group Member has the requisite corporate or other power and authority to
enter into the Other Agreements to which it is a party and the other documents
to be executed by it in connection with this Agreement and the Other Agreements
to which it is a party, to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. All necessary
and appropriate corporate action has been taken by each Buyer Group Member with
respect to the execution, delivery and performance of this Agreement and the
Other Agreements. This Agreement has been, and at the Closing, the Other
Agreements will be, duly executed, and, assuming due authorization, execution
and delivery by the appropriate EPD Group Member, constitute or will constitute,
as applicable, legal, valid and binding obligations of Buyer and/or the
Affiliated Buyers, as the case may be, enforceable in accordance with their
respective terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws relating to or affecting the rights and remedies of creditors
generally and by general principles of equity.
     Section 3.03. No-Conflict; Consents. Buyer’s execution, delivery and
performance of this Agreement and the execution, delivery and performance by
each Buyer Group Member of the Other Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby do not, and
will not, directly or indirectly (with or without notice or lapse of time or
both), (a) (i) violate any Buyer Group Member’s organizational documents,
(ii) violate any Applicable Legal Requirement to which any Buyer Group Member is
subject (assuming the receipt of all Consents set forth in (b) below), or
(iii) materially breach or result in a default or termination or acceleration
right, or the loss of any benefit, under any material Agreement to which any
Buyer Group Member is a party or by which any Buyer Group Member is bound
(assuming the receipt of all Consents set forth in (b) below) or (b) require any
Consent of, notice to, or declaration, filing or registration by any Buyer Group
Member with, any Governmental Authority or other Person other than (i) any
Consent, notice or filing required by any Antitrust Law, which Consents, notices
and or filings are described on Schedule 3.03(b), (ii) such additional Consents,
notices or filings set forth on Schedule 3.03(b) (collectively, the “Buyer
Consents”), or (iii) Consents, notices or filings the failure of which to obtain
or make would not, individually or in the aggregate, materially prevent or delay
consummation of the transactions contemplated hereby or by the Other Agreements.
     Section 3.04. Finders, Brokers. Except as set forth on Schedule 3.04,
neither Buyer nor any Affiliate of Buyer is a party to any agreement with any
finder, broker, investment bank or other agent, or in any way obligated to such
Person, for any commissions, fees or expenses incurred in connection with the
origin, negotiation, execution or performance of this Agreement or the Other
Agreements or the transactions contemplated hereby or thereby. Buyer and its
Affiliates shall be responsible for all amounts payable to the Persons set forth
on Schedule 3.04.
     Section 3.05. Financing. Concurrently with the execution of this Agreement,
Buyer has delivered correct and complete copies of (a) an executed equity
commitment letter dated the date hereof from Carlyle Partners IV, L.P. (the
“Equity Commitment Letter”) to provide equity financing in an aggregate amount
of $468,900,000, and (b) an executed debt commitment letter dated the date
hereof from Lehman Brothers Inc., Lehman Commercial Paper Inc., Lehman Brothers
Commercial Bank, Goldman Sachs Credit Partners L.P., JPMorgan Chase Bank, N.A,
and J.P. Morgan Securities Inc. (the “Debt Commitment Letter”) to provide debt
financing in an aggregate amount of $1,160,000,000 which consists of
$1,060,000,000 under a term loan to be drawn at the Closing and $100,000,000
under a revolving loan. As of the date of this Agreement, the Equity Commitment
Letter is in full force and effect

31



--------------------------------------------------------------------------------



 



and is a legal, valid and binding obligation of Buyer and its Affiliates and the
other parties thereto, each Debt Commitment Letter is in full force and effect
and is a legal, valid and binding obligation of Buyer and its Affiliates and, to
the knowledge of Buyer, the other parties thereto, and the financing commitments
thereunder have not been amended, rescinded or terminated. As of the date of
this Agreement, no event has occurred that, with or without notice, lapse of
time or both, would constitute a default, a breach or an event of default in any
case in any material respect on the part of Buyer or any of its Affiliates under
any term of the Financing Commitments. The aggregate proceeds contemplated by
the Financing Commitments, if obtained, will be sufficient to pay the Cash
Purchase Price, after adjustment pursuant to Section 2.06, and to satisfy and
perform the other obligations of Buyer hereunder and pursuant to the Other
Agreements that are to be satisfied or performed at Closing, including the
payment of all costs and fees to be borne by Buyer and its Affiliates. As of the
date hereof, Buyer has no reason to believe that any of the conditions to the
Financing within Buyer’s control will not be satisfied on a timely basis. Buyer
and its Affiliates have paid all commitment fees or other fees required by the
Debt Commitment Letter to be paid by them on or prior to the date of this
Agreement and agree to pay any additional fees as they become due. The
obligations to make the Financing available to Buyer and its Affiliates pursuant
to the terms of the Financing Commitments are not subject to any terms or
conditions other than those set forth in the Financing Commitments and the
payment of certain fees and expenses related thereto as set forth in a fee
letter that has been executed by Buyer and the other parties to the Debt
Commitment Letter, and there are no express contractual contingencies under any
Agreement relating to the transactions contemplated by this Agreement to which
Buyer or any of its Affiliates is a party that would permit the counterparties
to the Financing Commitments to reduce the total amount of the Financing or
impose any additional condition precedent to the availability of the financing
contemplated by the Financing Commitments. As of the date hereof, Buyer has no
Agreements with any Person concerning the contributions to be made to Buyer in
connection with the transactions contemplated by this Agreement other than as
set forth in the Financing Commitments. As of the date of this Agreement, the
Guarantee is in full force and effect and is a legal, valid and binding
obligation of Guarantor.
     Section 3.06. Litigation. As of the date hereof, there is no Proceeding, in
law or in equity, pending nor, to the Knowledge of Buyer, threatened against
Buyer or any of its Affiliates which in any manner challenges or seeks to
prevent, enjoin, alter or delay the transactions contemplated by this Agreement,
the Other Agreements, the Debt Commitment Letters or the Equity Commitment
Letter.
     Section 3.07. Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement (including the Financing), assuming (w) that
immediately prior to the Closing, each of the Acquired Entities, the Business
taken as a whole, and the portion of the Business held by each EPD Group Member
meets the solvency tests set forth below, (x) the satisfaction of the conditions
to Buyer’s obligation to consummate the Acquisition, (y) the accuracy and
completeness in all respects (without regard to qualifications for Knowledge,
materiality or Material Adverse Effect) of the representations and warranties of
Parent contained herein, and (z) solely for the purposes of this Section 3.07,
that the most recent financial forecasts relating to the Business made available
to Buyer by Parent prior to the date of this Agreement are substantially
achieved in the amounts and at the times set forth therein, (i) none of Buyer,
the Acquired Entities or their respective subsidiaries will have incurred debts
beyond its ability to pay such debts as they mature or become due in the normal
course of business, (ii) the then present fair salable value of the assets of
each of Buyer, the Acquired Entities or their respective subsidiaries
(determined on a going concern basis) will exceed the amount that will be
required to pay its probable liabilities (including the probable amount of all
contingent liabilities) and its debts as they become absolute and matured in the
normal course of business, and (iii) none of the Buyer, the Acquired Entities
and their respective subsidiaries will have unreasonably small capital to carry
on its business as presently conducted or as proposed to be conducted. For
purposes of this Section 3.07, no Person will have “an unreasonably small amount
of capital” or be unable to pay amounts as they mature or become due so long as
such Person will be able to generate enough cash from operations, asset
dispositions or refinancing, or

32



--------------------------------------------------------------------------------



 



a combination thereof, to meet its obligations as they become due. No transfer
of property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of the Business, Buyer, the
Acquired Entities or their respective subsidiaries.
     Section 3.08. Inspections. Buyer has been provided with access to such
information, documents and other materials relating to the Business as it has
deemed necessary to enable it to make an informed decision, has had such time as
Buyer deems necessary and appropriate to fully and completely review and analyze
such information, documents and other materials and has been provided an
opportunity to ask questions of Parent with respect to such information,
documents and other materials and has received satisfactory answers to such
questions. Buyer acknowledges that Parent has not made any representations or
warranties, express or implied, as to the accuracy or completeness of such
information, documents and other materials other than the representations and
warranties contained in this Agreement or the Other Agreements. As of the date
of this Agreement, neither Daniel Pryor nor Sameer Bhargava actually knows that
any of the representations or warranties of Parent made in this Agreement or in
the Other Agreements are not true and correct in any material respect.
     Section 3.09. Purchase for Investment. Buyer is purchasing the Acquired
Equity Interests for investment for its own account and not with a view to, or
for sale in connection with, any distribution thereof in violation of applicable
securities laws. Buyer (either alone or together with its advisors) has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Acquired
Equity Interests and is capable of bearing the economic risks of such
investment.
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF PARENT
     Except as set forth in the Schedules, Parent hereby represents and warrants
to Buyer, as follows:
     Section 4.01. Corporate Organization and Qualification. Each EPD Group
Member is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
requisite corporate or other power and authority to own, lease, license and
operate its property and otherwise conduct the Business as now being conducted.
Each EPD Group Member is duly qualified to do business and in good standing in
each jurisdiction where failure to be so qualified or in good standing could
reasonably be expected to have a Material Adverse Effect. Parent has previously
made available to Buyer copies of the organizational documents of each EPD Group
Member. Such copies are true, correct and complete in all material respects as
of the date hereof.
     Section 4.02. Authorization of Transaction. Parent has all requisite
corporate power and authority to enter into this Agreement, and each EPD Group
Member has all requisite corporate power and authority to enter into the Other
Agreements to which it is a party and the other documents to be executed by it
in connection with this Agreement and the Other Agreements to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. Other than by the Affiliated
Sellers and Acquired Entities with respect to certain actions required in
connection with the Pre-Closing Reorganization, which actions will be taken
prior to Closing, all necessary and appropriate corporate action has been taken
by Parent with respect to the execution, delivery and performance of this
Agreement and any Other Agreement to which it is a party and will be taken prior
to the Closing by each EPD Group Member with respect to the execution, delivery
and performance of the Other Agreements, no other action or proceedings on the
part of any EPD Group Member or its equity holders being necessary. This
Agreement has been, and at Closing the Other Agreements will be, duly executed
and delivered, and, assuming due authorization, execution, and

33



--------------------------------------------------------------------------------



 



delivery by the appropriate Buyer Group Member, constitute or will constitute,
as applicable, legal, valid and binding obligations of Parent or the relevant
EPD Group Member, as the case may be, enforceable in accordance with their
respective terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws relating to or affecting the rights and remedies of creditors
generally and by general principles of equity.
     Section 4.03. No-Conflict; Consents. Parent’s execution, delivery and
performance of this Agreement and each EPD Group Member’s execution, delivery
and performance of the Other Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby do not, and
will not, directly or indirectly (with or without notice or lapse of time or
both), (a) (i) violate any EPD Group Member’s organizational documents,
(ii) violate any Applicable Legal Requirement to which it or any of the
Purchased Assets is subject (assuming the receipt of all Consents set forth in
(b) below), (iii) result in the creation of any Lien (other than a Permitted
Lien) upon any of the Purchased Assets (assuming the receipt of all Consents set
forth in (b) below), or (iv) breach or result in a default or termination or
acceleration right, or in the loss of any benefit, under any Agreement or permit
to which it is a party or by which it or any of the Purchased Assets is bound
(assuming the receipt of all Consents set forth in (b) below), except in the
case of (ii), (iii), and (iv) above for such matters as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, or (b) require any Consent of, notice to, or declaration, filing or
registration by any EPD Group Member with, any Governmental Authority or other
Person other than: (i) any Consent, notice or filing required by any Antitrust
Law, which Consents, notices and filings are described on Schedule 4.03(b),
(ii) such additional Consents, notices and filings set forth on Schedule 4.03(b)
(the “Parent Consents”), or (iii) Consents, notices and filings the failure of
which to obtain or make would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
     Section 4.04. Capitalization of the Acquired Entities. Schedule 4.04 sets
forth, with respect to each Acquired Entity, (i) its name, (ii) its type of
entity and jurisdiction of organization, (iii) the number (other than for equity
interests denominated in percentages), type and par value (where applicable) of
each class of its authorized capital stock (or other equity interests), (iv) the
number (other than for equity interests denominated in percentages) of each
class of equity interests that is issued and outstanding, (v) the record and
(with respect to beneficial holders other than Parent and its Affiliates, to the
Knowledge of Parent) beneficial holders of such equity interests and the number
or percentage, as applicable, of each class held by each of them. All
outstanding shares of capital stock or other equity interests of each Acquired
Entity were duly authorized and validly issued in compliance with all Applicable
Legal Requirements, and are, where applicable, fully paid, nonassessable, and
free of pre-emptive or other similar rights. Except as set forth on
Schedule 4.04, Parent or one or more of the Affiliated Sellers owns of record
and beneficially all the issued and outstanding shares of capital stock or other
equity interests of all the Acquired Entities free and clear of any Liens.
Except as set forth on Schedule 4.04, there are no outstanding options,
warrants, rights or other securities exercisable, convertible or exchangeable
for any capital stock or other equity interests of any Acquired Entity, any
other commitments, agreements or other obligations providing for the issuance of
additional shares, the sale of treasury shares or for the repurchase or
redemption of shares of any capital stock or other equity interests of any
Acquired Entity, or any agreements of any kind which may obligate any Acquired
Entity to issue, purchase, register for sale, redeem or otherwise acquire any of
its capital stock or other equity interests. Except as set forth on
Schedule 4.04, the Acquired Entities do not own, directly or indirectly, any
equity or voting interest in, or otherwise control, any Person, and have no
agreement or commitment to acquire any such interest. Except as set forth in
Schedule 4.04, there are no voting trusts, stockholder agreements, proxies or
other Agreements in effect with respect to the voting or transfer of the equity
interests in Acquired Entities held by Parent or any of its Affiliates or, to
the Knowledge of Parent, the equity interests in Acquired Entities held by any
other Person.

34



--------------------------------------------------------------------------------



 



     Section 4.05. Financial Statements.
     (a) Attached to Schedule 4.05(a) are true and complete copies of the
audited combined balance sheets as of December 31, 2004, 2005 and 2006 and the
audited combined statements of income, divisional equity and cash flows for each
of the one-year periods then ended of Parent’s engineered products division,
together with any related notes or schedules and accompanied by the auditor’s
report thereon (the “Audited Financial Statements”). The Audited Financial
Statements have been prepared in accordance with GAAP and fairly present in all
material respects the financial condition and results of operations of Parent’s
engineered products division at the respective dates of and for the periods
referred to therein as more fully described in the notes to such financial
statements.
     (b) Attached to Schedule 4.05(b) are true and complete copies of the
unaudited combined balance sheet as of December 31, 2004, 2005 and 2006 and the
unaudited combined statements of income for the one-year periods then ended of
the Business (collectively, the “Business Financial Statements”). The Business
Financial Statements have been prepared in accordance with GAAP , except as
outlined in and in any case more fully described in Schedule 4.05(b), applied on
a consistent basis and fairly present in all material respects the combined
financial condition and results of operations of the Business at the respective
dates of and for the periods referred to therein. The Business Financial
Statements reflect certain pro forma adjustments to the Audited Financial
Statements, which are described in reasonable detail on Schedule 4.05(b) (the
“Pro Forma Adjustments”). The Pro Forma Adjustments represent Parent’s best
estimate of the material adjustments that are required to be made to the Audited
Financial Statements in order to fairly present the financial position and
results of operations of the Business.
     Section 4.06. Absence of Undisclosed Liabilities. The Acquired Entities and
(with respect to the Business or the Purchased Assets) the other EPD Group
Members have no liability (whether absolute or contingent), that would be
required to be accrued or reserved for on, or discussed in the footnotes to, a
combined balance sheet of the Business prepared in accordance with GAAP, except
for liabilities (i) described and disclosed in this Agreement or in
Schedule 4.06, (ii) included, reserved or reflected in the Audited Financial
Statements (or the notes thereto), or the Business Financial Statements,
(iii) arising in the Ordinary Course of Business since December 31, 2006,
(iv) that are the Retained Liabilities, and (v) that individually or in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect.
     Section 4.07. Taxes. With respect to Taxes or Tax Returns arising out of or
relating to the Business or the Purchased Assets, except as set forth on
Schedule 4.07:
     (a) All Tax Returns required to be filed by Parent (or an EPD Group Member)
with any Taxing Authority have been filed in accordance with all Applicable
Legal Requirements and are true, correct and complete in all material respects;
     (b) With regard to Parent (or an Affiliated Seller), all Taxes the
non-payment of which would result in a Lien on any Purchased Asset have been
paid or are not yet due and payable;
     (c) With regard to the Acquired Entities, all Taxes have been paid or, if
not yet due and payable, are fully and adequately accrued for and reflected as
liabilities in the most recent balance sheet in the Business Financial
Statements, and the unpaid Taxes of the Acquired Entities for taxable periods
ending on or prior to the closing date and Pre-Closing Periods will not, as of
the Closing Date, exceed the reserve for Tax liabilities included in the
calculation of Closing Net Working Capital on the Final Schedule;

35



--------------------------------------------------------------------------------



 



     (d) There is no material audit, action, suit or proceeding now pending
against Parent or an Affiliated Seller with respect to any Tax and neither
Parent nor any Affiliated Seller has received a notice of any material
deficiencies, pending audits, assessments or proceedings;
     (e) There is no audit, action, suit or proceeding now pending against any
Acquired Entity with respect to any Tax and no Acquired Entity has received a
notice of any deficiency, pending audit assessment or proceeding;
     (f) No material deficiency for any Tax or claim for additional Taxes by any
Taxing Authority has been assessed or is pending against Parent (or an EPD Group
Member) or to the Knowledge of Parent, is threatened;
     (g) No deficiency for any Tax or claim for additional Taxes by any Taxing
Authority has been assessed or is pending against any Acquired Entity or to the
Knowledge of Parent, is threatened;
     (h) There is no extension or waiver of the limitation period applicable to
any Tax or Tax Return of Parent (or an EPD Group Member);
     (i) Each of the Acquired Entities (i) has withheld from any employee,
customer, independent contractor, creditor, shareholder and any other applicable
payee proper and accurate amounts for all taxable periods in compliance with all
Tax withholding provisions of Applicable Legal Requirements and (ii) has
remitted, or will remit on a timely basis, such amounts to the appropriate
Taxing Authority;
     (j) There are no Tax liens on the Purchased Assets or the assets of the
Acquired Entities other than Permitted Liens;
     (k) No Acquired Entity has (i) consented at any time under former
Section 341(f)(1) of the Code to have the provisions of former Section 341(f)(2)
of the Code apply to any disposition of any assets, (ii) agreed, or is required,
to make any adjustment under Section 481(a) of the Code by reason of a change in
accounting method or otherwise, (iii) made an election, or is required, to treat
any asset as owned by another person pursuant to the provisions of former
Section 168(f) of the Code or as tax-exempt bond financed property or tax-exempt
use property within the meaning of Section 168 of the Code, (iv) acquired or
owns any assets that directly or indirectly secure any debt the interest on
which is tax exempt under Section 103(a) of the Code, (v) distributed the stock
of any corporation or had its stock distributed by another person in a
transaction satisfying or intending to satisfy the requirements of Section 355
of the Code, or (vii) made any of the foregoing elections or is required to
apply any of the foregoing rules under any comparable foreign, state or local
Tax provision;
     (l) No Acquired Entity has made any payments, is obligated to make any
payments or is a party to any agreement or agreements that, individually or
collectively, provide for the payment by any Acquired Entity of any amount of
salaries or other compensation for services (i) that is not deductible under
Sections 162(a)(1) or 404 of the Code or (ii) that is an “excess parachute
payment” pursuant to Section 280G of the Code;
     (m) No Acquired Entity is a party to any Tax sharing or Tax indemnity
agreements or similar arrangements pursuant to which Buyer Group would have any
obligation to make payments after Closing;
     (n) No Acquired Entity has been a member of any affiliated group of
corporations within the meaning of Section 1504 of the Code or of any group that
has filed a combined, consolidated or unitary state or local return (other than
a member of an affiliated group of which the common parent is or was Parent
(such affiliated group, the “Group”)). No Acquired Entity has any liability for
the Taxes of any

36



--------------------------------------------------------------------------------



 



other person under Treasury Regulation Sections 1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract or otherwise (other than for Taxes of other members of the Group);
     (o) No Acquired Entity is or has been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code. No Acquired
Entity incorporated outside of the United States (a “Non-U.S. Acquired Entity”)
has made an election under Section 897(i) of the code to be treated as a United
States corporation for purposes of Section 897, 1445 and 6039C of the Code;
     (p) No Acquired Entity shall be required to include in a Post-Closing
Period or taxable period beginning after the Closing Date taxable income
attributable to income of any Acquired Entity that accrued in a Pre-Closing
Period or taxable period ending on or before the Closing Date but was not
recognized in any such period for any reason, including (i) the installment
method of accounting, (ii) the long-term contract method of accounting, or
(iii) a “closing agreement” as described in Section 7121 of the Code (or any
provision of any foreign, state or local Tax law having similar effect);
     (q) No Acquired Entity has participated in a “listed transaction” within
the meaning of Treasury Regulation Section 1.6011-4(b)(2), and each Acquired
Entity has disclosed on its U.S. federal income Tax Returns all positions taken
therein that could give rise to a substantial understatement of U.S. federal
income Tax within the meaning of Section 6662 of the Code;
     (r) No Non-U.S. Acquired Entity (i) has an investment in U.S. property
within the meaning of Section 956 of the Code, (ii) is engaged in a United
States trade or business for U.S. federal income Tax purposes, or (iii) is a
passive foreign investment company within the meaning of the Code; and
     (s) No Non-U.S. Acquired Entity is a “surrogate foreign corporation” within
the meaning of Section 7874(a)(2)(B) of the Code or is treated as a U.S.
corporation under Section 7874(b) of the Code.
     (t) At Closing, Parent’s tax basis in the stock of EPD Brazil Co. for
Brazil tax purposes will be equal to the cost of acquisition of the stock of EPD
Brazil Co. as registered before the Brazil Central Bank.
     Section 4.08. Legal Proceedings. Except as set forth on Schedule 4.08, as
of the date hereof there is no pending or, to the Knowledge of Parent,
threatened Proceeding by or against Parent or any of its Affiliates in respect
of the Business or the Purchased Assets that involves one or more claims for
(x) injunctive relief that would materially hinder or impair the operation of
the Business or the use of the Purchased Assets or (y) monetary damages
exceeding $5,000,000 individually or in the aggregate.
     (a) Except as disclosed on Schedule 4.08, there are no material unsatisfied
Judgments outstanding against any Acquired Entity, Purchased Asset or (with
respect to the Business or the Purchased Assets) other EPD Group Member.
     (b) The representations and warranties in this Section 4.08 shall not be
deemed to apply to any Proceeding relating to any Environmental Law or any
matter otherwise covered by Article 8.
     (c) The representations and warranties in this Section 4.08 shall not be
deemed to apply to any Proceeding relating to any Taxes or any matter otherwise
covered by Section 4.07.

37



--------------------------------------------------------------------------------



 



     Section 4.09. Compliance with Laws and Permits.
     (a) As of the date hereof, except as set forth on Schedule 4.09, to the
Knowledge of Parent, no Acquired Entity or (with respect to the Business or the
Purchased Assets) other EPD Group Member is, or during the past three years, has
been, the subject of any pending or threatened investigation of or by any
Governmental Authority with respect to any actual or alleged material violation
of Applicable Legal Requirements.
     (b) Except as set forth on Schedule 4.09, Parent and its Affiliates (with
respect to the Business and the Purchased Assets) and each of the Acquired
Entities are, and at all times during the past three (3) years have been, in
compliance with all Applicable Legal Requirements, other than where the failure
to comply with such Applicable Legal Requirements would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. During
the past three (3) years through the date hereof, neither Parent nor any of its
Affiliates has received any written (or to the Knowledge of Parent oral) notice,
charge, claim or assertion from any Governmental Authority to the effect that
any Acquired Entity or (with respect to the Business or the Purchased Assets)
Parent or any of its other Affiliates is not in compliance with any such
Applicable Legal Requirement, other than where the failure to comply with such
Applicable Legal Requirements would not reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect.
     (c) Each EPD Group Member is in material compliance with all material
Permits and has not received, at any time during the past three (3) years, any
written notice (including any citations, notices of violations, complaints or
consent orders) that the Business is not or was not in compliance with any
material Permit with respect to the conduct of the Business, which
noncompliance, individually or in the aggregate, would have or reasonably be
expected to have a Material Adverse Effect. The Acquired Entities or (with
respect to the Business or the Purchased Assets) other EPD Group Members hold
all Permits necessary to carry on the Business as conducted on the date hereof
and to own the Purchased Assets, other than where the failure to hold such
Permit would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and each such Permit so held is in full force
and effect. As of the date hereof, there are no Proceedings pending, or to the
Knowledge of Parent, threatened that seek the revocation, cancellation,
suspension or material adverse modification of any such Permit. Except as set
forth in Schedule 4.09, all required filings with respect to such Permits have
been timely made and all required applications for renewal thereof have been
timely filed.
     (d) Except as set forth on Schedule 4.09, as of the date hereof no Acquired
Entity nor (with respect to the Business or the Purchased Assets) Parent or any
of its other Affiliates has, during the past three (3) years, conducted any
material internal investigation concerning any alleged violation of any
Applicable Legal Requirements by any Acquired Entity or (with respect to the
Business or the Purchased Assets) Parent or any of its Affiliates or any of
their respective employees, officers, directors, or agents (regardless of the
outcome of such investigation) in each case in which they have engaged the
services of an outside law firm or accounting firm.
     (e) The representations and warranties in this Section 4.09 shall not be
deemed to apply to compliance with any Environmental Law or any matter otherwise
covered by Article 8.
     Section 4.10. Title to Tangible Personal Property; Sufficiency and
Condition of Assets.
     (a) Except as set forth in Schedule 4.10(a), Parent or the appropriate EPD
Group Member has good title to, a valid leasehold interest in, or valid rights
under an Agreement to use, as the case may be, the tangible personal property
included in the Purchased Assets free and clear of Liens other than Permitted
Liens. All tangible personal property included in the Purchased Assets, taken as
a whole, is in

38



--------------------------------------------------------------------------------



 



good working condition, except for ordinary wear and tear, and except where the
failure to be in such condition would not reasonably be expected to have a
Material Adverse Effect.
     (b) The Purchased Assets, together with the rights to be transferred or
otherwise provided to the Buyer Group pursuant to the Other Agreements
(i) except as set forth on Schedule 4.10(b), constitute all of the assets,
properties and rights used or held for use by the EPD Group Members to conduct
the Business substantially as it has been conducted by the EPD Group Members
immediately prior to the date hereof on the basis reflected in the Business
Financial Statements and (ii) are sufficient to conduct the Business immediately
following the Closing on such basis in all material respects.
     (c) The Acquired Entities include all Affiliates of Parent engaged in the
Business other than (x) Parent, (y) the Affiliated Sellers and (z) any other
Affiliate of Parent whose sole engagement in the Business is the provision of
corporate or other services to the Business.
     Section 4.11. Real Property.
     (a) (i) Schedule 4.11(a)(i) contains an address list of all real property
owned by any EPD Group Member which is used or held for use primarily in the
operation of the Business (such real property, under the heading “Owned Real
Property,” together with, to the extent that any EPD Group Member has any fee
ownership interest therein, all buildings and other structures, facilities or
improvements located thereon and all fixtures attached or appurtenant thereto,
is referred to herein collectively as the “Owned Real Property”). Parent has
made available to Buyer correct and complete copies of the most recent deeds,
title reports and title policies in its possession as of the date hereof in
respect of the Owned Real Property. Schedule 4.11(a)(i) also contains an address
list of the Embedded Manufacturing Campuses under the heading “Embedded
Manufacturing Campuses”.
     (i) Schedule 4.11(a)(ii) contains a list as of the date hereof of the
leases (the “Real Property Leases”) relating to each material plant, office,
warehouse and other parcel of real property under which any EPD Group Member is
a lessee and which is used or held for use primarily in the operation of the
Business (such Real Property Leases, together with, to the extent used in the
operation of the Business, all buildings and other structures, facilities or
improvements located thereon and all fixtures attached or appurtenant thereto,
are referred to herein collectively as the “Leased Real Property”). Parent has
made available to Buyer correct and complete copies of all of the Real Property
Leases in its possession in respect of the Leased Real Property.
     (b) The relevant EPD Group Member set forth in Schedule 4.11(a) has
(i) good, marketable and valid title and, in the case of the Owned Real Property
located in jurisdictions where title insurance is customary, insurable title to
the Owned Real Property free and clear of all Liens except for the Permitted
Liens; and (ii) a valid and binding leasehold interest in all of the Leased Real
Property, the applicable Real Property Leases of which are free and clear of all
Liens except for the Permitted Liens, subject to the terms and conditions of
each of the applicable Real Property Leases. To the Knowledge of Parent the
present use by the Business of each Owned Real Property and each Leased Real
Property complies in all material respects with all zoning, building, land use
and other similar Applicable Legal Requirements affecting the use of such
property in the Business as currently conducted in any material respect.
     (c) None of the EPD Group Members has received written notice of any, and
to the Knowledge of Parent there are no, threatened condemnation or eminent
domain proceedings, or pending or threatened change in zoning with respect to
any of the Owned Real Property, that would be likely to adversely affect (in any
material respect) the current use or value of such Owned Real Property.

39



--------------------------------------------------------------------------------



 



     (d) There are no material leases or subleases with any third party
encumbering any portion of the Owned Real Property or the relevant EPD Group
Member’s interest in the Leased Real Property other than as described on
Schedule 4.11(d) or which do not materially interfere with the operation of the
Business as currently conducted.
     Section 4.12. Intellectual Property.
     (a) Schedule 2.01(e) sets forth a true, complete and correct list as of the
date hereof of all Purchased Intellectual Property that constitutes (i) United
States and foreign patents and patent applications, (ii) registered trademarks
and service marks, and applications to register trademarks and service marks,
(iii) domain names or (iv) registered copyrights, and application to register
copyrights.
     (b) The appropriate EPD Group Member has (i) all necessary right, title and
interest in and to, or (ii) a valid and binding license or right under contract
to use the Purchased Intellectual Property, free and clear of all Liens other
than Permitted Liens or as set forth on Schedule 4.12(b)(i), except to the
extent that, in the Ordinary Course of Business, the Business has stopped using
a trademark prior to the date hereof, such that such non-used trademark may be
susceptible to a claim of abandonment. A list of each Agreement pursuant to
which any EPD Group Member has granted to any third party any material rights
with respect to any of the material Purchased Intellectual Property is set forth
on Schedule 4.12(b)(ii). Except as set forth on Schedule 4.12(b)(iii), other
than the Purchased Intellectual Property and the marks to be licensed pursuant
to the Trademark License Agreement, no other patents, trademarks or trade names
are currently used in the conduct of the Business as it is now being conducted.
     (c) Except as set forth in Schedule 4.12(d), the EPD Group’s operation of
the Business as of the date of this Agreement does not infringe in any material
respect on the Intellectual Property rights of any third party and, to the
Knowledge of Parent, no third party is currently infringing in any material
respect on any EPD Group Member’s rights in the Purchased Intellectual Property.
     (d) Except as set forth on Schedule 4.12(d):
     (i) within the past twelve (12) months, no registration in respect of any
material Purchased Intellectual Property, or application to register any
Purchased Intellectual Property, has lapsed, expired, been abandoned, been
disclaimed, been withdrawn, been the subject of a final judgment of invalidity
by any court of competent jurisdiction, been the subject of a final judgment of
unenforceability by any court of competent jurisdiction, been the subject of any
holding or declaration of unenforceability, invalidity, or refused to be
reissued by any domestic or foreign Governmental Authority, including the United
States Patent and Trademark Office, or been canceled;
     (ii) to the Knowledge of Parent, all of the material Purchased Intellectual
Property to the extent used or held for use in the Business is valid and
subsisting, is not unenforceable in whole or in part and is not subject to any
challenge; no unresolved written claim has been delivered by any Person to any
EPD Group Member within the past twelve (12) months (i) challenging the use by
any EPD Group Member of any of the Business Intellectual Property or
(ii) challenging the ownership or validity of any of the Business Intellectual
Property;
     (iii) Subject to the consent agreements described in Schedules 4.12(b)(i)
through (iii), the applicable EPD Group Members are the sole and exclusive
owners of the Purchased Intellectual Property shown on Schedule 2.01(e) as owned
by such EPD Group Members, and no other Person has any claim of ownership with
respect to such Intellectual Property;

40



--------------------------------------------------------------------------------



 



     (iv) the Purchased Intellectual Property and the Proprietary Software,
together with the rights being granted to Buyer under the Trademark License
Agreement, the Software License Agreement and the Domain Name Redirection
Agreement constitute all of the material Intellectual Property necessary to
conduct the Business in the manner currently conducted.
     Section 4.13. Labor Relations.
     (a) Except as disclosed on Schedule 4.13(a) or as would not reasonably be
expected to cause, individually or in the aggregate, a Material Adverse Effect,
(i) none of the EPD Group Members has engaged in any unfair labor practice
within the prior three years, (ii) there have been no employment related
lawsuits or other similar charges filed with a Governmental Authority during the
past three years, and (iii) to the Knowledge of Parent, there are no such
lawsuits or charges currently pending or threatened, in the case of each of
clauses (i), (ii) and (iii), by any current or former employee, consultant or
independent contractor, any workers council, or any union or similar
organization concerning employment with or termination from the Business
including any charges filed with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Health and Safety
Administration, the Department of Labor or any similar Governmental Authority
alleging violations of labor or employment laws.
     (b) Except as set forth on Schedule 4.13(b), no EPD Group Member is a party
to any collective bargaining Agreement in respect of the Business. True and
complete copies of each collective bargaining Agreement set forth on
Schedule 4.11(b) have been made available to Buyer. Since December 31, 2003,
other than in connection with Parent’s negotiations with the bargaining
representatives of the United Steel Workers for the Master CBA and the strike
relating thereto, except as set forth on Schedule 4.13(b), no EPD Group Member
has been subject to, and there is no existing, or to the Knowledge of Parent,
currently threatened, strike, slow down, work stoppage, picketing, lockout or
other material dispute in respect of the Business. The EPD Group Members, with
respect to the Business, have, except as would not reasonably be expected to
have a Material Adverse Effect, complied with all applicable laws relating to
employment, equal employment opportunity, nondiscrimination, human rights, pay
equity, employment standards, employment and reemployment rights of members of
the uniformed services, immigration, wages, hours, benefits, collective
bargaining and workers compensation, worker classification and plant closings.
Except as would not reasonably be expected to have a Material Adverse Effect,
each collective bargaining Agreement set forth on Schedule 4.13(b) has been
administered by the applicable EPD Group Member in accordance with its terms and
all Applicable Legal Requirements. Except as set forth on Schedule 4.13(b), to
the Knowledge of Parent, no employee organizing efforts are pending with respect
to nonunionized employees of the EPD Group.
     (c) Except as disclosed on Schedule 4.13(c), no EPD Group Member has closed
any plant or facility, or implemented any early retirement, separation or window
program affecting, in whole or in part, current or former employees of the
Business within the past three years, nor has any such party announced any such
action or program for the future affecting, in whole or in part, such employees.
     Section 4.14. Employee Benefits.
     (a) Schedule 4.14(a) contains a list, by country, of all material Employee
Benefit Plans, which shall include and separately designate the material
Employee Benefit Plans that are sponsored by an Acquired Entity and that will
remain with an Acquired Entity following Closing (each, an “Acquired Entity
Benefit Plan”). Parent has made available to Buyer copies of (i) the documents
constituting or embodying each such Employee Benefit Plan, including amendments,
summary plan descriptions, service agreements, insurance policies and trust
agreements, as applicable, (ii) the two most recent annual reports, financial
statements, tax returns and actuarial reports for each such Employee Benefit
Plan, if applicable,

41



--------------------------------------------------------------------------------



 



and (iii) the most recent determination and/or opinion letter from the Internal
Revenue Service (the “IRS”) pertaining to any such Employee Benefit Plan
intended to qualify under Section 401(a) or 501(a)(9) of the Code.
     (b) With respect to any Employee Benefit Plan that is subject to the
provisions of Title IV of ERISA, other than any Multiemployer Plan:
     (i) no proceeding has been initiated by any person (including the Pension
Benefit Guaranty Corporation (the “PBGC”)) to terminate such plan and none of
the EPD Group Members has incurred, or is reasonably expected to incur, any
liability to the PBGC (other than PBGC premium payments) or otherwise under
Title IV of ERISA (including any withdrawal liability) with respect to any such
plan;
     (ii) no “reportable event” (as defined in Section 4043 of ERISA) has
occurred for which the 30-day notice period has not been waived and in
connection with which any EPD Group Member has had or may have material
liability;
     (iii) no such plan that is subject to Section 302 of ERISA or Section 412
of the Code has incurred any “accumulated funding deficiency” (as defined in
Section 302 of ERISA and Section 412 of the Code, respectively), whether or not
waived; and
     (iv) as of the date hereof, the “amount of unfunded benefit liabilities” as
defined in Section 4001(a)(18) of ERISA of each such plan (but excluding from
the definition of “current value” of “assets” of such plan accrued but unpaid
contributions) is set forth on Schedule 4.14(b), except where neither Buyer nor
any of its Affiliates could be liable after Closing for any portion of the
“amount of unfunded benefit liabilities”.
     (c) Each Employee Benefit Plan has been maintained, funded and administered
in all material respects in accordance with the terms of such Employee Benefit
Plan, and conforms in all material respects to all applicable laws and
regulations, including but not limited to ERISA and the Code, if applicable, and
each such Employee Benefit Plan that is an “employee pension benefit plan” (as
defined in Section 3(2) of ERISA) and is intended to qualify under Section 401
of the Code either (i) has received a favorable determination letter from the
IRS with respect to such qualification and its related trust has been determined
to be exempt from taxation under Section 501(a) of the Code, or (ii) has been
timely submitted to the IRS for a determination letter for a determination
regarding the qualified status of such plan, and with respect to clauses (i) and
(ii) to the Knowledge of Parent, nothing has occurred and no condition exists
that is likely to cause the loss or denial of such qualified status.
     (d) Except as disclosed on Schedule 4.14(d), there has been no amendment to
any Employee Benefit Plan that would materially increase the expense of
maintaining any such Employee Benefit Plan above the level of the expense in
respect thereof for the most recent fiscal year.
     (e) With respect to any Employee Benefit Plan maintained outside the United
States for the purpose of providing or otherwise making available compensation
or benefits for the current or former employees or consultants of the Business,
each such Employee Benefit Plan and related funding arrangement, if any,
(i) that is intended to qualify for tax-favored status has been reviewed and
approved for such status by the appropriate Governmental Authority (or has been
or will be submitted for such review and approval within the applicable time
period), as applicable, and, to the Knowledge of Parent, nothing has occurred
and no condition exists that is likely to cause the loss or denial of such
tax-favored status, (ii) that is intended to be funded and/or book-reserved is
fully funded and/or book reserved, as appropriate, based upon reasonable
actuarial assumptions and applicable laws, and (iii) no material liability
exists or reasonably could be imposed upon the assets of the Buyer or any of its
Affiliates by

42



--------------------------------------------------------------------------------



 



reason of such plans. Except to the extent reflected as an accrued benefit
obligation in accordance with the Specified Accounting Principles on the most
recent balance sheet included in the Business Financial Statements or as
disclosed on Schedule 4.14(e), the fair market value of the assets of each
Acquired Entity Benefit Plan, the liability of each insurer for any Acquired
Entity Benefit Plan funded through insurance and/or the book reserve established
for any Acquired Entity Benefit Plan, together with any accrued contributions,
is sufficient to procure or provide for the accrued benefit obligations, as of
the date of this Agreement, with respect to all current and former participants
in such plan and no transaction contemplated by this Agreement shall cause such
assets, reserve or insurance obligations to be less than such benefit
obligations.
     (f) With respect to each of the Employee Benefit Plans, the consummation of
the transactions contemplated by this Agreement will not give rise to any
liability, including for severance pay, unemployment compensation, termination
pay, or withdrawal liability, or accelerate the time of payment or vesting or
increase the amount of compensation or benefits due under any such Employee
Benefit Plan to any Business Employee solely by reason of such transactions or
by reason of a termination following such transactions.
     (g) No employee of an EPD Group Member can reasonably be expected to be
subject to excise taxes under Section 4999 or 409A of the Code by virtue of any
payment or benefit (or acceleration of any payment or benefit) under any
Employee Benefit Plan resulting from the consummation of the transactions
contemplated by this Agreement.
     (h) The representations and warranties in Sections 4.14(c) and (e) do not
apply with respect to any Employee Benefit Plan in respect of which neither
Buyer nor any of its Affiliates would be liable, directly or indirectly, after
Closing. The representations and warranties in subsection 4.14(d) do not apply
with respect to any increase in expense in respect of which neither Buyer nor
any of its Affiliates would be liable, directly or indirectly, after Closing.
The representations and warranties in Sections 4.14(b) and (g) do not apply to
any Employee Benefit Plan maintained outside of the United States.
     (i) All contributions (including all employer contributions and employee
salary reduction contributions) and premiums or other payments that are due have
been made to each Employee Benefit Plan in all material respects.
     (j) With respect to each Employee Benefit Plan, no material action, suit,
proceeding, hearing, claim or investigation with respect to the administration
or the investment of the assets (other than routine claims for benefits) is
pending or, to the Knowledge of Parent, threatened.
     (k) Except as disclosed on Schedule 4.14(k), there are no Employee Benefit
Plans that are Multiemployer Plans or that are subject to Title IV of ERISA or
Section 412 of the Code and with respect to which current or former Business
Employees participate, and none of the EPD Group Members has, within the past
six years, ever maintained, contributed to, participated or agreed to
participate in any such Employee Benefit Plan, except where neither Buyer nor
any of its Affiliates could be liable after Closing.
     (l) Except as set forth on Schedule 4.14(l), no Employee Benefit Plan or
Acquired Entity provides, or reflects or represents any liability to provide
post-termination or retiree welfare benefits to any person for any reason,
except as may be required by COBRA. Each Employee Benefit Plan that provides
post-retirement or retiree welfare benefits may be terminated or amended by the
plan sponsor, in any manner and at any time, without the consent of any person
covered thereunder and may be terminated without any further liability for
benefits that may be accrued or expenses that may be incurred after the date of
such termination, subject, however, to the requirements of applicable collective
bargaining agreements.

43



--------------------------------------------------------------------------------



 



     Section 4.15. Contracts and Commitments; Government Contracts.
     (a) As of the date hereof, the aggregate amount of all accepted and
unfulfilled Agreements entered into by the EPD Group for the sale of its
products does not materially exceed amounts which would be outstanding in the
Ordinary Course of Business of the Business and the aggregate amount under all
Agreements for the purchase of raw materials, Inventory and supplies in the
conduct of the Business does not materially exceed amounts which would be
outstanding in the Ordinary Course of Business of the Business.
     (b) Schedule 4.15(b) sets forth a list or description as of the date hereof
of all Agreements to which any Acquired Entity or (with respect to the Business
or Purchased Assets) Parent or any of its other Affiliates is a party, or to
which any of the Purchased Assets is subject, that (i) involve an obligation of
the Business to pay amounts or sell engineered products or related services for
amounts in each case in excess of $5.0 million in any fiscal year or $10.0
million in the aggregate; (ii) are Agreements with a remaining term of more than
six months that may not be terminated without giving 90 days or more prior
notice or paying a material penalty and that (x) individually or on the
aggregate, would reasonably be expected to have a Material Adverse Effect if
terminated or (y) was entered into other than in the Ordinary Course of
Business; (iii) are Agreements solely between or among the Parent and any
Affiliate of the Parent which are material to the Business; (iv) are employment,
severance or change of control Agreements between any EPD Group Member on the
one hand and any director of any Acquired Entity or any Business Employee
involved in the management of the Business on the other; (v) are collective
bargaining agreements with any labor unions or associations representing any of
the Business Employees; (vi) are material Agreements relating to the license or
use by the Business of any Purchased Intellectual Property or Proprietary
Software; (vii) are Government Contracts for the sale of engineered products and
related services in an amount in excess of $1.0 million, individually or in the
aggregate for a series of related Government Contracts; (viii) are otherwise not
made in the Ordinary Course of Business and are material to the Business;
(ix) contain covenants limiting the freedom in any material way of any Acquired
Entity or (with respect to the Business) any other EPD Group Member to compete
with any Person in any line of business or in any territory; (x) are
partnership, joint venture, limited liability company Agreements of the Business
or other Agreements involving a sharing with any Person of profits, losses,
costs or liabilities of the business activities of any other Person by the
Business with such first Person (but excluding any agency agreement entered into
in the Ordinary Course of Business); (xi) are Agreements pursuant to which an
Acquired Entity or (with respect to the Business) other EPD Group Member has
ongoing material liabilities (contingent or absolute), and relating to (1) the
acquisition of any business or substantially all of the assets of any business
or business unit, or (2) the disposition of any business, division, subsidiary
or operating unit or all or substantially all of the assets of any business,
division, subsidiary or operating unit (in each case, whether by merger, sale of
stock, sale of assets or otherwise); (xii) relate to Indebtedness (including
guarantees) of, or the deferred purchase price of property payable by the
Acquired Entities or (with respect to the Business) Parent or any of its other
Affiliates (in either case, whether incurred, assumed, guaranteed or secured by
any asset); (xiii) are Real Property Leases; or (xiv) have “take or pay” or
“requirements” provisions committing a Person to provide the quantity of goods
or services required by another Person which would reasonably be expected to
involve aggregate payments by or to the Business of more than $5,000,000 (all
such Agreements required to be described or listed on Schedule 4.15(b), together
with (x) all such Agreements entered into after the date of this Agreement that,
if they had existed as of the date of this Agreement, would have been required
to be so disclosed and (y) all unfulfilled purchase orders for the purchase or
sale of products or services by the Business having an aggregate value with any
one supplier or customer equal to or greater than $5,000,000 (which Agreements
described in clause (x) and purchase orders described in clause (y) shall not be
required to be described or listed in Schedule 4.15(b)), but excluding in any
event any Agreement relating to Parent’s first, second or third lien credit
facilities, collectively, the “Material Contracts”).

44



--------------------------------------------------------------------------------



 



     (c) Except as disclosed in Schedule 4.15(c), no EPD Group Member, nor, to
the Knowledge of Parent, any other party to such Material Contract, is in breach
of or default under any such Material Contract (or with notice or lapse of time
or both, would be in violation or breach of or default under any such Material
Contract) that would reasonably be expected to result in a Material Adverse
Effect. Parent has prior to the execution of this Agreement made available to
Buyer copies of the Material Contracts listed or described (or required to be)
on Schedule 4.15(b), including any amendments or supplements thereto as of the
date hereof in each case that are true, correct and complete in all material
respects. Each of the Material Contracts is in full force and effect and is a
legal, valid and binding obligation of the EPD Group Member that is a party
thereto and, to the Knowledge of Parent, each other party thereto, enforceable
against such EPD Group Member and, to the Knowledge of Parent, such other party
in accordance with their respective terms subject to the qualifications that
enforcement of the rights and remedies created thereby is subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applicability
affecting the rights and remedies of creditors and general principles of equity.
     (d) Except as set forth on Schedule 4.15(d), during the past three years no
material quantities of products delivered by the Business under any Government
Contract have been rejected by any Governmental Authority, or prime contractor
or subcontractor (at any tier) as not complying with contract specifications or
requirements, and no termination or default, cure notice or show cause notice
has been issued and remains unresolved. No material amount due to any EPD Group
Member has been withheld or set off by or on behalf of a Governmental Authority,
or prime contractor or subcontractor (at any tier) with respect to any
Government Contract. The applicable EPD Group Members are in compliance in all
material respects with all representations and certifications made to
Governmental Authorities with respect to all Government Contracts, and the
applicable EPD Group Member is in compliance in all material respects with the
provisions of such Government Contracts. The applicable EPD Group Members are in
compliance in all material respects with all national security obligations,
including, without limitation, those specified in the National Industrial
Security Program Operating Manual, DOD 5220.22-M (January 1995). To the
Knowledge of Parent, none of the Business Employees is (or during the last three
years has been) under any administrative, civil or criminal investigation or
indictment by any Governmental Authority with respect to the conduct of the
Business. Except as set forth on Schedule 4.15(d), to the Knowledge of Parent,
(i) there is no pending material investigation by a Governmental Authority of
any EPD Group Member, or any of its respective officers, employees or
representatives, nor (ii) within the last three years has there been any
material investigation by a Governmental Authority of any EPD Group Member, or
any of its respective officers, employees or representatives resulting in any
material adverse finding with respect to any material alleged irregularity,
misstatement or omission in each case arising under or relating to any
Government Contract or bid (other than routine audits). During the last three
years, no EPD Group Member has made any voluntary disclosure in writing to any
Governmental Authority with respect to any material alleged irregularity,
misstatement or omission arising under or relating to any Government Contract or
bid. Since January 1, 2001 neither the Company nor any Subsidiary has been
suspended or debarred from bidding on contracts of subcontracts for or with any
Governmental Authority. No suspension or debarment actions with respect any
Government Contract have been commenced or, to the Knowledge of Parent,
threatened in writing against any EPD Group Member or, to the Knowledge of
Parent, any of their respective officers, directors or employees.
     Section 4.16. Finders, Brokers. Except for its agreements with J.P. Morgan
Securities Inc. and Goldman, Sachs & Co., neither Parent nor any EPD Group
Member is a party to any agreement with any finder, broker, investment bank or
other agent, or in any way obligated to any such Person, for any commissions,
fees or expenses incurred in connection with the origin, negotiation, execution
or performance of this Agreement, the Other Agreements, or the transactions
contemplated hereby or thereby. Parent shall be responsible for all amounts
payable to pursuant to such agreements.

45



--------------------------------------------------------------------------------



 



     Section 4.17. Trade Relations. Schedule 4.17 sets forth (a) a list of the
ten (10) largest customers of the Business, taken as a whole, in terms of sales
during each of the years ended December 31, 2005 and December 31, 2006, and the
U.S. dollar value of the sales to each such customer during such period, and
(b) a list of the ten (10) largest commodity suppliers of the Business in terms
of purchases during each of the years ended December 31, 2005, and the U.S.
dollar value of the purchases from each such supplier during each such period.
As of the date hereof, no EPD Group Member has received any written notice that
any of the five largest customers set forth on Schedule 4.17, intends to cease
or materially reduce its purchases of products or services from any EPD Group
Member as a result of the transactions contemplated by this Agreement or the
Other Agreements.
     Section 4.18. Insurance. All material insurance policies maintained by or
on behalf of the Business as of the date hereof (the “Insurance Policies”) are
in full force and effect and are free from any right of termination on the part
of the insurance carriers. There is no material claim by or pending under any of
the Insurance Policies with respect to the Business. Parent has made available
to Buyer true and correct copies of the Insurance Policies.
     Section 4.19. Absence of Certain Changes. From December 31, 2006 to the
date hereof, except as described on Schedule 4.19 or as contemplated by this
Agreement or any Other Agreement: (i) there has not been any event, occurrence
or change that individually or in the aggregate, has had or would reasonably be
expected to have, a Material Adverse Effect, (ii) the EPD Group Members have
operated the Business in the Ordinary Course of Business, and (iii) no EPD Group
Member has taken any action that would be prohibited by Sections (a), (b), (c),
(d)(ii), (f), (g)(i)(y), (h), or (m) or clause (o) as it relates to such clauses
of Section 5.03 if taken after the date hereof.
     Section 4.20. Asbestos Matters. Except as set forth on Schedule 4.20,
excluding any asbestos or asbestos-containing product used in building materials
(including, by way of example, asbestos used as or in structural fireproofing,
insulation on pipes and ducts, acoustical decorative ceilings, flooring,
mastics, and roofing materials) in any facilities included in the Transferred
Real Property, to the Knowledge of Parent, none of the facilities included in
the Transferred Real Property have ever been involved in the manufacture,
processing, marketing, distribution, sale, assembly, transportation, or
transport of any asbestos or asbestos-containing product (or any component or
ingredient thereof). Except as set forth on Schedule 4.20, to the Knowledge of
the Parent, during the three years prior to the date hereof, no Person has
asserted a claim (including but not limited to, any actual or alleged personal
injury (including death) or property damage) resulting from the actual or
alleged presence of or exposure to any asbestos or asbestos-containing product
(or any component or ingredient thereof) or material at any North American Owned
Real Property.
     Section 4.21. Business Relationships. (a) None of (i) Parent, (ii) any
Acquired Entity organized or domiciled in the United States, (iii) any
Affiliated Seller organized or domiciled in the United States or (iv) any
Acquired Entity or Affiliated Seller involving United States persons or United
States origin items for which export licensing is required (in each of (i)
through (iv) with respect to the Business) is a party to any agreement with the
Government of Iran or Sudan (as defined in applicable regulations of the United
States Department of the Treasury) or a party that is located in Iran or Sudan.
     (b) None of (i) Parent, (ii) any Acquired Entity organized or domiciled in
the United States, (iii) any Affiliated Seller organized or domiciled in the
United States or (iv) any Acquired Entity or Affiliated Seller involving United
States persons or United States items for which export licensing is required (in
each of (i) through (iv) with respect to the Business) is a party to any
agreement with an individual or entity on the List of Specially Designated
Nationals and Blocked Persons of the Office of Foreign Assets Control in the
United States Department of the Treasury.

46



--------------------------------------------------------------------------------



 



     (c) None of Parent, any Acquired Entity, or any Affiliated Seller (in each
case with respect to the Business) is a party to any agreement with Cuba, a
party that is located in Cuba, or a party that is identified as a Specially
Designated National of Cuba on the List of Specially Designated Nationals and
Blocked Persons of the Office of Foreign Assets Control in the United States
Department of the Treasury.
     (d) None of Parent, any Acquired Entity, or any Affiliated Seller (in each
case with respect to the Business) currently exports to Syria or North Korea, or
any party located in Syria or North Korea, any products subject to United States
export license requirements or prohibitions.
     Section 4.22. Business Practices. Neither any Acquired Entity nor (with
respect to the Business) Parent or any of its other Affiliates, nor, to the
Knowledge of Parent, any of their respective directors, officers, agents,
employees, representatives or any Person authorized to act on their behalf (in
their capacities as such), has, in any material respect, during the past three
(3) years: (i) used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses relating to political activity; (ii) directly or
indirectly paid or delivered any fee, commission or other sum of money or item
of property, however characterized, to any finder, agent or other party acting
on behalf of or under the auspices of a governmental official or Governmental
Authority, in the United States or any other country that, in each case, was
illegal under any Applicable Legal Requirement; (iii) made any payment, bribe or
kick-back payment to any customer or supplier or to any officer, director,
partner, employee or agent of any such customer or supplier, in each case that
was unlawful under any Applicable Legal Requirement; (iv) made any payment to
any Person in connection with any Government Contract in violation of any
Applicable Legal Requirement, including any violation of (or requiring
disclosure pursuant to) the United States Foreign Corrupt Practices Act, or
(v) engaged in any other reciprocal practice, or made any other payment or given
any other consideration to any such customer or supplier or any such officer,
director, partner, employee or agent, in each case, that was unlawful under any
Applicable Legal Requirement.
     Section 4.23. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES. OTHER
THAN THE REPRESENTATIONS AND WARRANTIES MADE BY PARENT OR ANY EPD GROUP MEMBER
IN THIS AGREEMENT, THE OTHER AGREEMENTS OR ANY CERTIFICATES DELIVERED BY ANY EPD
GROUP MEMBER AT CLOSING, PARENT AND THE EPD GROUP MEMBERS MAKE NO
REPRESENTATIONS AND WARRANTIES INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES, AT
LAW OR IN EQUITY, IN RESPECT OF THE PURCHASED ASSETS OR THE BUSINESS, INCLUDING
WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. PARENT
HEREBY DISCLAIMS, AND BUYER HEREBY WAIVES, ANY CLAIM BASED ON ANY SUCH OTHER OR
IMPLIED REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE DELIVERY OR
DISCLOSURE BY PARENT TO BUYER OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION (INCLUDING ANY
FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA). PARENT MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO ANY PROJECTIONS, FORECASTS OR
OTHER FORWARD-LOOKING FINANCIAL OR OTHER INFORMATION PROVIDED TO BUYER, AND
BUYER ACKNOWLEDGES THAT THERE IS NO ASSURANCE THAT ANY PROJECTED OR FORECASTED
RESULTS WILL BE ACHIEVED.
ARTICLE 5. PRE-CLOSING COVENANTS; OTHER COVENANTS
     Section 5.01. Efforts to Close; Finalize Ancillary Documents. Subject to
the terms and conditions of this Agreement, each of the parties, at such party’s
own cost and expense (except as may be specifically provided otherwise in this
Agreement), will use, and cause its Affiliates to use, reasonable best efforts
to take all action and to do all things necessary, proper or advisable to
consummate and make

47



--------------------------------------------------------------------------------



 



effective in a prompt and expedient manner all of the transactions contemplated
by this Agreement and the Other Agreements (including (i) seeking Consents of
third parties as provided in Section 2.09 required in connection therewith and
(ii) satisfaction, but not waiver, of the closing conditions of the other party
set forth in Article 9). The parties further agree to execute and deliver or
cause their respective Affiliates to execute and deliver each of the Other
Agreements and such other documents, certificates, agreements and writings as
may be necessary, proper or advisable to consummate such transactions and such
further deeds, assignments, assumptions, transfers, conveyances, powers of
attorney or other instruments or documents and take such other action as may be
reasonably required by the other party (at the cost and expense of the
requesting party) for the effective assigning, transferring, granting,
conveying, assuring and confirming to, or assumption by, Buyer and each
Affiliated Buyer and their respective permitted successors and assigns, of the
Purchased Assets and the Assumed Liabilities and otherwise to carry out the
purpose and intent of this Agreement and the Other Agreements.
     Section 5.02. Regulatory Matters; Notices and Consents. Between the date of
this Agreement and the Closing, without limiting the generality of Section 5.01:
     (a) Consents from Governmental Authorities Generally. Each of the parties
shall and shall cause the Affiliated Buyers and Affiliated Sellers, as the case
may be, to use reasonable best efforts to secure all Consents of and provide all
required notices to any Governmental Authority (including under applicable
Antitrust Laws, and, to the extent required, under the Investment Canada Act)
necessary or advisable in order to consummate the transactions contemplated
hereby and by the Affiliate Transfer Agreements. The parties hereto shall, and
shall cause the Affiliated Buyers and Affiliated Sellers, as the case may be, to
consult and cooperate with respect to obtaining all such Consents of
Governmental Authorities. Each party shall keep the other apprised of the status
of matters and proceedings relating to such Consents, including providing each
other with all notices, applications and information supplied to or filed with
any Governmental Authority after the date hereof and all notices or
correspondence received from any Governmental Authority, in each case relating
to the transactions contemplated hereby, except (i) to the extent of
competitively sensitive information, which competitively sensitive information
will be provided only to the external legal counsel and/or external expert of
the other party and such external advisors shall be instructed not to share such
information with any other Person and (ii) to the extent prohibited by
Applicable Legal Requirements.
     (b) Consents under Antitrust Laws and for Government Contracts. Without
limiting the generality of Section 5.02(a), each of the parties shall and shall
cause the Affiliated Sellers or the Affiliated Buyers, as the case may be, to
use take all action necessary (i) to file as soon as practicable, and in any
case on or prior to the due date required by the applicable Antitrust Laws,
notifications, applications or other items deemed necessary or advisable under
the applicable Antitrust Laws, and, to the extent applicable, the Investment
Canada Act and with respect to the Government Contracts, (ii) to respond as
promptly as practicable to any inquiries from the Federal Trade Commission, the
Antitrust Division of the Department of Justice or any other Governmental
Authorities under applicable Antitrust Laws or, to the extent applicable, the
Investment Canada Act or with respect to the Government Contracts for additional
information or documentation (including notification to the U.S. Directorate of
Defense Trade Controls), (iii) to comply with the requirements of, and promptly
respond to all inquiries and requests for additional information received from,
any Governmental Authority in connection with the transactions contemplated by
this Agreement, (iii) to promptly furnish to the relevant Governmental Authority
any additional information required or reasonably requested under the applicable
Antitrust Laws, and, to the extent applicable, the Investment Canada Act and
(iv) to avoid or eliminate each and every impediment under the applicable
Antitrust Laws, or with respect to the Government Contracts that may be asserted
by any Governmental Authority with respect to the transactions contemplated by
this Agreement so as to enable the Closing to occur as soon as reasonably
possible and in any event no later

48



--------------------------------------------------------------------------------



 



than the End Date. All requests and inquiries from such Governmental Authorities
shall be handled by the Affiliated Buyers, on the one hand, and the Affiliated
Sellers, on the other hand, in consultation with each other.
     (c) Parent and the Affiliated Sellers, on the one hand, and Buyer and the
Affiliated Buyers on the other hand agree (i) not to extend or consent to any
extension of any waiting period under the Antitrust Laws or enter into any
agreement with any Governmental Authority related thereto agreeing not to
consummate any of the transactions contemplated in this Agreement other than
with the consent of the other party hereto, (ii) to permit the other party to
review in advance any proposed written communications of any nature with the
Governmental Authorities relating to any Antitrust Laws and the transactions
contemplated hereby, except (x) to the extent of competitively sensitive
information, which competitively sensitive information will be provided only to
the external legal counsel and/or external expert of the other party and such
external advisors shall be instructed not to share such information with any
other Person and (y) to the extent prohibited by Applicable Legal Requirements
and (iii) not to participate in any substantive meeting or discussion (whether
in person, by telephone or otherwise) with any Governmental Authority regarding
approvals under applicable Antitrust Laws in respect of any filings,
investigation or inquiry concerning the transactions contemplated hereby unless
such Person consults with the other party in advance and provides the other
party an opportunity to attend and participate in such meeting or discussion
(unless the Governmental Authority expressly requests that the other party
should not be present at the meeting or discussion or part or parts of the
meeting or discussion).
     Section 5.03. Conduct of Business Prior to the Closing; Maintenance of
Assets. Parent shall use commercially reasonable efforts, consistent with past
practice, to (i) maintain the Purchased Assets from the date of this Agreement
until the Closing Date in good operating condition, taken as a whole, suitable
in all material respects for their intended purposes, ordinary wear and tear
excepted and (ii) keep available to the Business the service of its senior
management and maintain good relations between the Business and its employees,
customers, suppliers, licensors, trade partners and others having business
dealings with the Business. Nothing in this Section 5.03 shall be construed as
prohibiting an Acquired Entity from (x) declaring and paying dividends of all or
any portion of Cash to Parent or Affiliated Sellers or (y) taking any other
lawful action to transfer all or any portion of Cash to Parent or Affiliated
Sellers, in each case, so long as such actions specified in clauses (x) and
(y) do not have an adverse impact on the Business (other than any adverse effect
following Closing of not having access to such cash). Parent agrees that on and
after the date hereof and prior to the Closing Date, except for such practices,
actions or transactions as are specifically contemplated or required to occur
hereunder or in connection with the transactions contemplated hereby or as
otherwise consented to by Buyer in writing, it will operate the Business in the
Ordinary Course of Business including, with respect to the Business, and the
Purchased Assets, not and not allowing any EPD Group Member to:
     (a) except by reason of a change in GAAP, change its accounting principles
or practices or the method of application of such principles or practices;
     (b) except (i) for Inventory sold in the Ordinary Course of Business,
(ii) for transactions contemplated by this Agreement or an Other Agreement, and
(iii) pursuant to existing commitments, sell, transfer, assign, subject to Lien
(other than a Permitted Lien) or otherwise dispose of any assets of the Business
(x) with an aggregate market value of $1 million or more or (y) in any
transaction with Parent or Affiliate thereof, other than on an arms’ length
basis;
     (c) except as contemplated hereby or by any Other Agreement or in the
Ordinary Course of Business, change in any adverse material way the Business’
policies or practices, taken as a whole,

49



--------------------------------------------------------------------------------



 



regarding the extension of customer credit, sales of Inventories, collection of
accounts receivables or payment of accounts payable;
     (d) (i) other than pursuant to existing Agreements or pursuant to the
capital expenditure plan described on Schedule 5.03(d), purchase or agree to
purchase capital assets that would be included in the definition of Purchased
Assets for an amount in excess of $1 million for any one such purchase or in
excess of $4 million in the aggregate, or enter into any Agreement to lease, as
lessee, any capital assets with payments over the term thereof to be made by the
Business after the Closing exceeding an aggregate of $4 million; or (ii) fail to
make capital expenditures materially in accordance with the capital expenditure
budget set forth on Schedule 5.03(d);
     (e) enter into any Agreement of the type that, if in effect on the date
hereof, would be required to be listed as a Material Contract or amend any
material term, condition or provision of or terminate any Material Contract,
except for (i) Agreements or amendments entered into in the Ordinary Course of
Business or (ii) a supply agreement with any third-party buyer of the ISF
Business on terms that are not materially less favorable to the Business in the
aggregate than the current supply arrangements with the ISF Business;
     (f) except for (i) a check-the-box election that Parent will make effective
as of the formation date of the new company to be formed in Brazil in connection
with the Pre-Closing Reorganization (“EPD Brazil Co.”) to treat such company as
a disregarded entity of Parent and (ii) the elections described in
Section 6.03(h) below, without first obtaining the consent of Buyer (which
consent shall not be unreasonably withheld), make or change any Tax election,
amend any Tax Return, settle or compromise any Tax audit that would directly
affect the Business or any Acquired Entity, change any material Tax accounting
method or practice of an Acquired Entity, or enter into any material agreement
with respect to Taxes that would directly affect the Business or any Acquired
Entity;
     (g) (i) enter into any settlement, consent decree or other agreement or
arrangement with any third party or Governmental Authority that (x) involves
more than $500,000 in the aggregate (other than Retained Liabilities) or
(y) will limit or materially and adversely impact the way in which the Business
may be operated after the Closing, or (ii) cancel, compromise, waive or release
any right or claim (or series of related rights and claims) involving more than
$500,000;
     (h) except as set forth in Schedule 5.03(h), with respect to any current
and former employees, consultants and independent contractors of the Business
(i) increase the wages, salaries, compensation, severance, pension or other
benefits other than in the Ordinary Course of Business or pursuant to the
currently existing terms of an Employee Benefit Plan, (ii) enter into or
materially modify any employment, deferred compensation, severance, retirement
or other agreement or arrangement providing for additional or different benefits
from those provided under the Employee Benefit Plans or (iii) adopt or amend in
any respect any Acquired Entity Benefit Plan;
     (i) repurchase, redeem or otherwise acquire any outstanding shares of
capital stock or other securities of, or other ownership interest in, any
Acquired Entity other than in connection with the Pre-Closing Reorganization;
     (j) issue or authorize the issuance of, or agree to issue or sell, any
shares of capital stock of any class or membership interests or other equity
interests or securities of an Acquired Entity (directly or indirectly, whether
through the issuance or granting of options, warrants, commitments, convertible
securities, subscriptions, rights to purchase or otherwise);

50



--------------------------------------------------------------------------------



 



     (k) make any material loans, advances or capital contributions to, or
investments in, any Person in each case, other than to Acquired Entities or in
connection with the Pre-Closing Reorganization;
     (l) change or amend the articles of incorporation, charter, bylaws, or any
other governance document of any Acquired Entity except as required by changes
in Applicable Laws;
     (m) acquire by merger or consolidation with, or merge or consolidate with,
or purchase substantially all of the assets of any Person, business, business
unit or division or facility; provided, however, Parent may acquire the ISF
Business through Specialty Fabrics;
     (n) incur or become contingently liable with respect to any Indebtedness
other than incurrences of no more than $5,000,000 in the aggregate in the
Ordinary Course of Business that can by its terms be repaid at or prior to the
Closing without payment or penalty or;
     (o) agree to do any of the foregoing.
     Section 5.04. Public Announcements. Prior to the Closing, neither of the
parties hereto shall issue any press release or make any public announcement,
filing or disclosure concerning this Agreement or the transactions contemplated
hereby without prior approval of the other party hereto, except (a) that each of
Parent and Buyer, in its sole discretion, may disclose such transactions in, and
may file this Agreement and any Other Agreement as exhibits to, its filings with
the Securities and Exchange Commission based on the advice of counsel, and
(b) as and to the extent that such party reasonably believes, based on the
advice of counsel, that such public disclosure is required by law or by the
rules of any stock exchange upon which the securities of such party or its
Affiliate are traded, in which case the other party shall be so advised prior to
such disclosure (when reasonably practicable) and the parties shall use their
commercially reasonable efforts to cause a mutually agreeable release or
announcement to be issued and (c) Buyer’s Affiliates shall have the right to
disclose summary information about this Agreement and the transactions
contemplated hereby as part of, and only to the extent customarily disclosed in,
such Affiliates’ normal fundraising, marketing, informational and reporting
activities and in connection with Financing.
     Section 5.05. Right of Inspection; Access; Financial Information;
Environmental Reports.
     (a) Between the date of this Agreement and the Closing Date, Parent shall
afford to Buyer, its counsel and other representatives, reasonable access,
during normal working hours and upon reasonable prior notice, and in a manner so
as not to unreasonably interfere with normal business operations of the
Business, to all of the facilities, management employees, books, records,
accounts, financial information and operating data of the Business which Buyer
may reasonably request and shall provide Buyer with such financial and operating
data and other information with respect to the Business as Buyer may reasonably
request, subject to compliance with Applicable Legal Requirements and provided
that, after consultation with Buyer, Parent may restrict access and provision of
information to the extent Parent reasonably believes (after consultation with
counsel) necessary to (i) comply with existing confidentiality agreements with
third parties, (ii) ensure compliance with antitrust laws, (iii) preserve the
secrecy of confidential information not related to the Business or (iv) preserve
legal privilege that Parent or any Affiliate Seller otherwise would be entitled
to assert, if Parent reasonably believes (after consultation with counsel) that
undermining such privilege would adversely affect in any material respect
Parent’s position in any pending, or what Parent believes in good faith (after
consultation with counsel) is likely to be future, litigation; provided that in
each case the parties hereto shall cooperate to find a way to allow disclosure
of such information to the extent doing so would not (in the good faith belief
of Parent after consultation with counsel) reasonably be likely to (x) result in
a violation of the

51



--------------------------------------------------------------------------------



 



applicable agreement or law, (y) undermine the secrecy of such information not
related to the Business or (z) undermine the applicable privilege.
     (b) From the date hereof until the Closing Date, Parent shall further
provide Buyer with (i) a schedule setting forth the North American bookings of
the Business, together with the unaudited combined statement of income of the
Business, for each month from and after February 2007 and ended prior to the
Closing Date within thirty (30) calendar days after the end of each such month,
and (ii) interim unaudited combined balance sheets and income statements as of
the last date of each fiscal quarter and for the portion of the year then ended
for the Business in timing, scope and detail consistent with the interim
financial statements that have been historically prepared for the Business,
within 45 days after the end of each fiscal quarter that ends following the date
hereof and prior to the Closing.
     (c) Pursuant to the terms of Parent’s agreement with Environ, Buyer may
rely on the environmental reports listed on Schedule 5.05(c) and therefore,
notwithstanding the foregoing provisions of this Section 5.05, Parent shall have
no obligation to permit access to facilities of the Business or the Transferred
Real Property for purposes of, and Buyer shall have no right to conduct, any
environmental compliance testing or investigation at any of the facilities of
the Business or the Transferred Real Property, including “Phase I”, “Phase II”
or any other invasive testing or sampling. Notwithstanding the foregoing, Buyer
shall not have access to personnel records relating to individual performance or
evaluation records, medical histories or other information which in Parent’s
good faith opinion, after consultation with Buyer, is reasonably likely to
subject Parent or its Affiliates to any material risk of liability. Pursuant to
the provisions of the Confidentiality Agreement between Parent and Buyer or its
Affiliate, dated June 22, 2006, (the “Confidentiality Agreement”), prior to
Closing, Buyer will treat and hold as such any Confidential Information or
Evaluation Material (as defined in the Confidentiality Agreement) it receives
from Parent relating to the Business or Parent in the course of the reviews
contemplated by this Section 5.05 and will not use any of the Confidential
Information except as permitted under the Confidentiality Agreement.
     (d) Buyer will indemnify the Parent Indemnified Parties and hold the Parent
Indemnified Parties harmless with respect to any loss, liability, damage,
judgment, cost and expense (including attorney’s fees) arising from any claim by
a third party for personal injury or property damage that results from Buyer’s
or any of its representative’s or Affiliate’s inspection and investigation
pursuant to this Section 5.05. If the Closing does not occur, Buyer will repair
damage to property of the Business caused as a result of Buyer’s or any of its
representative’s or Affiliate’s inspection and investigation pursuant to this
Section 5.05.
     Section 5.06. Solvency Opinions. Buyer shall furnish or cause to be
furnished to Parent copies of any solvency opinions or similar materials
obtained from third parties in connection with the Financing. Buyer shall cause
the firms issuing such opinions to allow Parent to rely thereon.
     Section 5.07. Financing; Cooperation with Financing.
     (a) Without limiting the provisions of Section 5.01, Buyer shall and shall
cause its Affiliates to use reasonable best efforts to obtain the Financing
described in the Financing Commitments, including using reasonable best efforts
(i) to negotiate and enter into definitive agreements with respect to the Debt
Commitment Letters on the terms and conditions described therein or on other
terms not materially less beneficial to Buyer and the Business (but in no event
including any terms that expand the conditions precedent to the Financing),
(ii) to satisfy (or cause its Affiliates to satisfy) on a timely basis all
conditions applicable to Buyer and its Affiliates set forth in the Debt
Commitment Letters and the Equity Commitment Letter and (iii) to consummate the
Financing at the Closing, including enforcing the obligations of the lenders and
other Persons providing the Financing contemplated by the Financing

52



--------------------------------------------------------------------------------



 



Commitments to fund the Financing. Buyer shall obtain the Financing contemplated
by the Equity Commitment Letter upon satisfaction or waiver of the conditions to
funding set forth therein. Buyer shall keep Parent apprised of the status of,
and any material developments in, its efforts to obtain the Financing (including
any material breach by a party to the Financing Commitments) and shall deliver
to Parent true, correct and complete copies of all definitive agreements for the
Financing promptly when entered into. In the event that any portion of the
Financing becomes unavailable on the terms and conditions set forth in the Debt
Commitment Letters, Buyer shall promptly notify Parent, and Buyer shall use its
reasonable best efforts to obtain alternative debt financing, as promptly as
possible following such event, including from alternative financing sources, on
terms not materially less favorable in the aggregate to Buyer and the Business
than those in the Debt Commitment Letters (and in no event including any terms
that expand the conditions precedent to the debt Financing in the Debt
Commitment Letters or Parent’s obligations under Section 5.07(b)) that will
enable Buyer and its Affiliates to consummate the transactions contemplated by
this Agreement. Buyer shall deliver to Parent true, correct and complete copies
of all agreements relating to such alternative debt financing promptly when
entered into, and commitments to provide such financing shall be “Debt
Commitment Letters” and “Financing Commitments” hereunder. Neither Buyer nor any
of its Affiliates shall agree to or permit any termination, amendment or other
modification of, or waive any of its rights under any Financing Commitment or
the definitive agreements relating to the Financing, in each case, without the
Parent’s written consent (such consent not to be unreasonably withheld in the
case of the Debt Commitment Letters or the definitive agreements relating
thereto), unless such termination, amendment, modification or waiver would not
(i) reasonably be expected to hinder or delay the consummation of the
Acquisition, (ii) expand upon the conditions precedent to the Financing, (iii)
expand upon Parent’s obligations under Section 5.07(b), or (iv) reduce the
aggregate amount of available Financing.
     (b) In connection with Buyer’s obligations set forth in Section 5.07(a),
Parent shall, and shall cause the EPD Group to, reasonably cooperate with Buyer
and Buyer’s Affiliates in their arrangement of the debt portion of the Financing
as may be reasonably requested by Buyer, including (i) causing senior management
of the Business and, if reasonably requested by Buyer, appropriate other
personnel of the Business to (A) participate at reasonable times and on a
reasonable number of occasions in meetings, drafting sessions, due diligence
sessions, road shows, and rating agency presentations, and (B) provide
reasonable assistance in the preparation of information memoranda, rating agency
presentations and other similar customary debt financing documents, if
applicable, (ii) furnishing such financial information regarding the Business as
shall exist (or if not existing, using its reasonable best efforts to prepare
such financial information) to the extent reasonably requested by Buyer,
provided, however, that in no event shall Parent be required to provide, or to
cause any EPD Group Member to provide, financial statements other than the
financial statements required pursuant to Sections 4.05(a), 4.05(b) and 5.05(b)
of this Agreement, and (iii) assisting Buyer in obtaining customary title
insurance policies, mortgages and appraisals in connection with the Financing,
provided, however, that (A) Parent shall not be obligated to provide or to cause
others to provide such cooperation if such cooperation would (x) unreasonably
interfere with the normal operations of the Business or Parent’s other
businesses, (y) cause any closing condition set forth in Article 9 to fail to be
satisfied or otherwise cause the breach of this Agreement (including breach of
any representation or warranty) or any material contract or (z) involve any
binding commitment by any EPD Group Member that is not conditioned on the
Closing and does not terminate without liability to such parties upon
termination of this Agreement, and (B) the out-of-pocket costs of any such
cooperation shall be borne solely by Buyer, and Parent shall be entitled to
invoice Buyer for all out-of-pocket costs incurred by Parent or its Affiliates
as a result of such cooperation and to have such invoices paid promptly and in
any event at the Closing. Any Confidential Information disclosed in connection
with such cooperation shall be deemed to be Confidential Information or
Evaluation Material (as defined in the Confidentiality Agreement). Buyer shall
indemnify and hold harmless Parent and each of its Affiliates and their
respective directors, employees and representatives for any Damages suffered or
incurred by them in connection with any third party claim against such Persons
connected to the

53



--------------------------------------------------------------------------------



 



arrangement of the Financing and any information used in connection therewith;
provided, however, that Buyer shall not be liable under this sentence for any
Damages to the extent arising out of, resulting from or relating to any
materials provided to lenders and prospective lenders in the Financing in
reliance upon and in conformity with written information furnished to the Buyer
by or on behalf of Parent specifically for inclusion therein.
     Section 5.08. Environmental Permits; Permits. Schedule 5.08 sets forth a
true and complete list of material Environmental Permits used or held for use in
the Business. Parent shall use commercially reasonable efforts to assist the
Buyer with the transfer or reissuance of all such Environmental Permits. Within
thirty (30) days of the date hereof, or sooner if required by any Applicable
Legal Requirement, Buyer (or Buyer and Parent jointly, in the case of facilities
that will be subject to a Plant Services Agreement or Reciprocal Easement
Agreement) shall notify the appropriate Governmental Authorities that Buyer has
entered into an agreement with Parent to purchase the Purchased Assets and
Parent or Buyer, or their respective Affiliates, as appropriate, will request
that all necessary Environmental Permits that are transferable be transferred to
Buyer or Affiliated Buyer or re-issued in Buyer’s or its Affiliate’s name
effective as of the Closing Date. Without limiting the obligations under
Section 5.02, Parent shall cooperate with the Buyer Group in connection with
(x) the transfer to the Buyer Group of transferable Permits, including
Environmental Permits, and (y) the Buyer Group’s obtaining any other Permits,
including Environmental Permits, in connection with the ownership or operation
of the Business by the Buyer Group.
     Section 5.09. Title and Survey. Buyer acknowledges that Parent has obtained
and made available to Buyer, at Parent’s sole cost and expense, a current title
report or title insurance commitment and/or survey for certain parcels of
Transferred Real Property, as described on Schedule 5.09. If Buyer elects to
obtain title insurance policies or other evidence of title, or any further
updates of any of the surveys, Buyer shall pay the premium, cost or expense
therefor.
     Section 5.10. Collective Bargaining Agreements. Promptly following the date
hereof, Buyer shall enter into good-faith negotiations and pursue to completion
with the representatives of the United Steel Workers the entering into by Buyer,
prior to the Closing, but effective as of the Closing Date, of a new collective
bargaining agreement replacing the Master CBA with respect to the Manufacturing
Facilities in the United States that are subject to the Master CBA; provided,
however, that Buyer will not be required to agree to terms that are less
favorable, in the aggregate, to Buyer than the terms set forth in Schedule 5.10.
Without limiting the generality of the foregoing, in connection with negotiating
such collective bargaining agreement, Buyer shall offer terms to the United
Steel Workers no less favorable, in the aggregate, than the terms set forth in
Schedule 5.10. Parent and its Affiliates shall extend reasonable cooperation to
Buyer in connection with such negotiations. Buyer shall promptly advise Parent
of the status of negotiations, the material terms of any proposals made by Buyer
or its Affiliates to the United Steel Workers and responses or counterproposals
made by the United Steel Workers’ representatives and, whenever reasonably
practicable, Buyer shall provide Parent and its Affiliates, or their respective
representatives, with the opportunity to attend meetings and negotiations with
the United Steel Workers’ representatives and Buyer and its Affiliates. Parent
and Buyer or their respective Affiliates, as appropriate, shall reasonably
cooperate to timely file any and all notices required by the Master CBA in order
to effect the entering into of a new collective bargaining agreement and to
assist Buyer and its Affiliates with any such negotiation of a new agreement.
     Section 5.11. Privacy. Parent and Buyer acknowledge and agree that certain
information provided to Buyer and the Affiliated Buyers in connection with the
transactions contemplated hereunder constitutes Personal Information (the
“Disclosed Personal Information”) the disclosure of which is necessary for the
purposes of determining

54



--------------------------------------------------------------------------------



 



whether Buyer and the Affiliated Buyers shall proceed with, and completing, the
transactions contemplated hereby, and thereafter for carrying on the Business.
Parent and Buyer acknowledge and agree that, prior to the Closing:
     (a) the Disclosed Personal Information may not be used or disclosed by
Buyer or the Affiliated Buyer for any purpose other than the purposes described
above in Section 5.11; and
     (b) Buyer shall keep the Disclosed Personal Information strictly
confidential and Buyer shall, and shall cause the Affiliated Buyers, to use
commercially reasonable efforts to ensure that access to the Disclosed Personal
Information is restricted to those representatives of Buyer and its Affiliates
who have a bona fide need for access to the Disclosed Personal Information for
the purposes described above and Buyer shall instruct those representatives to
protect the confidentiality of such information in a manner consistent with the
obligations of Buyer hereunder and shall establish reasonable security measures
to protect the confidential nature and limit access to the Disclosed Personal
Information.
     (c) if this Agreement is terminated for any reason, Buyer and the
Affiliated Buyers shall destroy or return to Parent, as directed by Parent, with
confirmation in writing, the Disclosed Personal Information; and
     (d) if the transactions contemplated hereby are consummated, Buyer and the
Affiliated Buyers shall only use or disclose the Disclosed Personal Information
in compliance with Applicable Legal Requirements.
     Section 5.12. Notification of Certain Matters. From the date hereof until
the Closing Date, Parent shall give notice to Buyer and Buyer shall give notice
to Parent, in each case promptly after becoming aware of, an event, circumstance
or condition which is reasonably likely to result in (x) any of the parties’
conditions to closing set forth in Article 9 not being satisfied or a material
inaccuracy in any of such party’s representations or warranties in this
Agreement or (y) any material breach of any of such party’s covenants or
agreements in this Agreement. Any delivery of any notice pursuant to this
Section 5.12 shall not limit or otherwise affect (i) the remedies available
hereunder to the party receiving such notice, or (ii) the representations or
warranties of the parties or the conditions to the obligations of the parties
hereto.
     Section 5.13. No Solicitation. From the date hereof through the Closing
Date, Parent shall not, and shall not permit any of its Affiliates, officers,
directors, employees, representatives or agents to, directly or indirectly,
encourage, solicit, participate in or initiate discussions or negotiations with,
or provide any information to, any Person or group of Persons (other than
Parent, Buyer and their respective Affiliates) or enter into any agreement
concerning any merger, sale of a substantial portion of the assets, sale of
shares of capital stock or similar transaction involving the Business, any of
the EPD Group Members (with respect to the Business) or the Purchased Assets in
each case not focused on acquisition of Parent or substantially all of its
assets (each an “Acquisition Proposal”). Parent will immediately cease any
existing activities, discussions or negotiations with any parties conducted
heretofore with respect to any Acquisition Proposal. Parent shall (a) promptly
notify Buyer (orally and in writing) if any discussions or negotiations are
sought to be initiated, any inquiry or proposal is made, or any information is
requested with respect to an Acquisition Proposal and (b) include in such
notification the material terms of any such proposal or offer that it may
receive with respect thereto (and provide Buyer with a copy thereof in writing),
including the identity of the soliciting party and (c) keep Buyer reasonably
informed with respect to the status of the foregoing. As promptly as practicable
after the date of this Agreement, Parent shall request that all confidential
material provided to prospective purchasers (other than Buyer) of the Business
and their representatives in connection with the recently completed auction
process regarding the Business be returned to Parent or be destroyed, in
accordance with the applicable confidentiality agreements with such prospective
purchasers.

55



--------------------------------------------------------------------------------



 



     Section 5.14. Third-Party Software. Parent shall, at Parent’s expense and
in consultation with Buyer, at or prior to the Closing Date, use commercially
reasonable efforts to secure for Buyer the right to use the computer software
that is material to the Business as set forth on Schedule 5.14 under the heading
“Significant Third Party Licensed Software Used by the Business,” or if such
reasonable commercial efforts fail, Parent shall assist in securing for Buyer
the right to use computer software with substantially equivalent functionality.
Parent shall, at Parent’s expense and in consultation with Buyer, at or prior to
the Closing Date, use commercially reasonable efforts to transfer Parent’s
licenses to the other computer software on Schedule 5.14 under the heading
“Other Third Party Licensed Software Used by the Business.”
     Section 5.15. Affiliate Agreements; Guarantees; Letters of Credit.
     (a) Except for Assigned Contracts, Assigned Purchase Orders and the Other
Agreements, all Agreements and purchase orders between Parent or (other than any
Acquired Entity) any of its Affiliates, on the one hand, and any Acquired Entity
or (to the extent such Agreements and purchase orders would otherwise constitute
a Purchased Asset or Assumed Liability) Affiliated Seller, on the other hand,
shall be terminated prior to the Closing and of no further force and effect
after the Closing and with no further liabilities on the part of any party
thereto. Notwithstanding the foregoing, all payables or receivables of the
Acquired Entities under such Agreements and purchase orders shall be paid in
full prior to the Closing.
     (b) Prior to the Closing Date, (i) Parent shall cause to be terminated,
with no further liabilities on the part of the Buyer Group, all guarantees,
letters of credit or similar obligations of the Acquired Entities or the
Business with respect to any obligation (other than an Assumed Liability) of
Parent or any of its Affiliates (“Business Guarantees”); provided that Parent
will not be in violation of this clause (i) if it uses commercially reasonable
efforts and fails to terminate one or more such guarantees, letters of credit or
similar obligations if they (x) do not relate to Indebtedness and (y) are not,
individually or in the aggregate, material and (ii) Buyer shall use its
commercially reasonable efforts to obtain replacement guarantees, letters of
credit or similar obligations with respect to any guarantee, letter of credit or
similar obligation listed on Schedule 5.15, in each case to the extent an
Assumed Liability of Parent or an Affiliated Seller (with respect to the
Business) or of the Acquired Entities (“Parent Guarantees”), which will be in
effect at the Closing, or to otherwise make arrangements reasonably satisfactory
to Parent that will allow Parent and its Affiliates (other than the Acquired
Entities) to be released from and have no liability under the Parent Guarantees.
In the event that any Business Guarantee or Parent Guarantee has not been
terminated as of the Closing, from and after the Closing, (A) Parent shall
indemnify Buyer and its Affiliates from and against any and all Damages incurred
by any of them relating to the Business Guarantees, and shall not amend, modify
or renew any Agreement subject to a Business Guarantee without the consent of
Buyer in its sole discretion and (B) Buyer shall indemnify Parent and its
Affiliates from and against any and all Damages incurred by any of them relating
to the Parent Guarantees, and shall not amend, modify or renew any Agreement
subject to a Parent Guarantee without the consent of Parent in its sole
discretion. Any such indemnity shall be provided in accordance with Article 10
as a Retained Liability (in the case of a Business Guarantee) or an Assumed
Liability (in the case of a Parent Guarantee).
     Section 5.16. VEBA Funding. In the event the EPD VEBA is funded by Parent
or its Affiliates or a VEBA funded by any of them, such funding shall occur
within three (3) Business Days following the date of the Judgment (as defined in
the MOU) (or such longer period as is reasonably necessary to comply with the
process contemplated by the Judgment). Parent shall afford Buyer a reasonable
opportunity to review the actuarial calculation of the amount required to fund
the EPD VEBA in accordance with the Judgment prior to any funding of the EPD
VEBA. Parent shall use commercially reasonable efforts to cause the Judgment to
apply to Buyer so as to afford Buyer substantially the same protections as
Parent

56



--------------------------------------------------------------------------------



 



shall enjoy thereunder, except that Parent shall not be obligated to make Buyer
or any Buyer Group Member, or cause Buyer or any Buyer Group Member to be made,
a party to the related litigation. If Buyer or another Buyer Group Member funds
the EPD VEBA as contemplated by Section 2.06(c), Buyer or such Buyer Group
Member shall fund the full amount required to fund the EPD VEBA in accordance
with the Judgment (as defined in the MOU) within three (3) Business Days
following the date of the Judgment (or such longer period as is reasonably
necessary to comply with the process contemplated by the Judgment), net of any
previous funding of the EPD VEBA by Parent or its Affiliates or a VEBA funded by
any of them. If Parent does not consent to Buyer’s funding of the EPD VEBA
pursuant to Section 2.06(c), Parent shall fund the full amount required to fund
the EPD VEBA in accordance with the Judgment (as defined in the MOU). All
funding of the EPD VEBA shall be made by wire transfer of immediately available
funds.
     Section 5.17. Works Council Meetings. Parent will do, and will cause its
Affiliates to do, all things necessary to timely notify, call and hold timely
meetings of the applicable works councils (or other competitive employee
representative bodies) in the European Union (if applicable) and in France and
Slovenia regarding the transactions contemplated by this Agreement in accordance
with Applicable Legal Requirements, including with respect to the duration of
any notice period and completion of any information and consultation procedure
prior to Closing (or any earlier required time).
     Section 5.18. Pre-Closing Reorganization. Parent shall, and shall cause its
Affiliates to, complete the Pre-Closing Reorganization prior to the Closing in
all respects in accordance with the terms and subject to the conditions set
forth in Exhibit H. Parent shall, or shall cause its applicable Affiliates to,
provide Buyer with copies of all agreements, and if requested by Buyer all other
instruments and other documents, to be executed and delivered in connection with
such transaction. Parent shall consult with Buyer with respect to such
agreements, instruments and documents and use reasonable efforts to structure
the Pre-Closing Reorganization in accordance with Buyer’s reasonable requests so
long as doing so does not adversely impact Parent or its subsidiaries or
materially delay the Pre-Closing Reorganization. Parent shall, or shall cause
its applicable Affiliates to provide Buyer with copies of all Affiliate Transfer
Agreements to be executed and delivered in connection with the Pre-Closing
Reorganization.
     Section 5.19. Payoff Letters. No less than one (1) Business Day prior to
the Closing Date, Parent shall deliver to Buyer one or more payoff letters
signed by the lenders, lessors and other financing sources with respect to all
outstanding Indebtedness of the Acquired Entities and their respective
subsidiaries (other than Assumed Liabilities) setting forth, in the aggregate,
all amounts necessary to be paid in order to fully pay off all of such
Indebtedness on the Closing Date and providing that, upon such payment, such
Indebtedness will be extinguished and all Liens relating thereto will be
released. This Section 5.19 shall not apply to Parent’s first, second and third
lien credit agreements.
ARTICLE 6. POST-CLOSING COVENANTS
     Section 6.01. Confidentiality.
     (a) Buyer’s Obligations. From the date hereof through the third anniversary
of the date of this Agreement, as to Confidential Information of Parent and its
Affiliates other than with respect to the Business, and from the date hereof
through the Closing Date, or, if this Agreement is terminated, the third
anniversary of the date of this Agreement, as to Confidential Information with
respect to the Business, Buyer will and will use its commercially reasonable
efforts to cause its respective directors, officers, employees, shareholders,
investors, partners, managers, representatives, agents and Affiliates to treat
and hold as such all of such Confidential Information and refrain from using or
disclosing to any third party such Confidential Information (including any
Confidential Information relating to environmental matters)

57



--------------------------------------------------------------------------------



 



except as contemplated by this Agreement (including to the extent necessary to
effect the Financing contemplated by the Financing Commitments) or Applicable
Legal Requirements.
     (b) Parent’s Obligations. For a period of three years from the Closing
Date, Parent will and will use its commercially reasonable efforts to cause its
respective directors, officers, employees, managers, representatives, agents and
Affiliates to treat and hold as confidential all of the Confidential Information
of the Business and refrain from using or disclosing to any third party (other
than the Buyer Group) such Confidential Information except as required by any
Applicable Legal Requirements.
     (c) Return of Information. Upon the termination of this Agreement, Buyer
shall promptly deliver to Parent, or destroy (to the extent permitted by
Applicable Legal Requirements), with written confirmation of such destruction,
all tangible embodiments (and all copies) of the Confidential Information in it
or its Affiliate’s possession.
     (d) Required Disclosure. In the event that (i) any party is requested or
required (by oral question for information or documents in any Proceeding or
otherwise) to disclose any Confidential Information, or (ii) any party believes
(based on the opinion of counsel) that it is advisable to disclose the
Confidential Information as requested or required by a Governmental Authority
and its rules and regulations, then such party will notify the other party
promptly of the request or requirement and in any case prior to the disclosure
of any such Confidential Information (to the extent practicable) so that the
other party may seek (at its sole expense) an appropriate protective order or
other protection or waive compliance with the provisions of this
Section 6.01(c). If, in the absence of a protective order or the receipt of a
waiver hereunder, a party is, on the advice of counsel, compelled to disclose
any Confidential Information to any Governmental Authority or any other Person
or else stand liable for contempt, then such party shall use its commercially
reasonable efforts to obtain, at the request and expense of the other party, an
order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed. The Parties
shall be entitled to seek injunctive relief to enforce this Section 6.01.
     Section 6.02. Cooperation.
     (a) After the Closing, in the event and for so long as any party hereto is
contesting or defending any pending or threatened Proceeding resulting or
arising from the transactions contemplated by this Agreement or the Other
Agreements or any activity or transaction relating to the Business that arose
prior to the Closing or compliance (or lack of compliance) by the other party
with any Applicable Legal Requirements pertaining to the Business prior to the
Closing, each party will, upon reasonable prior notice, and in a manner so as
not to unreasonably interfere with normal business operations of such party,
reasonably cooperate with the other and cause its officers or employees, and use
its commercially reasonable efforts to cause its directors, partners, managers,
representatives, agents or Affiliates involved or formerly involved in the
operation of the Business as it relates to the subject matter of such Proceeding
to reasonably cooperate with the other in furnishing information, evidence,
testimony and other assistance as may be reasonably requested by the other party
in connection with any such Proceeding. The covenants contained in this
Section 6.02(a) shall not apply in connection with an adverse Proceeding between
the parties (or any of their Affiliates) to this Agreement, and shall not be in
lieu of or otherwise limit the indemnification obligations of the parties
pursuant to this Agreement, including those in Article 8 or 10 hereof. After
consultation with the other Party, a Party may restrict such cooperation and
provision of such information to the extent such Party reasonably believes
(after consultation with counsel) necessary to (i) comply with its existing
confidentiality agreements with third parties (except as they relate to Books or
Records of the Business), (ii) ensure compliance with Antitrust Laws,
(iii) preserve the secrecy of confidential information not related to the
Business or (iv) preserve legal privilege that such Party or any of its
Affiliates otherwise would be entitled to assert, if such Party reasonably

58



--------------------------------------------------------------------------------



 



believes (after consultation with outside counsel) that undermining such
privilege would adversely affect in any material respect such Party’s position
in any pending, or what such Party believes in good faith (after consultation
with outside counsel) is likely to be future, litigation; provided, however,
that in each case the Parties hereto shall notify the other Party of the
existence of such information and cooperate to find a way to allow provision of
such information to the extent doing so would not (in the good faith belief of
the disclosing Party after consultation with outside counsel) reasonably be
likely to (x) result in a violation of the applicable agreement or law,
(y) undermine the secrecy of such information not related to the Business or
(z) undermine the applicable privilege
     (b) Subject to the indemnification provisions of Article 8 or 10, the party
requesting such assistance will pay or reimburse the other party for all
reasonable out-of-pocket expenses incurred by the party providing such
assistance in connection therewith, including all travel, lodging and meal
expenses.
     (c) From and after the Closing, the Parties shall and shall cause their
Affiliates to cooperate with one another to ensure the orderly transition of the
Business from Parent and its Affiliates to the Buyer Group and to minimize any
disruption to the Business and to Parent’s remaining businesses that might
result from such transition.
     (d) At all times after the Closing Date, each of Parent and Buyer and their
respective Affiliates authorizes the Buyer Group, on the one hand, or Parent and
its Affiliates, on the other hand, as the case may be, to receive and open all
mail, telegrams, packages and other communications received by it and not
unambiguously intended for such other party (or its Affiliates) or any of such
other party’s (or its Affiliates’) officers or directors, and to retain the same
to the extent that they relate to the business of the receiving party. To the
extent that any such communications relate to the business of the non-receiving
party, the receiving party shall promptly deliver such mail, telegrams, packages
or other communications (or, in case the same relate to both businesses, copies
thereof) to the other party. The provisions of this Section 6.02(d) are not
intended to, and shall not be deemed to, constitute an authorization by any of
the parties or their Affiliates to permit the other to accept service of process
on its behalf and neither party is or shall be deemed to be the agent of the
other for service of process purposes.
     (e) After the Closing, Parent shall reasonably assist the Buyer with the
transference or reissuance of any Environmental Permits that are not required to
be transferred or reissued prior to the Closing Date.
     (f) After the Closing, the Parties shall execute such further documents,
and perform such further acts, as may be reasonably necessary to transfer and
convey the Purchased Assets to the Buyer Group, or effect or confirm the
assumption of the Assumed Liabilities by the Buyer Group, on the terms herein
contained, and to otherwise comply with the terms of this Agreement and
consummate the transaction contemplated hereby. Except as expressly provided in
the Trademark License Agreement or this Agreement, to the extent any
Intellectual Property (other than software) owned or licensed by any EPD Group
Member on the date hereof or acquired by such party prior to Closing, in each
case, used or held for use in the Business is not properly transferred to Buyer
as part of the Purchased Intellectual Property, Parent hereby grants to Buyer a
non-exclusive world-wide perpetual royalty-free license or sub-license, as the
case may be, to use such Intellectual Property in the Business (except to the
extent that any such licensed Intellectual Property cannot be sublicensed in
accordance with its terms and subject to any necessary third-party consents).
     Section 6.03. Taxes. (a) Transfer Taxes Resulting from Transactions
Contemplated Herein. References to the Parent and the Buyer, for purposes of
this Section 6.03, shall also be deemed to include, where appropriate,
Affiliates of

59



--------------------------------------------------------------------------------



 



the Parent and Buyer, respectively. All transfer, documentary, direct or
indirect real estate conveyance, land transfer, sales, use, value-added, stamp,
registration, mortgage recording, deed of trust recording and other similar
taxes and fees (including penalties and interest thereon), and any expenses
relating to the filing of Tax Returns with respect thereto, incurred as a result
of the purchase and sale of the Purchased Assets (such Taxes and expenses,
“Transfer Taxes”) shall be paid one-half by Buyer and one-half by Parent;
provided, however, such equal sharing of the liability for Transfer Taxes shall
not apply to any Transfer Taxes paid to the extent the payor receives a Tax
credit which is reasonably expected to be used within 24 months of the Closing,
in which case the payor shall be solely responsible for such Transfer Taxes.
Notwithstanding any other provision of this Agreement, Buyer shall pay over to
Parent the amount of any tax credit received by EPD Brazil Co. within 24 months
of Closing as a result of Transfer Taxes paid to the Brazilian taxing
authorities in connection with the portion of the Pre-Closing Reorganization
involving the formation of EPD Brazil Co., the transfer of all EPD Business
assets owned, used or held for use by Goodyear do Brasil Productos de Borracha
Ltda. to EPD Brazil Co. (the “Brazil Pre-Closing Reorganization”). Within
30 days after the end of each calendar quarter during such 24-month period,
Buyer shall determine the amount of any such tax credit received by EPD Brazil
Co. during that calendar quarter and pay over such amount to Parent.
Notwithstanding any other provision of this Agreement, any Mexican value-added
tax incurred with respect to the transfer of maquiladora machinery and equipment
shall be the sole responsibility of Buyer. The party legally obligated to pay
any Transfer Taxes shall pay such Transfer Taxes to the Taxing Authorities, and
no later than two (2) Business Days prior to the due date for payment of such
Transfer Taxes, the other party will pay to the paying party its one-half share
of such Transfer Taxes. If Buyer breaches (i) the proviso set forth in
Section 2.01(e), (ii) Section 6.03(o), or (iii) Section 6.09(f), Buyer shall be
responsible for all withholding taxes resulting from breaches of the proviso set
forth in Section 2.01(e) and Section 6.09(f). With regard to a breach of Section
6.03(o), Buyer shall be responsible for all withholding taxes in excess of the
withholding tax amount that would have been payable corresponding to the net
gain.
     (b) Property Taxes.
     (i) Pre-Closing Property Taxes for which an Acquired Entity is Legally
Responsible. Real and personal property and other similar Taxes and fees
(including penalties and interest thereon) relating to the Business or the
Purchased Assets for which an Acquired Entity is legally responsible concerning
taxable periods ending on or prior to the Closing Date or Pre-Closing Periods
shall be the responsibility of Buyer, but only to the extent provided in
Section 6.03(e), and such Taxes otherwise shall be the responsibility of the
Parent or the relevant Affiliated Seller, as the case may be.
     (ii) Pre-Closing Property Taxes for Which Parent or an Affiliated Seller is
Legally Responsible. Real and personal property and other similar Taxes and fees
(including penalties and interest thereon) relating to the Business or the
Purchased Assets for which Parent or an Affiliated Seller is legally responsible
concerning taxable periods ending on or prior to the Closing Date or Pre-Closing
Periods shall be the sole responsibility of Parent or an Affiliated Seller, as
the case may be. Buyer shall notify Parent in writing of any such Taxes that
Buyer pays on behalf of Parent or an Affiliated Seller. No later than ten
(10) Business Days after receipt of the notice, Parent shall pay to Buyer an
amount equal to the portion of Taxes attributable to the Pre-Closing Period or
taxable period ending on or prior to the Closing Date (as determined under
Section 6.03(b)(iii)).
     (iii) Post-Closing Property Taxes. Real and personal property and other
similar Taxes and fees (including penalties and interest thereon) relating to
the Business or the Purchased Assets for taxable periods beginning after the
Closing Date or for Post-Closing Periods shall be the sole responsibility of
Buyer. For purposes of Section 6.03(b), any such Taxes payable with respect to a
Split Tax Period will be pro-rated between the Pre-Closing Period and the
corresponding Post-Closing Period based on the number of days in each such
Period.

60



--------------------------------------------------------------------------------



 



     (c) Income Taxes.
     (i) Income Taxes for which an Acquired Entity is Legally Responsible
Concerning Taxable Periods Ending on or prior to the Closing Date. For each
Acquired Entity, Parent shall be responsible for any and all income Taxes,
franchise Taxes and Taxes based on net worth (including penalties and interest
thereon) imposed on any such entity under Treasury Regulation § 1.1502-6 or
other similar provisions of state, local, or foreign law for taxable periods
ending on or prior to the Closing Date or for Pre-Closing Periods. Income Taxes,
franchise Taxes and Taxes based on net worth (including penalties and interest
thereon) of an Acquired Entity for which such Acquired Entity is legally
responsible concerning taxable periods ending on or prior to the Closing Date
shall be the responsibility of Buyer, but only to the extent provided in
Section 6.03(e), and such Taxes otherwise shall be the responsibility of Parent
or the relevant Affiliated Seller, as the case may be.
     (ii) Income Taxes for Split Tax Periods for which an Acquired Entity is
Legally Responsible. With regard to income Taxes, franchise Taxes and Taxes
based on net worth (including penalties and interest thereon) for which an
Acquired Entity is legally responsible concerning Pre-Closing Periods or Split
Tax Periods, Parent and Buyer shall mutually agree on an estimated amount for
all such Taxes (the “Agreed Pre-Closing Period Income Tax Liability Amount”).
The Agreed Pre-Closing Period Income Tax Liability Amount will be included in
the Final Net Working Capital. Parent shall be solely responsible for the income
Taxes, franchise Taxes and Taxes based on net worth (including penalties and
interest thereon) for all Pre-Closing Periods to the extent such taxes exceed
the Agreed Pre-Closing Period Income Tax Liability Amount included in the
calculation of the Final Net Working Capital. For purposes of this Section
6.03(c) and 6.03(d), any such income taxes or other taxes incurred in a Split
Tax Period will be allocated between the Pre-Closing Period and Post-Closing
Period on a “closing of the books” basis as if the tax period ended on the close
of business on the Closing Date.
     (iii) Income Taxes for which an Acquired Entity is Legally Responsible
Concerning Taxable Periods Beginning after the Closing Date. Income Taxes,
franchise Taxes and Taxes based on net worth (including penalties and interest
thereon) for which an Acquired Entity is legally responsible concerning taxable
periods beginning after the Closing Date shall be the sole responsibility of
Buyer; provided that nothing in this subsection (iii) shall preclude recovery of
indemnity payments by any Buyer Indemnified Party under Section 6.03(l), clause
(i).
     (iv) Pre-Closing Income Taxes for which Parent or an Affiliated Seller is
Legally Responsible. Income Taxes, franchise Taxes and Taxes based on net worth
(including penalties and interest thereon) relating to the Business or the
Purchased Assets for which Parent or an Affiliated Seller is legally responsible
concerning taxable periods ending on or prior to the Closing Date or for
Pre-Closing Periods shall be the sole responsibility of Parent or an Affiliated
Seller, as the case may be.
     (v) Income Taxes for Taxable Periods Beginning after the Closing Date.
Subject to Section 6.03(c)(ii), income Taxes, franchise Taxes and Taxes based on
net worth (including penalties and interest thereon) relating to the Business or
the Purchased Assets for taxable periods beginning after the Closing Date or for
Post-Closing Periods shall be the sole responsibility of Buyer.
     (d) Other Taxes.
     (i) Pre-Closing Other Taxes for which an Acquired Entity is Legally
Responsible. Taxes not otherwise described in Sections 6.03(a)-(c) (including
penalties and interest thereon) relating to the Business or Purchased Assets for
which an Acquired Entity is legally responsible concerning taxable periods
ending on or prior to the Closing Date or Pre-Closing Periods shall be the
responsibility of Buyer,

61



--------------------------------------------------------------------------------



 



but only to the extent provided in Section 6.03(e), and such Taxes otherwise
shall be the responsibility of Parent or the relevant Affiliated Seller, as the
case may be.
     (ii) Pre-Closing Other Taxes for which a Parent or an Affiliated Seller is
Legally Responsible. Taxes not otherwise described in Sections 6.03(a)-(c)
(including penalties and interest thereon) relating to the Business or Purchased
Assets for which Parent or an Affiliated Seller is legally responsible
concerning taxable periods ending on or prior to the Closing Date or Pre-Closing
Periods shall be the sole responsibility of Parent or an Affiliated Seller, as
the case may be.
     (iii) Post Closing Other Taxes. Taxes not otherwise described in
Sections 6.03(a)-(c) (including penalties and interest thereon) relating to the
Business or Purchased Assets for taxable periods beginning after the Closing
Date or for Post-Closing Periods shall be the sole responsibility of Buyer;
provided that nothing in this subsection (iii) shall preclude recovery of
indemnity payments by any Buyer Indemnified Party under Section 6.03(l), clause
(i).
     (e) Limitation on Buyer’s Liability for Certain Pre-Closing Taxes.
Notwithstanding any other provision of this Agreement to the contrary, Buyer
shall be responsible for Taxes pursuant to Sections 6.03(b)(i), 6.03(c)(i),
6.03(c)(ii) and 6.03(d)(i) only to the extent of the Final Tax Liability Amount
(as defined in Section 2.04(b)). If the aggregate amount of such Taxes exceeds
the Final Tax Liability Amount, Parent shall be responsible for such excess. If,
on the other hand, the Final Tax Liability Amount exceeds the total Taxes paid
by Buyer during the 12-month period following the Closing Date pursuant to
Sections 6.03(b)(i), 6.03(c)(i), 6.03(c)(ii) and 6.03(d)(i), Buyer shall pay
such excess to Parent; provided, however, that Parent shall then be solely
responsible for the payment of any Taxes pursuant to Sections 6.03(b)(i),
6.03(c)(i), 6.03(c)(ii) and 6.03(d)(i) to the extent that the aggregate amount
of such Taxes exceeds the amount equal to the Final Tax Liability Amount less
the amount that Buyer paid to Parent pursuant to this Section 6.03(e).
     (f) Section 338(h)(10) Elections.
     (i) Buyer and Parent shall jointly make timely elections under
Section 338(h)(10) of the Code on Form 8023 for each US Subsidiary. Buyer and
Parent agree to file such Forms with each relevant Taxing Authority. Buyer and
Parent each agree to file all income, franchise, and other Tax Returns, and
execute such other documents as may be required by any Taxing Authority, in a
manner consistent with such elections, unless otherwise required by an
Applicable Legal Requirement; provided that nothing contained herein shall
prevent the parties hereto from settling any proposed deficiency or adjustment
by any Taxing Authority based upon or arising out of the allocation specified in
Section 2.07 and none of the parties hereto shall be required to litigate before
any court, any proposed deficiency or adjustment by any Taxing Authority
challenging such allocation.
     (ii) As soon as practicable after the Closing Date and in any event no
later than 120 days prior to the latest date for filing of the first
Section 338(h)(10) election that is due for filing, Buyer shall prepare for
purposes of reporting the effects of the Section 338(h)(10) elections, the value
of the assets of the U.S. Subsidiaries deemed sold by any “old T” under
applicable Treasury Regulations and the value of the assets deemed purchased by
“new T” under applicable Treasury Regulations (the “Asset Valuation”), and shall
provide such Asset Valuation to Parent. Parent shall review and comment on such
Asset Valuation within 60 days of receipt thereof. Buyer shall consider any
comments received from Parent and shall make such changes to the Asset Valuation
to which Buyer consents, such consent not to be unreasonably withheld. The
parties further agree that such Asset Valuation will be adjusted in accordance
with Section 1060 of the Code and the Treasury Regulations promulgated
thereunder as a result of any adjustments to the Purchase Price pursuant to any
provision of this Agreement. Buyer and Parent shall jointly prepare the IRS
Forms 8023 or such other applicable forms necessary to affect the Section

62



--------------------------------------------------------------------------------



 



338(h)(10) elections based on the Asset Valuation described in this
Section 6.03(f), and shall allocate the aggregate deemed sales price (within the
meaning of Treasury Regulations Section 1.338-4) of the assets of the 338(h)(10)
Targets deemed sold, and the adjusted grossed-up basis (within the meaning of
Treasury Regulations Section 1.338-5) of the assets of the 338(h)(10) Targets
deemed purchased, in accordance with Treasury Regulations Section 1.338-6 and
the other requirements of the Code, including any adjustments thereto required
under Treasury Regulations Section 1.338-7, based in each case upon the Asset
Valuation.
     (g) Section 338(g) Elections. Buyer may make an election under Section
338(g) of the Code with respect to the acquisition of any Acquired Entity. Upon
making any Section 338(g) election, Buyer shall provide a copy of such election
to Parent.
     (h) Canadian Elections.
     (i) Buyer acknowledges that Goodyear Canada Inc. and Goodyear Engineered
Products Canada Inc. will file an election pursuant to subsection 85(1) of the
Income Tax Act (Canada ) (the “ITA”) and elections pursuant to corresponding
provisions of applicable provincial or territorial tax statutes in respect of
the transfer of assets, rights, property and undertaking by Goodyear Canada Inc.
to Goodyear Engineered Products Canada Inc. pursuant to the Asset Purchase
Agreement dated December 1, 2006 between Goodyear Canada Inc. and Goodyear
Engineered Products Canada Inc. The elected amounts for purposes of such
elections shall be as determined by Goodyear Canada Inc. Goodyear Canada Inc.
shall be entitled to amend any such election(s) or file revised election(s) in
its sole discretion at any time and Buyer shall cause Goodyear Engineered
Products Canada Inc. to take such steps as are necessary to give effect to
Goodyear Canada Inc.’s entitlement to amend such election(s) or file revised
election(s). Goodyear Canada Inc. shall have the right to assume control of any
defense, compromise or settlement of any dispute with any Governmental Authority
in respect of such election(s), amended election(s) and/or revised election(s)
on behalf of itself and on behalf of Goodyear Engineered Products Canada Inc.
     (ii) Buyer acknowledges that Goodyear Canada Inc. and Goodyear Engineered
Products Canada Inc. will file an election pursuant to section 22 of the ITA and
elections pursuant to corresponding provisions of applicable provincial or
territorial tax statutes in respect of the transfer of accounts receivable by
Goodyear Canada Inc. to Goodyear Engineered Products Canada Inc. pursuant to the
Asset Purchase Agreement dated December 1, 2006 between Goodyear Canada Inc. and
Goodyear Engineered Products Canada Inc. The elected amounts for purposes of
such elections shall be as determined by Goodyear Canada Inc. Goodyear Canada
Inc. shall be entitled to amend any such election(s) or file revised election(s)
in its sole discretion at any time and Buyer shall cause Goodyear Engineered
Products Canada Inc. to take such steps as are necessary to give effect to
Goodyear Canada Inc.’s entitlement to amend such election(s) or file revised
election(s). Goodyear Canada Inc. shall have the right to assume control of any
defense, compromise or settlement of any dispute with any Governmental Authority
in respect of such election(s), amended election(s) and/or revised election(s)
on behalf of itself and on behalf of Goodyear Engineered Products Canada Inc.
     (i) Filing of Tax Returns and Cooperation.
     (i) Preparing and Filing Tax Returns for Taxable Periods Beginning after
the Closing Date. Buyer shall be responsible for preparing (on a basis
consistent with previously filed Tax Returns) and timely filing all Tax Returns
for periods beginning after the Closing Date.
     (ii) Preparing and Filing Tax Returns for Taxable Periods Ending on or
Prior to the Closing Date and for Split Tax Periods. Buyer shall be responsible
for preparing (on a basis consistent with

63



--------------------------------------------------------------------------------



 



previously filed Tax Returns, except as required by applicable law) and timely
filing all Tax Returns for taxable periods ending on or prior to the Closing
Date that are due to be filed after Closing (giving effect to any lawful
extension for filing) and for Split Tax Periods that an Acquired Entity is
legally required to file. Parent shall be responsible for preparing (on a basis
consistent with previously filed Tax Returns, except as required by applicable
law) and timely filing all Tax Returns for taxable periods ending on or prior to
the Closing Date and for Split Tax Periods that a Parent or an Affiliated Seller
is legally required to file. In the case of Tax Returns for Acquired Entities,
Buyer shall pay any Tax liability due with the Tax Returns. In all other cases,
Parent shall pay any Tax liability due with the Tax Returns. No later than five
(5) Business Days prior to the due date for the payment of any Taxes with
respect to any Tax Return for a taxable period ending on or before the Closing
Date or a Pre-Closing Period (giving effect to any extension) that an Acquired
Entity is legally required to file, Parent shall pay Buyer an amount equal to
the portion of the Taxes attributable to the taxable period ending on or before
the Closing Date or the Pre-Closing Period, as determined pursuant to
Sections 6.03(b)(iii) or 6.03(c)(ii), as applicable, except to the extent that
such Taxes are included in the calculation of the Final Tax Liability Amount
(which amount includes the Agreed Pre-Closing Period Income Tax Liability
Amount). With regard to Tax Returns described in this Section 6.03(i)(ii)
prepared by Parent for Split Tax Periods or by Buyer and reflecting a Tax
liability in excess of $100,000, the party preparing such Tax Return shall use
its reasonable best efforts to provide such Tax Return to the other party for
review and comment at least ten (10) Business Days prior to the due date for
such Tax Return (including extensions of time to file). If a dispute arises
concerning any Tax Return described in Section 6.03(i)(ii) prepared by Buyer,
Buyer and Parent shall cooperate in good faith to resolve such dispute as
promptly as possible. If the dispute is not resolved within thirty (30) days,
either party may invoke the dispute resolution procedure set forth in Section
2.06(a), provided that nothing herein shall prevent the relevant party from
filing the Tax Return on the due date for such Tax Return.
     (iii) Cooperation and Payment. Buyer and Parent shall each cooperate in the
preparation and timely filing of, and if necessary, join in the execution of,
Tax Returns concerning the Business or the Purchased Assets. Buyer and Parent
shall cooperate with each other and take any action reasonably requested by the
other party in order to minimize Taxes and fees, including assisting the other
party (i) in filing a claim for a Tax refund, (ii) in responding to an inquiry
by a Taxing Authority, or (iii) in defending or litigating a Tax matter relating
to the Business or the Purchased Assets.
     (j) Right to Control Defense of Tax Disputes. If a Taxing Authority asserts
a Tax deficiency concerning the Business or the Purchased Assets, a party
learning of such Tax deficiency shall promptly notify the other party of such
Tax deficiency; provided, however, no failure or delay by the party learning of
such Tax deficiency to provide notice shall reduce or otherwise affect the
obligation of the notifying party hereunder except to the extent the other party
is actually prejudiced thereby. In a case of a Tax deficiency for which Parent
has an indemnification obligation under Section 6.03(l), Parent shall have the
right to defend against such Tax deficiency (at the administrative stage and, if
necessary, in litigation) and Buyer shall take any and all action reasonably
necessary to permit Parent to defend against such Tax deficiency, including
granting a power of attorney to Parent or Parent’s designee. Notwithstanding the
foregoing, if at any time that the amount in dispute in any Split Tax Period
that is allocable to a Post-Closing Period, measured by giving effect to any
interest, penalty, addition to tax or other amount that may be imposed by any
Governmental Authority, is greater than the amount in dispute that is allocable
to a Pre-Closing Period, Buyer, and not Parent, shall have the right to assume
control of the defense of such Tax deficiency. In addition, notwithstanding the
second sentence of this subsection (i), if at any time that the amount in
dispute in any taxable period ending on or before the Closing Date or any
Pre-Closing Period, measured by giving effect to any interest, penalty, addition
to tax or other amount that may be imposed by any Governmental Authority,
exceeds 200% of the amount for which Parent and Affiliated Sellers are obligated
to indemnify the Purchaser Indemnified parties with respect to such amount,
Buyer, and not Parent, shall have the right to assume control of the defense of
such Tax deficiency. In a case

64



--------------------------------------------------------------------------------



 



where a Tax deficiency concerns a taxable period beginning after the Closing
Date or a Post-Closing Period, Buyer shall have the right to defend against such
Tax deficiency (at the administrative stage and, if necessary, in litigation)
and Parent shall take any and all action necessary to permit Buyer to defend
against such Tax deficiency, including granting a power of attorney to Buyer or
Buyer’s designee. A party may not settle a Tax dispute described herein without
the written consent of the other party if the settlement would result in adverse
Tax consequences to such other party.
     (k) Treatment of Income Tax Benefits Attributable to Liabilities
Indemnified by Parent.
     (i) With regard to income Taxes, if (A) any deduction from income taken by
an Acquired Entity (other than the U.S. Subsidiaries) for (or related to)
periods ending on or prior to the Closing Date or the Pre-Closing Period is
ultimately disallowed or the income of such an Acquired Entity is otherwise
increased by a Final Determination (an “Adjustment”) (and Parent is required to
indemnify Buyer for any income Taxes resulting therefrom) and (B) such Acquired
Entity realizes either increased deductions or a reduction in gross income for
the Post-Closing Period or periods beginning after the Closing Date as a result
of such Adjustment, then Buyer shall credit Parent (for its benefit or as agent
for the benefit of an Affiliated Seller, as the case may be) against the
indemnity payment otherwise owing to any Buyer Indemnified Party for the amount
of any Tax benefits actually realized by the relevant Acquired Entity in the
form of a reduction in cash Taxes paid as a result of the Adjustment during any
Tax period ending on or before the third anniversary of the Closing Date.
     (ii) With regard to income Taxes, if (A) any deduction from income taken by
an Acquired Entity (other than the U.S. Subsidiaries) for (or related to)
periods beginning after the Closing Date or the Post-Closing Period is
ultimately disallowed or the income of such an Acquired Entity is otherwise
increased by an Adjustment and (B) such Acquired Entity realizes either
increased deductions or a reduction in gross income for the Pre-Closing Period
or periods ending on or prior to the Closing Date as a result of such
Adjustment, then Parent shall pay Buyer (for its benefit or as agent for the
benefit of an Acquired Entity, as the case may be) for the amount of any Tax
benefits actually realized by the relevant Acquired Entity in the form of a
reduction in cash Taxes paid by Parent or its Affiliates during any Tax period
ending on or before the third anniversary of the Closing Date as a result of the
Adjustment within thirty (30) days of the filing of the Tax Return reflecting
the Tax benefits thus realized.
     (iii) For purposes of calculating any Tax benefits actually realized as a
result of any Adjustment, such Adjustment shall be treated as reducing the
relevant taxpayer’s taxable income only after all other expenses, losses or
deductions available to such taxpayer are used.
     (l) Tax Indemnification. Parent and the Affiliated Sellers hereby agree to
jointly and severally indemnify, defend and hold harmless the Buyer Indemnified
Parties from and against any and all Damages arising out of or otherwise related
to (i) any breach of or inaccuracy in any representation and warranty contained
in Section 4.05; (ii) any unpaid Taxes of any of the Parent, the Affiliated
Sellers and the Acquired Entities for any tax period ending on or before the
Closing Date and any Pre-Closing Period; (iii) the failure of Parent, the
Affiliated Sellers and the Acquired Entities to comply with their obligations
under this Section 6.03 and Section 5.03(f); (iv) any withholding tax
attributable to (a) the sale or licensing of Business Intellectual Property by
Parent, any of the Affiliated Sellers organized in any state of the United
States, or Goodyear Canada Inc., (b) the covenants described in Section 6.09 or
(c) the sale of the stock of EPD Brazil Co.; provided, that the Buyer fulfilled
its obligations under the proviso of Section 2.01(e), Section 6.09(f), or
Section 6.03(o), as the case may be; and (v) any Transfer Taxes for which the
Seller Entities are liable pursuant to Section 6.03(a) hereof; provided,
however, that Parent and the Affiliated Sellers shall not be required to
indemnify the Buyer Indemnified Party for the Final Tax Liability Amount and the
Agreed Pre-Closing Income Tax Liability Amount used to determine Closing Net
Working Capital on the Final Schedule. For the purposes of this Section 6.03(l)
reference to any

65



--------------------------------------------------------------------------------



 



“Damages” of any description shall be deemed to include amounts that would have
constituted “Damages” but for the set-off or other utilization of any loss,
deduction or credit realized in, or attributable to, a tax period beginning
after the Closing Date or Post-Closing Period, other than any such item that
arises from the Taxes or other expenditures giving rise to such Damages
(including a set off for any tax credit under Sections 901 and 902 of the Code).
To the extent this Section 6.03(l) is in conflict with any provision in
Article X, this Section 6.03(l) shall control.
     (m) Tax Treatment of Indemnification Payments. The parties agree that any
indemnity payments under the terms of this Agreement shall be treated as an
adjustment to the Purchase Price for all income tax purposes.
     (n) Timing of Indemnity Payment. A tax indemnity payable by Parent or Buyer
shall be paid within thirty (30) days after receipt of notice from the other
party. Tax refunds or credits received by Parent or Buyer but belonging to the
other party, shall be remitted to the other party within seven (7) days of
receipt of such refund or credit. For the avoidance of doubt, Buyer shall have
the exclusive right to any Tax refunds for a tax period ending on or before the
Closing Date or a Pre-Closing Period that are included in the determination of
Closing Net Working Capital on the Final Schedule.
     (o) Brazil Withholding Taxes. With regard to any Brazil withholding taxes
attributable to the sale of the stock of EPD Brazil Co., Buyer shall withhold
from the purchase price only the amount of tax corresponding to the net gain.
For purposes of this Section 6.03(o), “net gain” shall be the excess of the
sales price over the cost of acquisition of the stock of EPD Brazil Co. as
registered before the Brazil Central Bank after giving effect to the Brazilian
Pre-Closing Reorganization.
     Section 6.04. Fees and Expenses. (a) Except as otherwise specifically
provided in this Agreement or the Other Agreements, each party shall pay the
fees and expenses incurred by it and its Affiliates incidental to this Agreement
and the Other Agreements and the closing of the transactions contemplated hereby
and thereby including any brokerage, investment banking, financial advisory,
finders or similar fees or commissions, and all expenses of any Person who was
engaged by it in connection with this Agreement or the transactions contemplated
hereby.
     (b) Notwithstanding the foregoing, Buyer and the Affiliated Buyers shall
pay all (i) recording fees associated with the recording of any Deeds, and
(ii) filing, recording and similar fees and expenses payable or incurred by
Parent and its Affiliates or Buyer and its Affiliates in connection with the
preparation and making of all filings or notices made under applicable Antitrust
Laws arising from the transactions contemplated hereby including any fines,
penalties and other costs resulting from Buyer’s or the Affiliated Buyers’
failure to timely make such filings or give such notices.
     Section 6.05. Administration of Accounts.
     (a) All payments and reimbursements made by any third party in the name of
or to Parent or any of its Affiliates that constitute Purchased Assets or relate
to the Assumed Liabilities that are received after the Closing shall be held by
Parent in trust for the benefit of Buyer and, promptly upon receipt by Parent or
such Affiliate of any such payment or reimbursement, Parent shall pay over or
cause to be paid over to Buyer the amount of such payment or reimbursement
without deduction, withholding or right of set-off.
     (b) All payments and reimbursements by any third party in the name of or to
Buyer or any of its Affiliates that constitute Excluded Assets or relate to the
Retained Liabilities, that are received after the Closing shall be held by Buyer
in trust for the benefit of Parent and, promptly upon receipt by Buyer

66



--------------------------------------------------------------------------------



 



or such Affiliate of any such payment or reimbursement, Buyer shall pay over or
cause to be paid over to Parent the amount of such payment or reimbursement
without deduction, withholding or right of set off.
     Section 6.06. Access to Records.
     (a) As soon as reasonably practicable following the Closing Date, Parent
shall deliver to Buyer all Books and Records in Parent’s or its Affiliates’
possession, custody or control relating solely to the business and operation of
the Business that remain in its possession, custody or control and copies of all
other Books and Records to the extent related to the Business, except that
Parent shall be entitled to retain all records or data relating to workers’
compensation claim activity occurring prior to the Closing Date and, if Parent
so desires, to keep copies of all such Books and Records relating solely to the
business and operation of the Business that Parent delivers to Buyer pursuant to
this Section 6.06; provided, however, that such Books and Records will be
subject to Parent’s obligations under Section 6.01. In the case of Books and
Records to be delivered to Buyer that are maintained in electronic format,
Parent shall deliver such Books and Records in an electronic format reasonably
requested by Buyer to the extent practicable. To the extent Parent retains
originals of any Books and Records, for a period of six years after the Closing,
or such longer period as is required by Applicable Legal Requirements, any
Governmental Authority or ongoing litigation, Parent shall preserve and keep
such originals and allow Buyer access (during normal business hours and on
reasonable notice) to, to make copes of (at the expense of Buyer), and temporary
possession of, such Books and Records as reasonably requested by Buyer,
including in connection with any Proceedings or governmental investigations.
     (b) For a period of six years after the Closing, or such longer period as
is required by Applicable Legal Requirements, any Governmental Authority or
ongoing litigation, subject to compliance by Parent, its Affiliates and
representatives with the provisions of Section 6.01 hereof, Buyer will provide
Parent and its duly authorized representatives during normal business hours and
on reasonable notice reasonable access to financial, Tax and other Books and
Records of the Business for any other reasonable purpose, including litigation,
government investigations, financial and Tax reporting purposes, and will permit
such representatives, at the expense of Parent, to make abstracts from, or to
take copies of any of such Books and Records, or obtain temporary possession
thereof as may be reasonably required, and will provide such cooperation as is
reasonably required in connection therewith (including assistance with Parent’s
annual and quarterly reporting); provided, however, that (i) Buyer will not be
required to provide such access to Books and Records that are reasonably related
to any Proceedings in which the Buyer Group, on the one hand, and Parent or any
of its Affiliates, on the other hand, are adverse and (ii) after consultation
with Parent, Buyer may restrict access and provision of information to the
extent Buyer (after consultation with counsel) reasonably believes necessary to
(x) comply with existing confidentiality agreements with third parties, or
(y) preserve legal privilege that Buyer or any of its Affiliates otherwise would
be entitled to assert, if Buyer reasonably believes (after consultation with
counsel) that undermining such privilege would adversely affect in an material
respect Buyer’s position in any pending, or what Buyer believes in good faith
(after consultation with counsel) is likely to be future, litigation; provided
that in each case the parties hereto shall cooperate to find a way to allow
disclosure of such information to the extent doing so would not (in the good
faith belief of Buyer after consultation with counsel) reasonably be likely to
(I) result in a violation of the applicable agreement or law, or (II) undermine
the applicable privilege.
     (c) Buyer shall preserve and keep such Business Books and Records for a
period of six years following the Closing or for any longer period that may be
required by Applicable Legal Requirements, any Governmental Authority or ongoing
litigation; provided, however, that Buyer may dispose of any such Books and
Records retained by it at any time provided that prior to any such disposition
such party shall give advance notice to Parent and afford the Parent the
opportunity to take possession or copy such Books and Records as the Parent
within 30 days of such notice.

67



--------------------------------------------------------------------------------



 



     Section 6.07. Corporate Names and Trademarks. Notwithstanding any inference
or prior course of conduct to the contrary and except as otherwise provided in
this Section 6.07 or in the Trademark License Agreement, in no event shall
Buyer, or any Affiliate of Buyer, acquire or have any right to use or any other
right, title or interest in or to the corporate name of Parent or any of its
Affiliates in any jurisdiction, or any trademark, trade name, service mark or
copyright, or any application or registration therefor owned, licensed or used
by Parent or any of its Affiliates that includes any form of the word “Goodyear”
or the term “Goodyear (and winged foot design)”, the winged foot design, or the
blimp design (such corporate name, trademark, trade name, service mark or
copyright or identification called, for the purposes of this Agreement, the
“Goodyear Name and Marks”), or anything confusingly similar thereto, all rights
to which and the goodwill represented thereby, shall be retained by Parent
except as expressly provided in the Trademark License Agreement. As soon as
possible following the Closing Date, but in any case not later than five
(5) days following such date, Buyer shall file all documentation necessary to
change the legal name of any Acquired Entity the name of which includes any form
of the word “Goodyear” or “Dunlop” to another legal name that does not contain
the word “Goodyear” or “Dunlop” or any confusingly similar word. As soon as
practicable following the Closing, but not later than thirty (30) days after the
Closing Date, Buyer shall remove and change signage, change and substitute
promotional or advertising material in whatever medium, change stationery and
packaging and take all such other steps as may be required or appropriate to
cease use of the Goodyear Name and Marks except as expressly provided in the
Trademark License Agreement and to cease use of the Dunlop name and mark;
provided, however, that Buyer shall not be deemed to have violated this
Section 6.07 by reason of the appearance of the Goodyear Name and Marks in or on
any tools, dies, equipment, engineering/manufacturing drawings, manuals, work
sheets, operating procedures, other written materials or other Purchased Assets
that are used for internal purposes only in connection with the Business where
the Goodyear Names and Marks are reflected on such Purchased Assets as of the
Closing Date, provided that Buyer endeavors to remove such appearances of the
Goodyear Name and Marks in the Ordinary Course of Business. Notwithstanding the
foregoing, Buyer shall have six (6) months following the Closing Date to
sell-off inventory bearing the Dunlop name and mark.
     Section 6.08. Privacy Notification.
     (a) Following the Closing Date, Buyer shall or shall cause the Affiliated
Buyers to notify the individual employees, suppliers, customers, and other
individual Persons whose Personal Information is included within the Disclosed
Personal Information that the Closing has taken place and that Personal
Information about them has been or may have been disclosed to Buyer, as required
under applicable Privacy Laws.
     Section 6.09. Non-Compete and Non-Solicitation
     (a) Subject to Section 6.09(b) below, for a period of three (3) years after
the Closing Date, Parent shall not, and shall cause its Affiliates not to,
directly or indirectly, engage in Prohibited Activities in the Territory.
     (b) Notwithstanding anything to the contrary in this Section 6.09:
     (i) Parent and its Affiliates may acquire and hold, in the aggregate, five
percent (5%) or less of the debt (which is understood not to include trade
payables) or equity of any Person, without being deemed to engage in any of such
Person’s businesses solely by reason of such ownership, provided that neither
Parent nor any of its Affiliates nor any of their respective officers, directors
or employees acts as an officer, director, employee or consultant of such
person; and

68



--------------------------------------------------------------------------------



 



     (ii) Parent and its Affiliates may directly or indirectly acquire, and may
thereafter hold, manage, operate, control or invest in, solicit customers,
business patronage or orders for, or otherwise own, promote or assist, a
business engaged in Prohibited Activities (a “Future Acquired Business”) if the
Prohibited Activities constitute less than the greater of (x) 10% of the sales
of the Future Acquired Business and (y) $25,000,000 in sales (in each case
measured by sales as of the most recently completed fiscal year of the Future
Acquired Business ended prior to the date of closing of such acquisition or if
earlier, the date of the definitive agreement relating thereto).
     (iii) Parent and its Affiliates may directly or indirectly acquire a Future
Acquired Business the acquisition of which would otherwise violate this
Section 2.09 (but for this sentence) if (A) the Prohibited Activities constitute
less than 50% of the sales of the Future Acquired Business (measured by sales as
of the most recently completed fiscal year of the Future Acquired Business ended
prior to the date of closing of such acquisition or if earlier, the date of the
definitive agreement relating thereto) and (B) as soon as practicable, but in
any event within one year after the closing of such acquisition, Parent and its
Affiliates divest the portion of such Future Acquired Business engaged in
Prohibited Activities in order to comply with this Section 6.09 (without regard
to this sentence); provided, however, that Parent and its Affiliates shall not
continue to be obligated to divest after the expiration of the three (3) year
period referred to in Section 6.09(a) above.
     (c) The following terms have the following respective meanings:
“Prohibited Activities” means the conduct of or participation (including the
holding of any debt or equity interest, or other profit participation or similar
interest, in any person engaged in) in any business that competes with the
Business as conducted as of the Closing Date. For the avoidance of doubt,
nothing in this Agreement shall (i) prevent Parent and its Affiliates from
licensing or sublicensing any of its trademarks and trade names, including the
Goodyear Name and Mark or (ii) prevent Parent or its Affiliates from
(y) marketing and selling at or (z) owning, conducting, participating in or
otherwise being involved in retail outlets for consumer tires and automotive
services and for commercial truck tires and services and the related sales of
belts, hoses, power transmission products, air springs and other related
products and services for automotive and truck applications so long as such
products are manufactured by a Person other than Parent or its Affiliates, in
each case such activity shall not constitute Prohibited Activities for purposes
of this Agreement.
“Territory” means anywhere in the world.
     (d) For a period of two (2) years from the Closing Date, Parent shall not,
and shall cause its Affiliates not to, directly or indirectly, (i) induce or
attempt to induce any of the officers, management employees or other key
employees of the Business listed on Schedule 6.09 to leave the employ of Buyer,
any Acquired Entity or any other subsidiary of Buyer or violate the terms of
their contracts, or any employment arrangements, with Buyer, any Acquired Entity
or any other subsidiary of Buyer; or (ii) hire any such employee; provided,
however, that the prohibitions set forth in this Section 6.09(d) shall not be
breached by (A) general solicitations to the public or general advertising or by
offering to hire or hiring any such person(s) who respond to such general
solicitations or general advertising or who are not solicited in violation of
this Section 6.09, (B) the hiring of any such persons whose employment has been
terminated by the Business (other than a termination for cause orchestrated by
the employee in order to avoid this Section 6.09(d)), or (C) the hiring of any
such person who voluntarily terminates such person’s employment no earlier than
6 months following such termination without having been solicited in violation
of this Section 6.09(d).

69



--------------------------------------------------------------------------------



 



     (e) In the event any provision of this Section 6.09 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. It is recognized
and acknowledged by Parent and Affiliated Sellers that a breach of the covenants
contained in this Section 6.09 may cause irreparable damage to Buyer, its
Affiliates and their goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, Parent and the Affiliated Sellers agree that in the
event of a breach of any of the covenants contained in this Section 6.09, in
addition to any other remedy which may be available at law or in equity, Buyer
and its Affiliates will be entitled to seek specific performance and injunctive
relief.
     (f) Any payment to Parent in consideration for the covenants set forth in
Sections 6.09(a), (b), (c) and (d) shall be made by a Buyer Group Member that is
organized in a state of the United States.
     Section 6.10. Dividends of Cash. Any payments of dividends of Cash by an
Acquired Entity received after Closing by Buyer or any Affiliate of Buyer
resulting from dividends from an Acquired Entity declared before Closing or
other payments of Cash by an Acquired Entity received by an Affiliate of Buyer
after Closing resulting from other actions taken before Closing by an Acquired
Entity, Parent or any Affiliated Seller for the purpose of distributing out Cash
held by an Acquired Entity prior to Closing shall be for the sole benefit of
Parent and the Affiliated Sellers. Buyer shall cause the applicable Acquired
Entities to pay any such dividends promptly and shall remit any such receipts of
Cash to Parent, net of any applicable withholding or other Taxes required to be
withheld in accordance with Applicable Legal Requirements, within seven (7) days
of receipt. Buyer shall promptly remit any refunds of such withholding or other
Taxes that it may receive to Parent within seven (7) days of receipt.
ARTICLE 7. EMPLOYMENT MATTERS
     Section 7.01. Employment.
     (a) The EPD Group Members shall offer Business Employees who are eligible
for retirement prior to the Closing Date an opportunity to retire from an EPD
Group Member on the Closing Date. Buyer agrees to offer employment to or to
cause an Affiliated Buyer to offer employment to each Business Employee (other
than those individuals identified on Schedule 7.01(a) as retained employees and
Business Employees who retire prior to the Closing Date). To assist Buyer with
making such offers of employment, Parent shall provide Buyer with information
regarding such Business Employees as may be reasonably requested by Buyer. Each
Business Employee who continues its employment with an Acquired Entity or
accepts such offer of employment shall be referred to herein as a “Transferred
Employee”. During the period commencing on the Closing Date and ending on the
first anniversary of the Closing Date, Buyer Group Members shall provide each
Transferred Employee who continues to be employed by the Business with either
the same salary, wage or hourly rate and target bonus that such person received
from the relevant EPD Group Member immediately prior to the Closing or a
substantially comparable overall compensation package (taking into account any
equity-based compensation offered by the Buyer Group). Any Retired Employee who
becomes a Transferred Employee shall be employed as a common-law employee
eligible for employee benefits from a Buyer Group Member and not as an
independent contractor. The Buyer Group Members shall indemnify as an Assumed
Liability under Section 10.03(b) the Parent Indemnified Parties from and against
all Damages arising as a result of any change in the terms or conditions of the
Transferred Employees’ employment, or the termination or layoff of any
Transferred Employee, on or after the Closing Date, including any claim for
notice of termination,

70



--------------------------------------------------------------------------------



 



payment in lieu of notice, vacation pay, severance pay, or any other benefit
whatsoever, but excluding, in each case (so long as Buyer complies with its
covenants in this Article 7), Damages arising from any EPD Group Member’s (other
than an Acquired Entity) employment or termination of a Transferred Employee and
Damages arising from any Employee Benefit Plans of any EPD Group Member that is
not an Acquired Entity.
     (b) A Buyer Group Member may require any Business Employee not actively
employed on the Closing Date but whose continuous service with all EPD Group
Members has not ended (collectively, the “Inactive Business Employees”) (other
than any Inactive Business Employee on an approved leave of absence with a right
to reinstatement under any collective bargaining agreement assumed in accordance
with the terms of Section 2.03(a) (collectively referred to as “Employees on
Protected Leave”)) to return to active employment within six months of the
Closing Date as a condition of acceptance of its offer of employment. Parent or
its applicable Affiliate shall be responsible for all obligations and
liabilities with respect to each Inactive Business Employee and each Employee on
Protected Leave until the applicable inactive employee returns to active
employment in accordance with the terms of this Section 7.01(b) or until such
Person earlier otherwise ceases to be a Business Employee. Each Inactive
Business Employee and each Employee on Protected Leave is set forth on
Schedule 7.01(b).
     (c) Subject to Section 7.02, nothing in this Section 7.01 shall obligate or
otherwise require a Buyer Group Member to employ or otherwise retain any
Transferred Employee for any length of time. Parent shall provide Buyer with
reasonable access to the management employees prior to the Closing Date, and
shall not, with respect to the Business, enforce against any Transferred
Employee any confidentiality, non-compete, non-solicit or similar contractual
obligations, or otherwise assert with respect to any such Transferred Employee
or any Buyer Group Member claims that would otherwise prohibit or restrict such
Transferred Employee’s employment with a Buyer Group Member. Subject to
Section 7.02, Parent shall be responsible for the payment of any termination or
severance payments that are owed to any Business Employees who do not become
Transferred Employees on the Closing Date.
     Section 7.02. U.S. Employment Matters. Prior to the Closing Date, Parent
shall remain liable and responsible for compliance with, and any liability that
may exist under, the Workers Adjustment and Retraining Notification Act, P.L.
100-379 (“WARN”), or other similar Applicable Legal Requirements, with respect
to the termination of any Business Employee prior to the Closing Date, and
Parent and the Affiliated Sellers shall indemnify as a Retained Liability under
Section 10.02(b) the Buyer Indemnified Parties from and against all losses,
claims, damages, costs and attorneys’ fees arising with respect thereto. From
and after the Closing Date, Buyer shall assume responsibility for compliance
with and any liability which may exist under WARN, or other similar Applicable
Legal Requirements, on account of any Transferred Employee who is terminated by
a Buyer Group Member after the Closing Date. Parent shall notify the Buyer
within thirty (30) days following the Closing Date of any layoffs or
terminations that have occurred in the United States in the 90-day period prior
to the Closing Date. Subject to Parent complying with its notification
requirement in the previous sentence, Buyer agrees (i) that it will not reduce
the workforce to a level, when aggregated with layoffs or terminations in the
90-day period prior to the Closing Date, that will trigger obligations under
WARN, or other similar Applicable Legal Requirements; and (ii) to indemnify as
an Assumed Liability under Section 10.03(b) Parent and the Parent Indemnified
Parties from any liability under WARN and other similar Applicable Legal
Requirements as a result of the actions of Buyer on or after the Closing Date.
     Section 7.03. Treatment of Employee Benefit Plans.
     (a) In addition to the obligations set forth below in Section 7.04 and
7.05, for the period commencing on the Closing Date and ending on the first
anniversary of the Closing Date, Buyer Group Members shall provide any
Transferred Employees who are not under a collective bargaining Agreement

71



--------------------------------------------------------------------------------



 



and who continue to be employed by the Business with a benefits package that is
substantially comparable, in the aggregate and on a country by country basis, to
the benefits (including Retiree Benefits) provided to such Transferred Employee
by Parent and the Affiliated Sellers immediately prior to the Closing pursuant
to the Employee Benefit Plans set forth on Schedule 4.12(a). All prior service
with Parent and its Affiliates shall count toward the service requirements of
sick pay and vacation accruals with Buyer Group Members. Buyer Group Members
shall cause any eligible expenses incurred by a Transferred Employee under such
Employee Benefit Plans during the portion of the current plan year ending on the
date the Transferred Employee begins participation in the corresponding medical
or health plan made available by Buyer Group Members to be taken into account
under such medical or health plan for purposes of satisfying all deductible,
coinsurance, and maximum out-of-pocket requirements that apply to the
Transferred Employee for the applicable plan year as if such amounts had been
paid in accordance with the medical or health plan made available by Buyer Group
Members to the Transferred Employee.
     (b) With respect to any Transferred Employee who has or who, on or before
the Closing Date, develops any medical condition other than any medical
condition caused by, arising out of, or otherwise associated with an accidental
injury (including by way of illustration but not by way of limitation, a work
place, sporting, motor vehicle or other accidental injury) (“Applicable
Condition”), Buyer shall, or shall make reasonable efforts to cause insurance
carriers for the Buyer Group Members to cause, each medical or health plan made
available by Buyer Group Members to any such Transferred Employee to provide
that any pre-existing condition exclusion relating to such Applicable Condition
(to the extent that coverage for such condition is generally provided under such
medical or health plan) shall be waived (to the extent coverage for such
condition was provided under a comparable Employee Benefit Plan in which such
Transferred Employee participated immediately prior to the Closing Date and such
pre-existing condition exclusion was waived under such Employee Benefit Plan) as
to such Transferred Employee.
     (c) Except as otherwise provided in Section 7.03(d), the EPD Group Members
(other than the Acquired Entities) shall, following the Closing Date, retain all
liabilities associated with the obligations, if any, to provide retiree medical,
retiree life insurance and other retiree welfare benefits (often referred to
collectively as, “other post employment benefits (OPEB)”, herein defined
collectively, as the “Retiree Benefits”) to (i) any present or former employee
of the Business (or any eligible spouse, surviving spouse or dependent thereof)
who does not become a Transferred Employee on the Closing Date and (ii) any
Business Employee eligible to retire on the Closing Date (or any eligible
spouse, surviving spouse of dependent thereof); except that (x) any Transferred
Employee and any Retired Employee hired by a Buyer Group Member shall be
required to be eligible for employee medical benefits from a Buyer Group Member
while employed by the Buyer Group Member and Parent and its Affiliates will only
provide retiree medical benefits to a Transferred Employee or Retired Employee
while such Transferred Employee or Retired Employee is employed by a Buyer Group
Member as “secondarily liable” and will administer its respective retiree
medical plan as if each Transferred Employee or Retained Employee has in place
primary coverage under a Buyer Group Member plan, (y) Acquired Entities set
forth on Schedule 7.03(c) and located outside of the United States that sponsor
employee benefit plans to provide Retiree Benefits to their own present or
former employees shall retain the obligations, if any, to provide such Retiree
Benefits to such present or former employees following the Closing Date in
accordance with the terms of such plans, and (z) after the EPD VEBA is
established and provided that Parent, its Affiliates, a VEBA funded by any of
them, or Buyer or any Buyer Group Member makes a contribution to the EPD VEBA
sufficient to satisfy any initial contribution (as provided for in the Judgment
(as defined in the MOU)) required to be made to the EPD VEBA and the EPD VEBA
becomes solely responsible for the Retiree Benefits with respect to those
Business Employees (or eligible spouses, surviving spouses or dependents
thereof) for whose benefit the EPD VEBA is established, none of Parent or its
Affiliates will retain any obligation to provide Retiree Benefits to those
Business Employees (or

72



--------------------------------------------------------------------------------



 



eligible spouses, surviving spouses or dependents thereof) for whose benefit the
EPD VEBA is established. Except as provided in the immediately preceding
sentence, the Buyer Group Members shall not be obligated to provide any Retiree
Benefits to any individual described in this Section 7.03(c). Nothing in this
Section 7.03(c) shall prevent an EPD Group Member’s right to amend or terminate
any plan under which any such benefits may be provided; provided, that such EPD
Group Member shall retain all liabilities related to any such amendment or
termination.
     (d) In the event the EPD VEBA is not established and funded prior to the
Closing Date in accordance with the Judgment, Parent shall indemnify Buyer and
its Affiliates from and against any and all Damages incurred by any of them in
connection with providing post-retirement medical benefits to any Retirees up to
the level of benefits that are required by the current terms of Exhibit E of the
Pension and Insurance Agreement of the December 2006 Collective Bargaining
Agreement between The Goodyear Tire & Rubber Company and the USW (“2006 CBA”),
as defined in the MOU, to be provided to Retirees during the Pre-Judgment
Transition Period; provided, that Parent shall have no further indemnification
obligations pursuant to this sentence for Damages that relate to claims that are
incurred by Retirees following the date of the Judgment and the EPD VEBA becomes
solely responsible for providing post-retirement medical benefits to the
Retirees (other than as a result of any Agreement entered into by Buyer with the
United Steel Workers). Parent’s indemnification obligations set forth in this
Section 7.04(d) shall be deemed a Retained Liability. Prior to the Closing Date,
if the EPD VEBA is not established and funded in accordance with the MOU, Buyer
shall establish, with reasonable assistance from Parent and its Affiliates, if
requested, a plan that mirrors the plan referred to in the 2006 CBA that
provides for the level of post-retirement medical benefits required to be
provided to Retirees under the terms of the MOU during the Pre-Judgment
Transition Period and following the Judgment. Buyer shall send Parent a written
notice of the Damages on a quarterly basis and Parent shall, within five
(5) Business Days from the receipt of such notice, make payment by wire transfer
of immediately available funds to an account or accounts designated by Buyer in
an amount equal to such Damages.
     (e) The Buyer Group Members shall be responsible for all severance
obligations with respect to the termination of employment of a Transferred
Employee by a Buyer Group Member after the Closing Date, to the extent such
obligations arise under the Assigned Contracts, Applicable Legal Requirements or
under a Buyer Group Member employee benefit plan or arrangement, and all such
obligations shall be deemed to be Assumed Liabilities. Notwithstanding the
previous sentence, Parent shall retain all liabilities related to severance
obligations and union buyout offers with respect to Business Employees as such
liabilities relate to the termination of a Business Employee prior to the
Closing or a Business Employee’s acceptance of a union buyout offer that was
offered, directly or indirectly, to a Business Employee on or prior to the
Closing Date.
     Section 7.04. Treatment of Specific U.S.-Based Employee Benefit Plans.
     (a) Parent’s SUCB Plan. The sale of the Purchased Assets shall not
constitute a permanent shutdown of the operations of the Business for purposes
of entitling any of the current or former employees of the Business to payment
under the Parent’s SUCB Plan with respect to the loss of employment. Parent
shall not make payments under Parent’s SUCB Plan to any Transferred Employee on
account of such Transferred Employee’s termination of employment with the
Parent. Parent and the Affiliated Sellers shall indemnify as a Retained
Liability under Section 10.02(b) the Buyer Indemnified Parties from and against
all Damages arising from the SUCB Plan.
     (b) COBRA. Parent shall be responsible for making continuation coverage
under Part 6 of Title I, Subtitle B of ERISA and Section 4980B of the Code
(“COBRA”) available to any Business Employee or any eligible spouse or dependent
of any Business Employee who experiences a “qualifying event” as defined in
Section 4980B(f)(3) of the Code on or before the Closing Date (or such later
date on

73



--------------------------------------------------------------------------------



 



which a person becomes a Transferred Employee). In addition to the benefits to
be provided to Transferred Employees by Buyer pursuant to Section 7.01(a), Buyer
shall be responsible for making continuation coverage under COBRA available to
any Transferred Employee and any eligible spouse or dependent of a Transferred
Employee who experiences a “qualifying event” as defined in Section 4980B(f)(3)
of the Code following the Closing Date.
     (c) Deferred Compensation Plans. Parent shall retain all accrued
liabilities as of the Closing Date as to any Transferred Employee under the
Parent’s Excess Pension Plan and any of Parent’s other non-qualified deferred
compensation or supplemental retirement plans (collectively, the “Parent
Deferred Compensation Plans”), and Buyer shall not have any liability with
respect to the Parent Deferred Compensation Plans.
     (d) U.S. Pension Plans.
     (i) Buyer shall not become a sponsoring employer of The Goodyear Tire &
Rubber Company Salaried Pension Plan (the “Parent Salaried Plan”) or The
Goodyear Tire and Rubber Company 1950 Pension Plan (the “Parent Hourly Plan”
and, with the Parent Salaried Plan, the “Parent Pension Plans”). Earnings with
Buyer will not be recognized under the Parent Pension Plans for purposes of
determining a Transferred Employee’s average monthly earnings and, if
applicable, benefit compensation. Transferred Employees who are participants in
the Parent Pension Plans shall be entitled to the payment of benefits under the
Parent Pension Plans solely in accordance with their terms in effect as of the
Closing Date and this Section 7.04. Parent shall be responsible for all
liabilities and obligations under the Parent Pension Plans related to service by
such Business Employees, whether active or inactive and including Transferred
Employees, prior to and including the Closing Date.
     (ii) On or prior to the Closing Date, Parent shall cause the Parent Pension
Plans to be amended as necessary or appropriate to cause all unvested accrued
benefits of any Transferred Employee under the Parent Pension Plans to become
fully vested as of the Closing Date. Following the Closing Date, the Parent
shall not further amend the terms of the Parent Pension Plans in a manner that
(x) changes other rights and features of the Parent Pension Plans available to
Transferred Employees as of the Closing Date (including, but not limited to,
early retirement, survivor, or layoff benefits) except as required to maintain
the Parent Pension Plans in compliance with Applicable Legal Requirements, or
(y) reduces any Transferred Employee’s accrued benefit under the Parent Pension
Plans.
     (e) U.S. Defined Contribution Plan. As of the Closing, each Transferred
Employee who is a participant in an Employee Benefit Plan that is qualified
under Sections 401(a) and 401(k) of the Code (each a “Parent 401(k) Plan”) shall
become fully vested in its account balance under such Parent 401(k) Plan. Buyer
agrees to establish or make available a defined contribution plan that is
qualified under Sections 401(a) and 401(k) of the Code (the “Buyer 401(k)
Plan”). Parent agrees to direct the trustees of each Parent 401(k) Plan to
transfer to the trustee of the Buyer 401(k) Plan, as soon as practicable after
the Closing, an amount equal to the account balances in such Parent 401(k) Plan
attributable to the Transferred Employees as valued in good faith by the
trustees of the applicable Parent 401(k) Plan as of the end of the day
immediately prior to the transfer date. Such amount shall be transferred to the
trustee of the Buyer 401(k) Plan entirely in (i) cash or other assets acceptable
to the trustee of the Buyer 401(k) Plan, and (ii) promissory notes which
represent the participant loans of Transferred Employees. Prior to such
transfer, Parent agrees to provide Transferred Employees with the ability to
make payments on outstanding loans under each Parent 401(k) Plan and agrees not
to put such loans into default status while such payments are made.
     Section 7.05. Treatment of Specific Canadian Pension Plans.

74



--------------------------------------------------------------------------------



 



     (a) Canadian Pension Plans. An Acquired Entity in Canada will, prior to the
Closing, assume the sponsorship of the Canadian pension plans described on
Schedule 7.05.
     (b) Pension Indemnity. Buyer shall, and shall cause the Affiliated Buyers,
to indemnify as an Assumed Liability under Section 10.03(b) the Parent
Indemnified Parties and any of their respective affected pension funds if any
actions taken by Buyer or any Affiliated Buyer or their successors in the on
(1) year period following the Closing Date in respect of any Canadian registered
pension plan results in a partial wind-up of any registered pension plan of
Parent or its Affiliates. Such indemnity shall include all reasonable and
necessary expenses associated with the partial wind-up of Parent’s or its
Affiliate’s pension plan and the amount by which the aggregate value of the
assets distributed pursuant to the partial wind-up of such pension plan exceeds
the value of the assets that would have been distributed pursuant to Parent’s or
its Affiliate’s pension plan if the affected Transferred Employees would have
transferred from an EPD Group Member to a Buyer Group Member on or before the
Closing Date terminated their participation in an EPD Group Member pension plan
as of the partial wind-up date without a partial wind-up occurring.
     Section 7.06. Non-Canadian Pension Plans. Except as set forth on Schedule
7.06, Parent shall be responsible for all liabilities and obligations under any
defined benefit pension plan maintained or sponsored by any EPD Group Member as
of and prior to the Closing Date, in any jurisdiction other than Canada, with
respect to service by all Business Employees, whether active or inactive and
including Transferred Employees.
     Section 7.07. Post-Closing Matters. Buyer and the Buyer Group Members shall
be solely responsible for all Damages for all claims that are filed by any
Transferred Employee or such Transferred Employee’s covered dependents with
respect to events or circumstances occurring on or after the Closing Date with
respect to their employment by the Buyer or any of the Buyer Group Members
and/or participation in the employee benefit plans and arrangements of the Buyer
or any of the Buyer Group Members, including all claims relating to
arbitrations, unfair labor practice charges, employment discrimination charges,
wrongful termination claims, workers’ compensation claims, any
employment-related tort claim or other claims or charges of or by Transferred
Employees and all such liabilities shall be deemed Assumed Liabilities. Parent
shall be solely responsible for all Damages for all claims that will be or have
been filed by any Business Employee or such Business Employee’s covered
dependents with respect to matters that occurred on or prior to the Closing Date
and any Business Employee who does not become a Transferred Employee or such
Business Employee’s covered dependents, including all claims relating to
arbitrations, unfair labor practice charges, employment discrimination charges,
wrongful termination claims, workers’ compensation claims, any
employment-related tort claim or other claims or charges of or by such Business
Employee and all such liabilities shall be deemed Retained Liabilities.
     Section 7.08. Limitation.
     (a) Notwithstanding anything set forth in this Article 7, nothing contained
herein, whether express or implied, (i) shall be treated as an amendment or
other modification of any Employee Benefit Plan, or (ii) shall limit the right
of Buyer or any Affiliated Buyer to amend, terminate or otherwise modify any
Employee Benefit Plan or any employee benefit plan maintained or contributed to
by Buyer or any Affiliate of Buyer following the Closing Date.
     (b) Parent and Buyer acknowledge and agree that all provisions contained in
this Article 7 with respect to employees are included for the sole benefit of
Parent and Buyer, and that nothing herein, whether express or implied, shall
create any third party beneficiary or other rights (i) in any other Person,
including, without limitation, any Business Employee, former Business Employee,
any participant in any

75



--------------------------------------------------------------------------------



 



Employee Benefit Plan, or any dependent or beneficiary thereof, or (ii) to
continued employment with Buyer or any Affiliated Buyer.
ARTICLE 8. ENVIRONMENTAL MATTERS
     Section 8.01. Representations and Warranties. Except as set forth on
Schedule 8.01 and except for such exceptions (other than with respect to
Section 8.01(f)) as would not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, Parent hereby represents and
warrants that:
     (a) The Business and the Purchased Assets are in compliance with applicable
Environmental Laws.
     (b) Each EPD Group Member possesses or has applied for all material
Environmental Permits required for the ownership and operation of the Business
as it is currently conducted, and each EPD Member is in compliance with all
Environmental Permits.
     (c) No EPD Group Member has received any written notice, request for
information, citation, complaint, summons or order relating to any violation of
or any liability under, any Environmental Law in connection with the Business
during the past three years, or if unresolved, any previous years.
     (d) To the Knowledge of Parent, no Releases of Hazardous Substances have
occurred at the Transferred Real Property in violation of applicable
Environmental Laws that could reasonably be expected to give rise to a claim
against Buyer.
     (e) There are no (i) underground storage tanks, (ii) polychlorinated
biphenyl containing equipment or (iii) asbestos-containing materials at the
Transferred Real Property that is not currently in compliance with applicable
Environmental Laws.
     (f) There are no Phase I, Phase II or similar reports, and no environmental
compliance audits, relating to the Business that have been generated in the past
three (3) years which have not been made available to the Buyer prior to the
execution of this Agreement.
     (g) Other than pursuant to any Material Contract or other Agreement entered
into in the Ordinary Course of Business, the Business is not subject to any
contract pursuant to which the Business (and/or EPD Group Members) could
reasonably be expected to indemnify any other Person with respect to any pending
material claim or pending material violation arising under Environmental Law.
     Section 8.02. Environmental Indemnification Under Section 10.02.
     (a) Parent and the Affiliated Sellers shall indemnify the Buyer Indemnified
Parties for any Damages related to matters identified on Schedule 8.02 as a
Retained Liability under Section 10.02(b), with the exception of any matters
described in Section 8.03.
     (b) Parent and the Affiliated Sellers shall indemnify the Buyer Indemnified
Parties for any Damages related to Pre-Closing Environmental Matters, with the
exception of any matter described in Section 8.03, that are first asserted less
than seven (7) years after the Closing Date, provided that the foregoing seven
year claim period shall not apply to any Pre-Closing Environmental Matters that
are also Retained Liabilities. For the avoidance of doubt, (i) the Basket Amount
and the Indemnity Cap shall not apply to this Section 8.02(b), and (ii) with
respect to the matters identified on Schedule 8.02, a claim shall

76



--------------------------------------------------------------------------------



 



be deemed to have been first asserted pursuant to this Section 8.02(b) and
Section 10.04, without the need for any further notice or action on the part of
the Buyer Indemnified Parties. For the purposes of this Article 8, a claim is
“first asserted” when, within the applicable time period for bringing such a
claim, the Indemnified Party provides written notice to the Indemnifying Party
in compliance with Section 10.04, which notice specifies with particularity the
nature of the alleged Pre-Closing Environmental Matter, the basis upon which the
Indemnified Party has concluded that the matter is a Pre-Closing Environmental
Matter, the Hazardous Substances, if any, alleged to be involved, and any
alleged violations of Applicable Laws in connection with such matter.
     (c) In connection with any and all issues for which Parent and the
Affiliated Sellers have agreed in writing that they are obligated to indemnify
the Buyer Indemnified Parties pursuant to Sections 8.02(a), 8.02(b) and 10.02
(as Section 10.02 relates to environmental matters) without any reservations of
rights except for limitations provided in this Agreement. Parent and its
Affiliates shall retain exclusive control over any Remedial Action, including
the exclusive right to (i) investigate any suspected contamination or
noncompliance, (ii) conduct and obtain any tests, reports, surveys and
investigations, (iii) contact, negotiate or otherwise deal with Governmental
Authorities, (iv) prepare any plan for such Remedial Action, and (v) conduct or
direct any such Remedial Action. Upon reasonable advance written notice, Buyer
agrees to, and agrees to cause the Affiliated Buyers to, provide Parent and the
Affiliated Sellers (including their respective agents, consultants and
contractors) and any Governmental Authority with reasonable, non-exclusive
access to and use of the Owned Real Property and any and all parts and
improvements of it, above and below ground for purposes of investigation and
carrying out any Remedial Action, including the right to install and maintain
monitoring wells, extraction wells and treatment systems. Parent agrees to, and
agrees to cause the Affiliated Sellers to, use commercially reasonable efforts
to limit any such access and use of the Property in a manner which will not
unreasonably interfere with the industrial use of the Owned Real Property by
Buyer or an Affiliated Buyer as was conducted by the relevant EPD Group Member
on the Closing Date. Notwithstanding any other provision herein to the contrary,
the Buyer Indemnified Parties shall have the right to control such Remedial
Action at Parent’s reasonable cost and expense should Parent and Affiliated
Seller, within sixty (60) days of being notified in writing of a claim regarding
any Remedial Action, fail to agree in writing that they are obligated to
indemnify the Buyer Indemnified Parties without any reservation of rights in
respect of such claim except for limitations provided in this Agreement.
     (d) Notwithstanding any other provision of this Agreement, including
Section 10.02, neither Parent nor any of the Affiliated Sellers shall have any
obligation to indemnify the Buyer Indemnified Parties for any breach of
representations and warranties set forth in Section 8.01 or covenants set forth
in Section 8.02 unless the Remedial Action in connection with such
indemnification was undertaken as a result of, or any Damages resulted from,
(i) a violation of, or liability arising under, an Environmental Law, or (ii) a
Third-Party Claim.
     (e) Buyer will not be entitled to indemnification with respect to any
Pre-Closing Environmental Matter to the extent that the discovery of the
Pre-Closing Environmental Matter resulted from any invasive testing of
environmental conditions of the Facility or Transferred Real Property conducted
by Buyer, other than any such testing (A) required under any Applicable Legal
Requirements, (B) reasonably determined by Buyer in good faith to be necessary
in connection with any bona fide construction, material maintenance or
decommissioning activity at any Facility or Transferred Real Property (including
expansion of any Facility or Transferred Real Property), or (C) relating to
environmental matters set forth on Schedule 8.02.
     (f) Parent and Buyer, for themselves and for the Affiliated Sellers and
Affiliated Buyers, respectively, agree that any Remedial Action (i) need not be
more than the most reasonable cost-effective method under the circumstances and
based upon the assumption that the Owned Real Property is and will

77



--------------------------------------------------------------------------------



 



continue to be used for industrial (as opposed to residential or commercial)
purposes, (ii) need not exceed the least stringent requirements of any
applicable Environmental Law or any clean-up standards set forth under any
Environmental Law, and (iii) shall make maximum use of institutional controls,
including deed restrictions, signs, fencing, buffers and controls, to the extent
permitted by applicable Governmental Authorities, provided that such
institutional controls shall not unreasonably restrict or limit the industrial
activities currently being performed on the Owned Real Property. Buyer agrees
that neither Buyer nor any of its Affiliates shall solicit or importune any
Governmental Authority or other Person to seek or require any Remedial Action
unless required by applicable Environmental Laws or any Person to undertake or
pursue any Third-Party Claim.
     (g) Parent and Buyer agree to cooperate and agree to cause their respective
Affiliates to cooperate in connection with any indemnification claims that may
reasonably result in a Remedial Action. Upon reasonable request, such
cooperation shall include (i) Buyer and Parent and their respective Affiliates
making reasonable resources available in support of the response (e.g.,
utilities and manpower) at each such Person’s actual cost and (ii) each Person
responding in a timely manner to requests for information, input, historical
documentation, consultations, access, and other actions, including those listed
above, that are reasonably necessary for Parent or its Affiliates to implement
the response.
     Section 8.03. Indemnification. Buyer shall, and shall cause the Affiliated
Buyers to, indemnify as an Assumed Liability under Section 10.03(b), the Parent
Indemnified Parties from any and all Damages (i) relating to Pre-Closing
Environmental Matters, (other than Pre-Closing Environmental Matters that are
also Retained Liabilities described in Sections 2.04(a) through (r)), that are
first asserted seven (7) years or more after the Closing Date or (ii) arising
under Environmental Laws or Environmental Permits in connection with the Owned
Real Property or Buyer’s or an Affiliated Buyer’s operations on such Owned Real
Property that arise after the Closing Date, including but not limited to claims
relating to the release of Hazardous Substances after the Closing Date.
ARTICLE 9. CONDITIONS PRECEDENT TO OBLIGATIONS
     Section 9.01. Conditions to Obligations of Buyer. The obligation of Buyer
to consummate the Closing shall be subject to the satisfaction (or waiver by
Buyer, in its sole discretion) of the following conditions:
     (a) The representations and warranties of Parent in this Agreement, without
taking into account any materiality or Material Adverse Effect qualifiers
therein, shall be true and correct in all respects as of the Closing Date as
though made on the Closing Date, except to the extent such representations or
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date), other than such failures to be true and correct that,
individually and in the aggregate, have not had or would not reasonably be
expected to have a Material Adverse Effect.
     (b) All covenants and other obligations of Parent under this Agreement
which are to be performed by Parent on or prior to the Closing shall have been
performed in all material respects on or prior to the Closing.
     (c) Any applicable waiting period under HSR, the EC Regulation, and
Canadian Antitrust Laws shall have expired or been terminated. Any consents,
approvals, clearances and filings under any other foreign Antitrust Law the
absence of which would prohibit the consummation of the Closing (or the
subsequent operation of the Business by Buyer in such jurisdiction) shall have
been obtained or made. Any and all other material Consents of any Governmental
Entity necessary for the consummation of the

78



--------------------------------------------------------------------------------



 



Acquisition, including, to the extent applicable, under the Investment Canada
Act (other than any consent to the novation of any Government Contract), shall
have been obtained or filed or shall have occurred.
     (d) No Applicable Legal Requirement and no injunction, order or decree
shall prohibit the consummation of the Closing; provided, however, that prior to
asserting this condition Buyer shall have used its best efforts to prevent the
entry of any such injunction, order or decree and to appeal as promptly as
possible any judgment that may be entered. There shall be no Proceeding by any
Governmental Authority pending or threatened and seeking to (i) prevent or
restrain consummation of the Acquisition or (ii) cause any material portion of
the Acquisition to be rescinded after Closing.
     (e) Buyer shall have entered into collective bargaining Agreements with the
United Steel Workers covering the facilities in the United States included in
the Business that are subject to collective bargaining Agreements with the
United Steel Workers immediately prior to the Closing.
     (f) There shall not have been any event, occurrence or development which as
of the Closing Date has had, or would reasonably be expected to have, a Material
Adverse Effect.
     (g) Parent and it Affiliates shall have completed the Pre-Closing
Reorganization in accordance with Exhibit H.
     (h) Parent shall have delivered to Buyer all deliverables contemplated by
Section 2.08(a) hereof in the form and substance reasonably satisfactory to
Buyer.
     Section 9.02. Conditions to Obligations of Parent. The obligation of Parent
to consummate the Closing shall be subject to the satisfaction (or waiver by
Parent, in its sole discretion) of the following conditions:
     (a) The representations and warranties of Buyer in this Agreement, without
taking into account any materiality or Material Adverse Effect qualifiers
therein, shall be true and correct in all respects as of the Closing Date as
though made on the Closing Date, except to the extent such representations or
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date), other than such failures to be true and correct that,
individually and in the aggregate, have not had a material adverse effect on the
ability of Buyer to consummate the Closing.
     (b) All covenants and other obligations of Buyer under this Agreement which
are to be performed by Buyer on or prior to the Closing shall have been
performed in all material respects on or prior to the Closing.
     (c) Any applicable waiting period under HSR, the EC Regulation, and
Canadian Antitrust Laws shall have expired or been terminated. Any consents,
approvals, clearances and filings under any other foreign Antitrust Law the
absence of which would prohibit the consummation of the Closing (or the
subsequent operation of the Business by Buyer in such jurisdiction) shall have
been obtained or made. Any and all other material Consents of any Governmental
Entity necessary for the consummation of the Acquisition, including, to the
extent applicable, under the Investment Canada Act (other than any consent to
the novation of any Government Contract), shall have been obtained or filed or
shall have occurred.
     (d) No Applicable Legal Requirement and no injunction, order or decree
shall prohibit the consummation of the Closing; provided, however, that prior to
asserting this condition Parent shall have used its best efforts to prevent the
entry of any such injunction, order or decree and to appeal as promptly as
possible any judgment that may be entered. There shall be no Proceeding by any
Governmental

79



--------------------------------------------------------------------------------



 



Authority pending or threatened and seeking to (i) prevent or restrain
consummation of the Acquisition or (ii) cause any material portion of the
Acquisition to be rescinded after Closing.
     (e) Buyer shall have entered into collective bargaining Agreements with the
United Steel Workers covering the facilities in the United States included in
the Business that are subject to collective bargaining Agreements with the
United Steel Workers immediately prior to the Closing.
     (f) Parent and its Affiliates shall have completed the Pre-Closing
Reorganization.
     (g) Buyer shall have delivered to Parent all deliverables contemplated by
Section 2.08(b) hereof in the form and substance reasonably satisfactory to
Parent.
ARTICLE 10. REMEDIES
     Section 10.01. Survival.
     (a) Unless otherwise expressly provided herein, all of the representations
and warranties set forth in this Agreement shall survive for a period of twelve
(12) months from the Closing Date, except:
     (i) the representations and warranties in Section 8.01 (Environmental
Matters) shall survive for a period of two (2) years from the Closing Date;
     (ii) the representations and warranties in Section 4.07 (Taxes) and
Section 4.14 (Employee Benefits) shall survive until thirty (30) days after the
expiration of the applicable statute of limitations (giving effect to any
waiver, mitigation or extension thereof); and
     (iii) the representations and warranties in Sections 3.01 and 4.01
(Corporate Organization and Qualification), 3.02 and 4.02 (Authorization of
Transaction), 4.04 (Capitalization of the Acquired Entities) and 3.08
(Inspections) shall survive indefinitely.
     (b) Upon expiration of such periods, neither the Buyer Indemnified Parties
nor the Parent Indemnified Parties shall have any further right to
indemnification under this Article 10 relating to such representations and
warranties, provided, however, that to the extent that written notice
specifically setting forth a claim for indemnification is provided with respect
to an indemnifiable matter prior to the date that the representation or warranty
claimed to have been breached would have expired, then such claim shall survive
until its resolution. Each covenant set forth herein that is to be fully
performed on or prior to the Closing shall survive for one year following the
Closing Date. Each other covenant set forth herein or in any Affiliate Transfer
Agreement shall survive until fully performed by the Person obligated to perform
it or until waived in writing by the party entitled to the benefit thereof or
until the shorter period specified therein, provided, however, that to the
extent that written notice specifically setting forth a claim for
indemnification is provided with respect to an indemnifiable matter prior to the
date that the covenant claimed to have been breached would have expired, then
such claim shall survive until its resolution. Following the termination of such
periods, neither the Buyer Indemnified Parties nor the Parent Indemnified
Parties, as the case may be, shall have any other indemnification obligations
under this Agreement or any Affiliate Transfer Agreement, with respect to such
covenants. Parent’s indemnification obligations with respect to Retained
Liabilities, and Buyer’s indemnification obligations with respect to Assumed
Liabilities, shall survive indefinitely.
     Section 10.02. Indemnification by Parent. Effective at and after the
Closing and subject to the limitations set forth in Article 8 and in this
Article 10, Parent shall indemnify, defend and hold harmless Buyer, the other
Buyer Group Members, and their respective officers, directors, shareholders,
agents,

80



--------------------------------------------------------------------------------



 



employees, subsidiaries, parents, assigns, successors and predecessors
(collectively, the “Buyer Indemnified Parties”) from and against any and all
damages, losses, penalties, liabilities, obligations, expenses and fees, whether
or not resulting from third party claims, including reasonable costs of
investigation, remediation and reasonable attorneys’ fees and expenses in
connection with any actual or threatened Proceeding (collectively, “Damages”)
incurred or suffered by any of the Buyer Indemnified Parties to the extent
directly or indirectly arising from or as a result of (a) any inaccuracy in or
breach of any representation or warranty made by Parent in this Agreement on the
Closing Date, as if made on such date (except in the case of any representations
or warranties that address matters only as of a specific date, as of such date),
or set forth in an officer’s certificate delivered by Parent pursuant to
Section 2.08, (b) any Retained Liability, or (c) any breach of any covenant or
agreement made by Parent or the Seller Affiliates in this Agreement. For
purposes of the any indemnification hereunder (including the determination of
whether a breach has occurred and the calculation of Damages as a result
thereof), except with respect to Section 4.19(i), each representation and
warranty contained herein (or in any officer’s certificate delivered by Parent
pursuant to Section 2.08) shall be read as if any Material Adverse Effect
qualification in such representation or certification were a materiality
qualification only and, for the avoidance of doubt, the calculation of Damages
resulting from such breach shall not be limited to the amount in excess of such
materiality qualifier.
     Section 10.03. Indemnification by Buyer. Effective at and after the Closing
and subject to the limitations set forth in this Article 10, Buyer shall
indemnify, defend and hold harmless Parent, its Affiliates, and their respective
officers, directors, shareholders, agents, employees, subsidiaries, parents,
assigns, successors and predecessors (collectively, the “Parent Indemnified
Parties”) from and against any and all Damages incurred or suffered by any of
the Parent Indemnified Parties arising from or as a result of (a) any inaccuracy
in or breach of any representation or warranty made by Buyer in this Agreement
on the Closing Date, as if made on such date (except in the case of any
representations or warranties that address matters only as of a specific date,
as of such date), or set forth in an officer’s certificate delivered by Buyer
pursuant to Section 2.08, (b) except to the extent any Buyer Indemnified Party
would be entitled to indemnification with respect thereto pursuant to this
Agreement, any Assumed Liability, or (c) any breach of any covenant or agreement
made by Buyer in this Agreement. For purposes of any indemnification hereunder
(including the determination of whether a breach has occurred and any
calculation of Damages), each representation and warranty contained herein (or
in any officer’s certificate delivered by Buyer pursuant to Section 2.08) shall
be read as if any Material Adverse Effect qualification in such representation
or certification were a materiality qualification only and, for the avoidance of
doubt, the calculation of Damages resulting from such breach shall not be
limited to the amount in excess of such materiality qualifier.
     Section 10.04. Procedure for Establishment of Claim.
     (a) If any claims are discovered by or asserted against any Person that is
entitled to indemnification hereunder (including pursuant to Section 8.02(a) or
8.03 hereof) (the “Indemnified Party”), which, if sustained, could result in an
indemnifiable claim by such Person (an “Indemnifiable Claim”), the Indemnified
Party shall promptly provide written notice (an “Indemnity Notice”) to the party
responsible for such indemnification hereunder (the “Indemnifying Party”) of
such claim describing in reasonable detail the nature of the claim and the
calculation of any Damages (unless the amount of such Damages are not then
calculable). Such timely notice shall affect the Indemnifying Party’s
obligations to provide indemnification hereunder only to the extent that the
Indemnified Party’s failure to give such timely notice actually prejudices or
impairs the Indemnifying Party’s ability to defend, compromise or verify such
claim.

81



--------------------------------------------------------------------------------



 



     (b) Third Party Claims. If an Indemnified Party receives notice of the
assertion of a claim from a third party in respect of which the Indemnified
Party may have a claim under Section 8.02, 10.02 or 10.03, as the case may be (a
“Third Party Claim”), then the following shall apply:
     (i) The Indemnified Party shall promptly provide an Indemnity Notice of
such Third Party Claim to the Indemnifying Party. Such Indemnity Notice shall
describe in reasonable detail the nature of the Third Party Claim and the basis
for its claim under Section 10.02 or 10.03, as the case may be, provided that
the failure to provide such notice shall not affect a party’s rights under
Section 10.02 or 10.03, as the case may be, except to the extent the
Indemnifying Party’s ability to defend, compromise or verify such claim is
actually prejudiced or impaired by the failure to give such notice.
     (ii) Except as otherwise provided in Section 6.03(j) (Right to Control
Defense of Tax Disputes), at any time following receipt of an Indemnity Notice,
the Indemnifying Party shall have the right to assume, by written notice to the
Indemnified Party, at the Indemnifying Party’s sole cost and expense, the
defense or settlement of such Third Party Claim with counsel reasonably
acceptable to the Indemnified Party, provided that the Indemnifying Party may so
undertake, conduct and control the settlement or defense thereof only if it
acknowledges its indemnification obligations hereunder. In addition, the
Indemnifying Party shall be liable for the fees, costs and expenses of counsel
employed by the Indemnified Party as to a claim for which the Indemnifying Party
is responsible hereunder for any period during which the Indemnifying Party has
not assumed the defense thereof. Indemnifying Party shall conduct the defense
and/or settlement of such Third Party Claim diligently and in good faith.
     (iii) Notwithstanding Section 10.04(b)(ii), if an Indemnified Party is
obligated to permit an insurer or other third party having liability therefore
to assume the defense of a Third Party Claim, the Indemnified Party may, by
notice to the Indemnifying Party, retain or reassume the defense of any such
Third Party Claim.
     (iv) In the event the Indemnifying Party does not assume control of the
defense of any matter as provided in this Section 10.04(b), the Indemnified
Party shall have the right to undertake the defense, compromise and settlement
of such claim. If the Indemnified Party undertakes the defense and/or settlement
of any Third Party Claim, it shall do so diligently and in good faith.
     (v) The party controlling the defense of a Third Party Claim shall not
settle any Third Party Claim being defended by it without the consent (not to be
unreasonably withheld or delayed) of the other party, unless with respect to any
settlement: (A) the other party is not obligated to perform or to refrain from
performing any non-ministerial act under such settlement; (B) there is no
finding or admission of any violation of any Applicable Legal Requirement,
violation of the rights of any Person by the other party or any other liability
of the other party to any Person; (C) the other party receives, as a part of
such settlement, a complete release of all claims with respect to such Third
Party Claim; and (D) if the Indemnifying Party is controlling the defense, such
settlement by its terms obligates the Indemnifying Party to pay the full amount
of Damages in connection with such Third Party Claim (subject to the Indemnity
Cap and the Basket Amount where applicable).
     (vi) The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party, waive, release or otherwise impair any rights of
subrogation or contribution that the Indemnifying Party has or may have against
any other party to a Third Party Claim or any other Person relating to or
arising out of such Third Party Claim or by reason of the indemnification
provided or to be provided by the Indemnifying Party to the Indemnified Party.
     (vii) The party controlling the defense of a Third Party Claim shall keep
the other party reasonably informed at all stages of the defense and/or
settlement of such Third Party Claim. The non-

82



--------------------------------------------------------------------------------



 



controlling party shall have the right, at its sole cost and expense, to
participate in, but not control, the defense and/or settlement of any such Third
Party Claim. Each party shall reasonably cooperate with the other in the defense
and/or settlement of any such Third Party Claim; provided that all reasonable
out-of-pocket costs and expenses incurred in connection with an Indemnified
Party’s cooperation shall be borne by the Indemnifying Party.
     Section 10.05. Limitations and Remedies. The parties’ and their Affiliates,
rights and obligations to recover Damages under Section 10.02 or 10.03, as the
case may be, shall be subject to the following:
     (a) The Buyer Indemnified Parties shall not be entitled to make a claim to
recover Damages under Sections 10.02(a) unless and until they have incurred
Damages in the aggregate in excess of $15 million (the “Basket Amount”), in
which event the Buyer Indemnified Parties shall be entitled to make a claim
under Sections 10.02(a) for all Damages incurred by them in excess of the Basket
Amount; provided, however, that (i) if the Damages incurred by the Buyer
Indemnified Parties in respect of an individual claim or group of related claims
under Sections 10.02(a) are less than $250,000, then the Buyer Indemnified
Parties shall not have the right to make a claim under Section 10.02(a) with
respect to such individual claim or group of related claims and the amount of
the Damages so incurred in respect of such individual claim or group of related
claims shall not be applied toward the Basket Amount and (ii) the limitations in
this Section 10.05(a) shall not apply to indemnification with respect to
breaches of the representations and warranties in Sections 3.01 and 4.01
(Corporate Organization and Qualification), 3.02 and 4.02 (Authorization of
Transaction), 4.04 (Capitalization of the Acquired Entities), 3.08
(Inspections), 8.01(Environmental Matters) and 4.07 (Taxes) (collectively, the
“Specified Representations”).
     (b) The Parent Indemnified Parties shall not be entitled to make a claim to
recover Damages under Sections 10.03(a) unless and until they have incurred
Damages in the aggregate in excess of the Basket Amount, in which event the
Parent Indemnified Parties shall be entitled to make a claim under
Sections 10.03(a) for all Damages incurred by it in excess of the Basket Amount;
provided, however, that (i) if the Damages incurred by the Parent Indemnified
Parties in respect of an individual claim or group of related claims under
Sections 10.03(a) are less than $250,000, then the Parent Indemnified Parties
shall not have the right to make a claim under Sections 10.03(a) with respect to
such individual claim or group of related claims and the amount of the Damages
so incurred in respect of such individual claim or group of related claims shall
not be applied toward the Basket Amount and (ii) the limitations in this
Section 10.05(b) shall not apply to indemnification with respect to breaches of
the Specified Representations.
     (c) In no event will the Buyer Indemnified Parties, on the one hand, or the
Parent Indemnified Parties, on the other hand, be liable to the others under
Section 10.02(a) or Section 10.03(a), as the case may be, for any Damages in
excess of $50 million (the “Indemnity Cap”), provided, however, that the
Indemnity Cap with respect to indemnification for breaches of Specified
Representations shall be the Cash Purchase Price.
     (d) None of the Buyer Indemnified Parties nor the Parent Indemnified
Parties shall have any obligation to indemnify or hold harmless any Indemnified
Party for any other Damages to the extent such Damages are actually recovered by
the Indemnified Party under any insurance policy.
     (e) Nothing in this Agreement shall in any way restrict or limit the
general obligation at law of an Indemnified Party to mitigate any Damages which
it may suffer or incur by reason of a breach by an Indemnifying Party of any
representation, warranty or failure to perform a covenant of the Indemnifying
Party, provided, that the failure of an Indemnified Party to mitigate any
Damages shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent it shall have been prejudiced by such failure. If any
Damages can be reduced by any recovery, settlement or otherwise under or
pursuant to any

83



--------------------------------------------------------------------------------



 



insurance coverage, or pursuant to any claim, recovery, settlement or payment by
or against any other Person, the Indemnified Party shall use commercially
reasonable efforts to enforce such recovery, settlement or payment, and the
amount of any Damages payable under Sections 10.02 or 10.03 shall be reduced by
the amount actually recovered (net of any expenses of such recovery); provided,
however, that Buyer Indemnified Parties shall only be required to initiate
litigation or other formal claims procedure to seek remedies against insurance
carriers or then-current customers of the Business if doing so will not be
harmful to the interests of the Business in the exercise of reasonable business
judgment of Buyer. All reasonable costs incurred by the Indemnified Party in
mitigating the Damages entitled to indemnification hereunder shall be borne by
the Indemnifying Party, subject to application of the Indemnity Cap and the
Basket Amount (to the extent applicable to the related Damages). The
Indemnifying Party shall not delay any payments due and owing the Indemnified
Party under Article 10 while claims are being pursued against any third parties
under this Section 10.05(e); provided that if any Indemnified Party receives any
payment from the Indemnifying Party with respect to any Damages pursuant to this
Article 10, and thereafter such Indemnified Party receives payment with respect
to such Damages from any insurer such Indemnified Party shall pay such amount
(net of any expenses incurred in connection with such recovery) to the
Indemnifying Party.
     (f) An Indemnifying Party shall have no liability to an Indemnified Party
(i) to the extent any provision of the Agreement was expressly waived in writing
by Buyer; (ii) for any Damages or matter to the extent such Damages or matter
are accrued as a current liability on the Final Balance Sheet, (iii) for any
Damages to the extent arising from a change in the GAAP-compliant accounting
policies or practices of an Acquired Entity after the Closing, (iv) to the
extent that Parent is unable to challenge or dispute any claim due to the loss
or destruction, in each case, by a Buyer Indemnified Party, of any relevant
Books and Records, (v) to the extent of any Tax benefits actually realized in
the form of a reduction in cash Taxes paid by the Indemnified Party arising from
the incurrence or payment of such Damages. For purposes of calculating any Tax
benefits actually realized arising from any Damages, the Tax benefits arising
from such Damages shall be treated as reducing the Indemnified Party’s taxable
income only after all other expenses, losses or deductions of the Indemnified
Party are used for such purpose.
     Section 10.06. Exclusive Remedy. Following the Closing, and except as
otherwise specifically set forth in this Agreement and except with respect to
actions grounded in fraud or deceit, effective as of the Closing this Article 10
sets forth the exclusive remedy for monetary Damages owing from the Buyer
Indemnified Parties or the Parent Indemnified Parities that arise from or are
related to breaches of representations, warranties, or covenants (other than
those contained in Section 2.06) under this Agreement. Except as set forth in
the immediately preceding sentence, each of Parent and Buyer, for itself and for
each of the other Buyer Indemnified Parties or Parent Indemnified Parties, as
the case may be, hereby waives, subject to the Closing occurring, any other
claim, cause of action, or remedy, in each case, for monetary Damages, in each
case, under Agreement that it might assert against the other with respect to the
matters that arise from or are related to such Agreements, whether under
statutory or common law, any environmental law, or securities, trade regulation
or other law.

84



--------------------------------------------------------------------------------



 



     Section 10.07. Allocation of Certain Matters. Notwithstanding any other
provision of this Agreement, in any case where the same or substantially similar
circumstances or occurrences commencing prior to the Closing that form the basis
of a Pre-Closing Asbestos Matter and/or Pre-Closing Workers Compensation Matter,
and not involving any breach of any representation, warranty, covenant or
agreement of Parent in this Agreement, continued from and after the Closing and
therefore also form the basis of a Post-Closing Asbestos Matter and/or
Post-Closing Workers Compensation Matter (any such circumstance or occurrence, a
“Continuing Matter”), each of the EPD Group Members, on the one hand, and the
Buyer Group Members, on the other hand, shall indemnify the Buyer Indemnified
Parties or the Parent Indemnified Parties, as the case may be, under this
Article 10, for the Pro Rata Share of the appropriate party.
     Section 10.08. Waiver and Release by Parent. From and after the Closing
Date, no Parent Indemnified Party shall have any right of contribution or
indemnification against any Buyer Group Member for, and shall otherwise hold the
Buyer Group harmless from, any amounts paid by any Parent Indemnified Party to
any Buyer Indemnified Party as a result of any claim arising from or relating to
a Retained Liability or a breach by Parent of any of its representations,
warranties, covenants or other agreements contained herein or in any of the
Other Agreements or otherwise entitled to indemnification under Section 10.02.
Effective as of the Closing, Parent, on behalf of itself and each of its past,
present and future Affiliates, beneficiaries and assigns (“Related Persons”),
hereby releases and forever discharges each Buyer Group Member and each of its
past, present and future Affiliates, stockholders, members, successors and
assigns, and their respective officers, directors and employees (each
individually, a “Releasee” and collectively, “Releasees”), from any and all
claims, demands, proceedings, causes of action, court orders, obligations,
contracts, agreements (express or implied), debts and liabilities under or
relating to the Business, the Purchased Assets or the Acquired Entities or their
respective predecessors in interest, or any of their respective equity
interests, including any liability or obligation with respect to fiduciary or
similar duties or arising under or pursuant to any stockholder agreement,
employment agreement or other compensation arrangement whether known or unknown,
suspected or unsuspected, both at law and in equity, which Parent or any of its
Related Persons now has, has ever had or hereafter has against the respective
Releasees as a result of any act, circumstance, occurrence, transaction, event
or omission on or prior to the Closing Date. Notwithstanding the foregoing,
Parent does not release and this Section 10.08 shall be deemed not to affect,
limit or impair any claim of Parent or its Related Persons, or any obligation of
the Buyer Group, pursuant to this Agreement or the Other Agreements.
ARTICLE 11. TERMINATION
     Section 11.01. Termination by Either Party. This Agreement may be
terminated at any time prior to the Closing upon written notice as follows:
     (a) By mutual consent of Buyer and Parent; or
     (b) By either Buyer or Parent if the Closing has not occurred on or before,
November 30, 2007 (the “End Date”) (other than through the failure of the party
seeking to terminate this Agreement to comply fully with its obligations under
this Agreement, except that Buyer may terminate under this Section 11.01(b)
notwithstanding its breach solely of its obligation to consummate the Closing if
the sole reason for such breach is failure to obtain the proceeds of the debt
Financing without breaching any of its other covenants or agreements).

85



--------------------------------------------------------------------------------



 



     Section 11.02. Termination by Parent. This Agreement may be terminated at
any time prior to the Closing by Parent if:
     (a) Satisfaction on or before the End Date of any condition in Section 9.02
is or becomes impossible, including due to a material violation or breach by
Buyer of any covenant, agreement, representation or warranty on the part of
Buyer set forth in this Agreement (other than through the failure of Parent to
comply with its obligations under this Agreement), and Parent has not waived
such condition and Parent is not then in material breach of its obligations
under the Agreement; or
     (b) (A) All of the conditions in Section 9.01 have been satisfied (other
than those conditions that by their terms are to be satisfied at the Closing)
and (B) Buyer has not received the proceeds of the debt portion of the Financing
by the time specified for the Closing in Section 2.08 or within 10 Business Days
thereafter.
     Section 11.03. Termination by Buyer. This Agreement may be terminated at
any time prior to the Closing by Buyer if satisfaction on or before the End Date
of any condition in Section 9.01 is or becomes impossible, including due to a
material violation or breach by Parent of any covenant, agreement,
representation or warranty on the part of Parent set forth in this Agreement
(other than through the failure of Buyer to comply with its obligations under
this Agreement), and Buyer has not waived such condition and Buyer is not then
in material breach of its obligations under the Agreement.
     Section 11.04. Effect of Termination.
     (a) Except as otherwise provided in this Section 11.04, termination of this
Agreement pursuant to Sections 11.01, 11.02 or 11.03 shall be without liability
of either party or its Affiliates to the other party to this Agreement and shall
terminate all obligations of the parties hereunder except for the obligations
under Sections 5.04 (Public Announcements), 5.05(b) (Access Indemnities),
5.07(b) (last sentence only) ( Financing Indemnities), 6.01 (Confidentiality),
6.04 (Fees and Expenses), 12.01 (Notices) and 12.08 (Governing Law); provided,
however, that if such termination results from a breach of this Agreement, such
termination shall not relieve the breaching party from liability to the other
party for Damages suffered as a result of such breach, subject to limitations on
the parties’ recourse in Sections 11.04(c) and 11.04(d).
     (b) In the event that this Agreement is terminated (i) by either party
pursuant to Section 11.01(b) and (A) all conditions to Buyer’s obligations to
close (other than (x) the condition set forth in Section 9.01(e) if the failure
of such condition was caused by any action or inaction of Buyer constituting a
material breach of Section 5.10 and (y) those conditions that by their nature
are to be satisfied at Closing) have been satisfied or waived by the other party
on or prior to the End Date and (B) Buyer did not receive the proceeds of the
debt portion of the Financing by the End Date or (ii) by Parent pursuant to
Section 11.02(b), then Buyer shall pay to Parent an aggregate amount equal to
$50.0 million (the “Termination Fee”) as promptly as reasonably practicable
(and, in any event, within two Business Days following such termination) by wire
transfer of same-day funds. Each of Parent and Buyer acknowledges and agree that
the agreements contained in this Section 11.04(b) are an integral part of the
transactions contemplated by this Agreement, and that, without these agreements,
neither Parent nor Buyer would have entered into this Agreement. If Buyer fails
promptly to pay the Termination Fee when due, and, in order to obtain such
payment, Parent commences a Proceeding that results in a Judgment against Buyer
for the Termination Fee, Buyer shall pay Parent’s costs and expenses (including
attorneys’ fees and expenses) in connection with such Proceeding, together with
interest on the Termination Fee from the date such payment was required to be
made until the date of payment, at the Bank Rate in effect on the date such
payment was required to be made.

86



--------------------------------------------------------------------------------



 



     (c) Upon a termination by Parent under Section 11.02(b) or by either party
under Section 11.01(b) in circumstances where a Termination Fee is payable, the
Termination Fee shall be: (i) Parent’s sole and exclusive remedy with respect to
all matters arising under or relating to this Agreement, at law or equity
(including Damages arising out of the failure to consummate the Closing and/or
as a result of any breach of the Agreement by Buyer prior to such termination),
(ii) compensation and liquidated damages for the Damages suffered by Parent as a
result of failure of the transactions contemplated by this Agreement to be
consummated and/or as a result of any breach of the Agreement by Buyer prior to
such termination, in each case so as to avoid the difficulty of determining
Damages under the circumstances and not a penalty, and (iii) in lieu of any
other entitlement or remedy of Parent with respect to all matters arising under
or relating to this Agreement, at law or equity (including, without limitation,
a willful breach of this Agreement by Buyer); provided, however, that
(x) nothing in this Section 11.04(c) shall relieve Buyer from liability for
failure to comply after termination of this Agreement with the provisions
surviving such termination as specified in Section 11.04(a) and (y) if, as of
the termination of this Agreement, Buyer is in breach of any of its
representations, warranties, covenants or agreements hereunder (other than its
obligation to consummate the Closing if the sole reason for such breach is
failure to obtain the proceeds of the debt Financing) and such breach results in
a failure to consummate the transaction, then Parent may seek damages for breach
of this Agreement; provided, further, that the liability of Buyer and Guarantor,
in the aggregate, with respect to such damages (and all such other matters
arising under or relating to this Agreement, at law or equity) shall not in any
event exceed $75 million (inclusive of the Termination Fee).
     (d) In the event this Agreement is terminated under Section 11.01, 11.02,
or 11.03, in no event shall the liability of Parent exceed $75 million.
ARTICLE 12. MISCELLANEOUS PROVISIONS
     Section 12.01. Notices. All notices, demands and other communications (each
a “Notice”) which may or are required to be given or made by either party to the
other in connection with this Agreement shall be in writing (including
facsimile) and shall be (a) delivered personally; (b) sent by documented
overnight delivery service; (c) sent by facsimile transmission; or (d) sent by
first class mail, postage prepaid. Such Notice shall be deemed to have been duly
given (i) on the date of delivery, if delivered personally; (ii) on the Business
Day after dispatch by documented overnight delivery service; (iii) on the date
of facsimile transmission provided that confirmation of a successful
transmission is received by the sending party; or (iv) upon receipt, if sent by
first class mail, postage prepaid. In any case, Notices shall be addressed to
the respective parties as follows:
     if to Parent:
The Goodyear Tire & Rubber Company
1144 East Market Street
Akron, Ohio 44316-0001
Attn: Corporate Secretary
Fax No.: 330-796-8836
     with a copy to (which copy shall not constitute notice):
Thompson Hine LLP
3900 Key Center
127 Public Square
Cleveland, Ohio 44114-1291

87



--------------------------------------------------------------------------------



 



Attn: April V. Boise
Fax No.: 216-566-5800
     if to Buyer:
EPD, Inc.
c/o The Carlyle Group
1001 Pennsylvania Ave. N.W.
Suite 220 South
Washington, D.C. 20004
Attn: Daniel A. Pryor
Fax No.: 202-347-1818
     with a copy to (which copy shall not constitute notice):
Latham & Watkins LLP
555 11th Street, N.W.
Suite 1000
Washington, D.C. 20004
Attn: David S. Dantzic
Fax No.: 202-637-2201
or to such other address and to the attention of such other Persons as either
party hereto may specify from time to time by Notice to the other party.
     Section 12.02. Entire Agreement. This Agreement, the schedules and exhibits
attached hereto, and the Other Agreements, embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and thereof and the transactions contemplated hereby and thereby, and supersede
all prior and contemporaneous agreements and understandings, oral or written,
relative to said subject matter other than the Confidentiality Agreement, which
shall terminate on the earlier of Closing or the termination of the
Confidentiality Agreement but only with respect to Evaluation Material (as
defined in the Confidentiality Agreement) provided by Parent to Buyer and its
Affiliates that is included in the Business or the Purchased Assets.
     Section 12.03. Captions. The Table of Contents and Article and Section
headings of this Agreement are inserted for convenience only and shall not
constitute a part of this Agreement in construing or interpreting any provision
hereof.
     Section 12.04. Amendment, Waiver; Consent. This Agreement may not be
changed, amended, terminated, augmented, rescinded or discharged (other than by
performance), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party against whom such waiver is
to be effective. Except to the extent that a party hereto may have otherwise
agreed in writing, no waiver by that party of any condition of this Agreement or
breach by the other party of any of its obligations or representations hereunder
shall be deemed to be a waiver of any other condition or subsequent or prior
breach of the same or any other obligation or representation by the other party,
nor shall any forbearance by the first party to seek a remedy for any
noncompliance or breach by the other party be deemed to be a waiver by the first
party of its rights and remedies with respect to such noncompliance or breach.

88



--------------------------------------------------------------------------------



 



     Section 12.05. No Third Party Beneficiaries. Nothing herein in this
Agreement or the Other Agreements, expressed or implied, is intended or shall be
construed to confer upon or give to any Person (including any employee or former
employee of Parent, any beneficiary thereof, or any union or bargaining
representative), other than the parties hereto any legal or equitable right,
remedy, claim or other benefit under or by reason of this Agreement, including
by subrogation, except that an Indemnified Party will be entitled to the rights
to indemnification provided hereunder.
     Section 12.06. Counterparts. This Agreement may be executed (including by
facsimile or other electronic transmission) with counterpart signature pages or
in multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.
     Section 12.07. Gender Plurals. Unless the context otherwise requires, words
used in the singular shall be construed to mean or include the plural and vise
versa, and pronouns of any gender shall be deemed to include and designate the
masculine, feminine or neuter gender.
     Section 12.08. Governing Law; Waiver of Jury Trial.
     (a) The parties hereto agree that all of the provisions of this Agreement
(including the Schedules and Exhibits attached hereto) and any questions
concerning its or their interpretation and enforcement shall be governed by the
laws of the State of New York without regard to conflicts of law or choice of
law provisions in such State or the United States provided, however, that
nothing herein shall require the application of such law where the law of
another nation or state mandates the application of a body of law from that
nation or state, but only as to events occurring within that nation or state.
     (b) Each of the Parties agrees that each of the Parties may serve any
process, summons, notice or document in connection with any action, suit or
proceeding with respect to any matters under this Agreement by sending or
delivering such process, summons, notice or document to the other party at the
other Party’s address and in the manner provided for the giving of notices in
Section 12.01.
     (c) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, SUIT,
LITIGATION, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE PARTIES HERETO AGREE THAT ANY OF THEM MAY
FILE A COPY OF THIS PROVISION WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED FOR AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO WAIVE
TRIAL BY JURY, AND THAT SUCH PROCEEDING WHATSOEVER BETWEEN THEM SHALL INSTEAD BE
TRIED BY A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
     Section 12.09. Interpretation. It is acknowledged by Buyer and Parent that
this Agreement has undergone several drafts with the negotiated suggestions of
each and, therefore, no presumptions shall arise favoring either party by virtue
of the authorship of any provision of this Agreement. Each party to this
Agreement has been represented by counsel of its choice in negotiation and
drafting. In this Agreement, unless otherwise indicated, all words defined in
the singular have the corresponding meaning in the plural and vice versa; words
importing any gender include the other gender; references to statutes or
regulations are to be construed as including all statutory or regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to; references to “writing” include printing, typing, lithography and
other means of reproducing words in a tangible visible form; the words
“including”, “includes” and “include” shall be deemed to be followed in each
instance by the words

89



--------------------------------------------------------------------------------



 



“without limitation”; the words “shall” and “will” have the same meaning; unless
otherwise indicated, references to articles, sections (or subdivisions of
sections), exhibits, annexes or schedules are to this Agreement; references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments, extensions and other modifications to such instruments
(without, however, limiting any prohibition on any such amendments, extensions
and other modifications by the terms of this Agreement); references to Persons
include their respective successors and permitted assigns and, in the case of
governmental or regulatory authorities, Persons succeeding to their respective
functions and capacities; unless otherwise indicated, monetary amounts are
denominated in United States Dollars; and references to “hereof”, “herein”,
“hereto”, “hereunder” and words of similar import shall refer to this Agreement
as a whole and not to any particular provision of this Agreement.
     Section 12.10. Invalidity; Unenforceability. Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of such term or provision in any
other situation or in any other jurisdiction. If the final judgment of a court
of competent jurisdiction declares that any term or provision hereof is invalid
or unenforceable, the remaining provisions of this Agreement shall not be
affected so long as the essential economic or legal substance of the
transactions contemplated by this Agreement is not affected and the court making
the determination of invalidity or unenforceability shall have the power to
delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified after
the expiration of the time within which the judgment may be appealed; provided,
however, that, upon any determination that any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a mutually acceptable
manner in order that the Acquisition be consummated as originally contemplated
to the greatest extent possible.
     Section 12.11. Assignment. This Agreement shall be binding and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement may not be assigned (whether by merger, sale of stock,
sale of substantially all the assets or business, by operation of law or
otherwise) by either party without the prior written consent of the other party,
except that no prior consent shall be needed for Buyer to assign all or any of
its rights hereunder to an Affiliate or the financial institutions from which it
receives financing to consummate the transactions contemplated by this Agreement
and the Other Agreements. Any assignment under this Section 12.11 shall not
relieve the assigning party of any of its obligations hereunder.
     Section 12.12. No Partnership. Nothing contained in this Agreement will be
deemed or construed by the parties hereto, or by any other person or entity, to
create the relationship of principal and agent, or of partnership, strategic
alliance or joint venture.
     Section 12.13. Limitation on Certain Remedies. In no event will either
party hereto be responsible to the other party for any indirect, punitive,
consequential (including lost profits or damages calculated by reference to a
multiple of profits or EBITDA or similar methodology), special, exemplary or
other similar damages or losses except to the extent such damages were awarded
in a Proceeding (or settlement thereof) to any third party against an
Indemnified Party.
     Section 12.14. Respecting Affiliate Transfer Agreements. Parent and Buyer
agree that the respective Affiliate Transfer Agreements are intended to cover
only the sale and transfer of the asset and/or ownership interests to which they
relate and, accordingly, except with respect to the transfer of such assets
and/or ownership interests and the amount, timing and manner of payment of the
amounts to be paid thereunder in accordance with their respective terms, in the
event of any conflict between any

90



--------------------------------------------------------------------------------



 



provision contained in this Agreement and any provision contained in, or implied
or deemed to be added by operation of Applicable Legal Requirement or otherwise
to, any Affiliate Transfer Agreement, the provisions of this Agreement shall
control.
     Section 12.15. Specific Performance. The parties acknowledge that any
breach of this Agreement by the other party prior to the Closing will result in
irreparable and continuing damage to the non-breaching party for which there
will be no adequate remedy at law and that, in the event of any such breach, the
non breaching party shall be entitled to injunctive relief, including specific
performance, and to such further and other relief as may be necessary and proper
to ensure compliance by the breaching party with this Agreement, and the parties
consent to the entry of such relief, without necessity of posting bond or other
security (any requirements therefore being expressly waived). The Parties
acknowledge that the provisions of this Section 12.15 are reasonably necessary
and commensurate with the need to protect the Parties’ against irreparable harm
and to protect their legitimate business interests.
[Remainder of page intentionally left blank. Signature page to follow.]

91



--------------------------------------------------------------------------------



 



[Signature page to Purchase and Sale Agreement]
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

                      PARENT:       BUYER:    
 
                    THE GOODYEAR TIRE & RUBBER COMPANY       EPD, INC.    
 
                   
By:
  /s/ Richard J. Kramer       By:   /s/ Daniel A. Pryor    
 
                   
 
                   
 
  Name: Richard J. Kramer           Name: Daniel A. Pryor    
 
                   
 
  Title: President, North American Tire and CFO           Title: President    

